Exhibit 10.1
                                                                                                                                          

EXECUTION VERSION
 
 
 
 
 
 
FIRST AMENDED AND RESTATED BACKSTOP CONVERSION COMMITMENT AGREEMENT




AMONG




GLOBAL GEOPHYSICAL SERVICES, INC.,




CERTAIN SUBSIDIARIES OF GLOBAL GEOPHYSICAL SERVICES, INC.




AND




THE INVESTORS PARTY HERETO






Dated as of October 16, 2014
 
 

 
 


 



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

   
Page
   
ARTICLE I DEFINITIONS
2
Section 1.1
Definitions
2
Section 1.2
Additional Defined Terms
19
Section 1.3
Construction
22
ARTICLE II RIGHTS OFFERING
23
Section 2.1
The Rights Offering
23
Section 2.2
Use of Proceeds
24
ARTICLE III THE BACKSTOP CONVERSION COMMITMENT 24
Section 3.1
Determination of Certain DIP Conversion Amounts; Rights Offering Offered Share
Amount.
24
Section 3.2
The DIP Conversion
25
Section 3.3
Notice of Results; Reduction in Backstop Conversion Commitment
26
Section 3.4
DIP Conversion; Issuance and Delivery of Investor Shares
26
Section 3.5
Designation and Assignment Rights
28
ARTICLE IV PREMIUMS AND EXPENSES
28
Section 4.1
Premiums and Damages Payable by the Company
28
Section 4.2
Payment of Premiums and Damages
29
Section 4.3
Expense Reimbursement
29
 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY 30
Section 5.1
Organization and Qualification
31
Section 5.2
Corporate Power and Authority
31
Section 5.3
Execution and Delivery; Enforceability
32
Section 5.4
Authorized and Issued Capital Stock
32
Section 5.5
Issuance
33
Section 5.6
No Conflict
34
Section 5.7
Consents and Approvals
34
Section 5.8
Arm’s Length
35
Section 5.9
Financial Statements; Disclosure Statement
35
Section 5.10
Company SEC Documents; Disclosure Statement
35
Section 5.11
Absence of Certain Changes
36
Section 5.12
No Violation or Default; Compliance with Laws
37
Section 5.13
Legal Proceedings
37
Section 5.14
Labor Relations
37
Section 5.15
Intellectual Property
38
Section 5.16
Title to Real and Personal Property
41
Section 5.17
No Undisclosed Relationships
41
Section 5.18
Licenses and Permits
41
Section 5.19
Compliance With Environmental Laws
42
Section 5.20
Tax Matters
43
Section 5.21
Company Plans
44



 
i

--------------------------------------------------------------------------------

 
Section 5.22
Internal Control Over Financial Reporting
47
Section 5.23
Disclosure Controls and Procedures
47
Section 5.24
Contracts
48
Section 5.25
No Unlawful Payments
48
Section 5.26
Compliance with Money Laundering Laws
48
Section 5.27
Compliance with Sanctions Laws
49
Section 5.28
No Broker’s Fees
49
Section 5.29
No Registration Rights
49
Section 5.30
Takeover Statutes
49
Section 5.31
No Off-Balance Sheet Liabilities
50
Section 5.32
Performance Bonds, Letters of Credit and Similar Instruments
50
Section 5.33
Governmental Regulation
50
Section 5.34
Customers and Suppliers
50
Section 5.35
Insurance
50
Section 5.36
No Integration of Offerings or General Solicitation
51
Section 5.37
SEC Deregistration
51
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE INVESTORS    52
Section 6.1
Incorporation
52
Section 6.2
Corporate Power and Authority
52
Section 6.3
Execution and Delivery
52
Section 6.4
No Conflict
52
Section 6.5
Consents and Approvals
52
Section 6.6
No Registration
53
Section 6.7
Investment Intent
53
Section 6.8
Sophistication
53
Section 6.9
No Broker’s Fees
53
Section 6.10
Votable Claims
54
ARTICLE VII ADDITIONAL COVENANTS
54
Section 7.1
Approval Motion and Approval Order
54
Section 7.2
Plan, Disclosure Statement and Other Documents
54
Section 7.3
Securities Laws
56
Section 7.4
Delisting and Deregistration
57
Section 7.5
Notification
58
Section 7.6
Conduct of Business
58
Section 7.7
Access to Information
61
Section 7.8
Financial Information
62
Section 7.9
Takeover Statutes
62
Section 7.10
Alternate Transaction
62
Section 7.11
Reasonable Best Efforts
64
Section 7.12
Antitrust Approval
65
Section 7.13
Plan Support and Related Covenants
67
Section 7.14
Exit Financing
69
Section 7.15
Actions Regarding Conditions
70
Section 7.16
New Board of Directors and Senior Management
70
Section 7.17
Ancillary Agreements and Organizational Documents
70
Section 7.18
No Integration; No General Solicitation
71



 
ii

--------------------------------------------------------------------------------

 
Section 7.19
Disclosure of Material Non-Public Information
71
Section 7.20
International Trade Laws
72
Section 7.21
SEI/GPI Agreement
72
Section 7.22
Tax and Corporate Structure
72
Section 7.23
Non-U.S. Cash Accounts
73
Section 7.24
Accounting Matters
73
Section 7.25
Fee Caps
73
ARTICLE VIII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES 74
Section 8.1
Conditions to the Obligation of the Investors
74
Section 8.2
Waiver of Conditions to Obligation of Investors
79
Section 8.3
Conditions to the Obligation of the Company
79
Section 8.4
Failure of Closing Conditions
80
ARTICLE IX INDEMNIFICATION AND CONTRIBUTION  80
Section 9.1
Indemnification Obligations
80
Section 9.2
Indemnification Procedure
81
Section 9.3
Settlement of Indemnified Claims
82
Section 9.4
Contribution
82
Section 9.5
Treatment of Indemnification Payments
83
Section 9.6
Survival of Representations and Warranties and Covenants
83
ARTICLE X TERMINATION
83
Section 10.1
Termination Rights
83
Section 10.2
Alternate Transaction Termination
86
Section 10.3
Effect of Termination
87
ARTICLE XI GENERAL PROVISIONS
87
Section 11.1
Notices
87
Section 11.2
Assignment; Third Party Beneficiaries
88
Section 11.3
Prior Negotiations; Entire Agreement
89
Section 11.4
GOVERNING LAW; VENUE
89
Section 11.5
WAIVER OF JURY TRIAL
89
Section 11.6
Counterparts
90
Section 11.7
Waivers and Amendments; Rights Cumulative
90
Section 11.8
No Presumption Against Drafting Party
90
Section 11.9
Specific Performance; Limitation on Remedies
91
Section 11.10
Damages
91
Section 11.11
No Reliance
91
Section 11.12
Publicity
92
Section 11.13
Effectiveness
92
Section 11.14
Settlement Discussions
92

 
SCHEDULES AND EXHIBITS
Schedule 1
Notice Information
Schedule 2
Projected Cash Balance Calculation Principles

 
iii

--------------------------------------------------------------------------------

 
Schedule 3
Votable Claims
Schedule 4
Administrative Expenses
Exhibit A
BCA Approval Motion
Exhibit B
BCA Approval Order
Exhibit C
Bidding Procedures
Exhibit D
Form of Commitment Joinder Agreement
Exhibit E
KEIP Approval Motion
Exhibit F
Plan Term Sheet
Exhibit G
Form of Plan Support Joinder Agreement
Exhibit H
Attached Plan
Exhibit I
Attached Disclosure Statement

 
 
 
iv

--------------------------------------------------------------------------------

 
FIRST AMENDED AND RESTATED BACKSTOP CONVERSION COMMITMENT AGREEMENT
 
THIS FIRST AMENDED AND RESTATED BACKSTOP CONVERSION COMMITMENT AGREEMENT (this
“Agreement”), dated as of October 16, 2014, is made by and among Global
Geophysical Services, Inc. (as a debtor in possession and a reorganized debtor,
as applicable, the “Company”) and certain Subsidiaries of the Company (each such
Subsidiary and the Company, as a debtor in possession and a reorganized debtor,
as applicable, a “Debtor” and collectively, the “Debtors”), on the one hand, and
the Investors set forth on Schedule 1 hereto (each referred to herein
individually as an “Investor” and collectively as the “Investors”), on the other
hand, and amends, restates and supersedes in its entirety that certain Backstop
Conversion Commitment Agreement dated as of September 23, 2014 and executed by
the same parties (the “Original Agreement”).  The Company, each other Debtor and
each Investor is referred to herein as a “Party” and collectively, the
“Parties.”  Capitalized terms used herein have the meanings ascribed thereto in
Article I.
 
RECITALS
 
WHEREAS, on March 25, 2014 (the “Petition Date”), the Company and certain of its
Subsidiaries commenced jointly administered proceedings, styled “In re AUTOSEIS,
INC., et al.” Case No. 14-20130 (the “Chapter 11 Proceedings”) under Title 11 of
the United States Code, 11 U.S.C. §§ 101-1532, as may be amended from time to
time (the “Bankruptcy Code”) in United States Bankruptcy Court for the Southern
District of Texas, Corpus Christi Division (the “Bankruptcy Court”); and
 
WHEREAS, the Company intends to propose and submit the Plan to the Bankruptcy
Court for its approval; and
 
WHEREAS, the Debtors intend to seek entry of one or more Orders of the
Bankruptcy Court (x) confirming the Plan pursuant to section 1129 of the
Bankruptcy Code and (y) authorizing the consummation of the transactions
contemplated hereby;
 
WHEREAS, the Company has requested that the Investors, severally and not
jointly, enter into this Agreement pursuant to which, inter alia, such Investors
agree to convert their respective portions of up to $68.1 million aggregate
outstanding principal amount of the Term B Loans into shares of New Common
Stock, and the Investors are willing to enter into this Agreement pursuant to
which such Investors, inter alia, commit to convert their respective portions of
up to $68.1 million aggregate outstanding principal amount of the Term B Loans
into shares of New Common Stock, on the terms and subject to the conditions
contained in this Agreement and the Plan; and
 
WHEREAS, on September 23, 2014, the Parties entered into the Original Agreement
and the Parties, being the parties that executed the Original Agreement, have
agreed pursuant to Section 11.7 of the Original Agreement to amend and restate
the Original Agreement as set forth herein.

 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:
 
ARTICLE I

 
DEFINITIONS
 
Section 1.1     Definitions.  Except as otherwise expressly provided in this
Agreement, or unless the context otherwise requires, whenever used in this
Agreement (including any Exhibits and Schedules hereto), the following terms
shall have the respective meanings specified therefor below.
 
“200MM Senior Notes” means the 10.5% senior unsecured notes due May 1, 2017
issued by the Company under that certain Indenture dated as of April 27, 2010,
by and among the Company, the guarantors party thereto, and the Bank of New York
Mellon Trust Company, N.A., as trustee, in the original amount of two hundred
million dollars ($200,000,000), as supplemented by the First Supplemental
Indenture, dated as of September 10, 2010, among Global Microseismic, Inc.
(n/k/a Accrete Monitoring, Inc.), Global Geophysical Services, Inc., the other
guarantors party thereto, and The Bank of New York Mellon Trust Company, N.A.,
as trustee; the Second Supplemental Indenture, dated as of November 10, 2010,
among Paisano Lease Co., Inc. and Global Eurasia, LLC, Global Geophysical
Services, Inc., the other guarantors party thereto, and The Bank of New York
Mellon Trust Company, N.A., as trustee; the Third Supplemental Indenture, dated
as of December 9, 2010, among AutoSeis Development Company, Global Geophysical
Services, Inc., the other guarantors party thereto, and The Bank of New York
Mellon Trust Company, N.A., as trustee; and the Fourth Supplemental Indenture,
dated as of March 16, 2012, among STRM, LLC, an indirect subsidiary of Global
Geophysical Services, Inc., Global Geophysical Services, Inc., the other
guarantors party thereto, and The Bank of New York Mellon Trust Company, N.A.,
as trustee.
 
“50MM Senior Notes” means the 10.5% senior unsecured notes due May 1, 2017
issued by the Company under that certain Indenture dated as of March 28, 2012,
by and among the Company, the guarantors party thereto, and the Bank of New York
Mellon Trust Company, N.A., as trustee, in the original amount of fifty million
dollars ($50,000,000).
 
“Accredited Investor” means an investor that is an “accredited investor” within
the meaning of Rule 501(a) of the Securities Act.
 
“Ad Hoc Group” means the informal committee of Senior Noteholders of the Company
comprised of those DIP Lenders party to this Agreement, as Investors.
 
“Ad Hoc Counsel” means Akin Gump Strauss Hauer & Feld LLP, acting in its
capacity as counsel to the Ad Hoc Group.
 
“Affiliate” has the meaning ascribed to such term in Rule 12b-2 promulgated
pursuant to the Exchange Act as in effect on September 23, 2014.
 
“Allowed Financial Claim” has the meaning ascribed to such term in the Plan.

 
2

--------------------------------------------------------------------------------

 

“Alternative Proposal” means a proposal with respect to an Alternate
Transaction.
 
“Alternate Transaction” means (i) a Sale of Auctioned Assets, (ii) a Sponsored
Plan or (iii) any other chapter 11 plan or restructuring, reorganization,
merger, consolidation, share exchange, business combination, recapitalization or
similar transaction (including, for the avoidance of doubt, a transaction
premised on one or more asset sales under section 363 of the Bankruptcy Code or
pursuant to a plan) other than the transactions contemplated by this Agreement,
the Rights Offering or the Plan, including (a) any chapter 11 plan,
reorganization or restructuring involving the Company or any of the other
Debtors, (b) the issuance, sale or other disposition of any equity interest or
indebtedness, or any material assets, of the Company or any of the other Debtors
or their Subsidiaries, or (c) a merger, sale, consolidation, business
combination, recapitalization, refinancing, share exchange, rights offering,
debt offering, equity investment or similar transaction (including the sale of
all or a significant portion of the assets of the Company or any of the other
Debtors or their Subsidiaries whether through one or more transactions)
involving the Company or any of its Subsidiaries that is inconsistent with the
transactions contemplated by this Agreement or the Plan.
 
“Ancillary Agreements” means the Stockholders Agreement and the Warrant
Agreement.
 
“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States, and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws and “Antitrust
Authority” means any of them.
 
“Antitrust Laws” mean the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, and any other Law governing
agreements in restraint of trade, monopolization, pre-merger notification, the
lessening of competition through merger or acquisition or anti-competitive
conduct.
 
“Attached Disclosure Statement” means the disclosure statement for the Plan,
including any exhibits and schedules thereto, that is attached hereto as of the
date of this Agreement  as Exhibit I, and excluding any amendments, supplements,
changes or modifications thereto.
 
“Attached Plan” means the chapter 11 plan of reorganization that is attached
hereto as of the date of this Agreement as Exhibit H, and excluding any
amendments, supplements, changes or modifications thereto.
 
“Auction” has the meaning ascribed to such term in the Bidding Procedures.
 
“Auctioned Assets” means all or a significant portion of the assets of the
Debtors.
 
“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as amended
from time to time and applicable to the Chapter 11 Proceedings, and the general,
local and chambers rules of the Bankruptcy Court.

 
3

--------------------------------------------------------------------------------

 
“BCA Approval Motion” means the Debtors’ motion for approval of the BCA Approval
Order in the form attached hereto as Exhibit A, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors and
the Requisite Investors.
 
“BCA Approval Obligations” means the obligations of the Debtors under this
Agreement, including the payment, in accordance with, and subject to, the terms
and conditions of this Agreement, of the Commitment Premium, the Expense
Reimbursement and Termination Payment provided for herein.
 
“BCA Approval Order” means an Order to be entered by the Bankruptcy Court in the
form attached hereto as Exhibit B approving and authorizing the Company to enter
into this Agreement, approving the Bidding Procedures and authorizing the
Debtors’ performance of the BCA Approval Obligations, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors and
the Requisite Investors.
 
“Bidder” has the meaning ascribed to such term in the Bidding Procedures.
 
“Bidder Confidentiality Agreement” means a confidentiality agreement between the
Company and any Bidder that is in form and substance satisfactory to the
Company; provided, that such agreement shall not contain terms and conditions
that are more favorable to the Bidder than the confidentiality agreements
between the Company and the Investors and shall not contain terms which prevent
the Company from complying with its obligations under Section 7.10.
 
“Bidding Procedures” means the procedures in the form attached hereto as Exhibit
C setting forth procedures to be employed with respect to, among other things,
(a) a proposed Alternative Proposal and (b) scheduling the submission deadlines
for any Binding Proposals and an Auction related thereto, if necessary, with
only such amendments, supplements, changes and modifications that are
satisfactory to the Debtors and the Requisite Investors.
 
“Board” means the board of directors of the Company.
 
“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).
 
“Business Intellectual Property” means all Intellectual Property (i) owned by
the Company or its Subsidiaries, in whole or in part, and/or (ii) used or held
for use by the Company or its Subsidiaries.
 
“Business Plan” means the five-year business plan (or projections) for the
Company and its Subsidiaries, dated June 2014, a copy of which has been made
available for review by the Investors and their respective Representatives, and
which is in form and substance satisfactory to the Investors.
 
“Bylaws” means the amended and restated bylaws of the Company as of the
Effective Date, which shall be in form and substance satisfactory to the Company
and the Requisite Investors.

 
4

--------------------------------------------------------------------------------

 
“Cash” means, collectively, cash, cash equivalents and marketable securities,
other than cash classified as restricted cash in accordance with GAAP.
 
“Cash EBITDA” means, for any period, an amount determined consistent with past
practice for the Company and its Subsidiaries on a consolidated basis equal to
(a) the sum, without duplication, of the amounts for such period of (i)
Consolidated Net Income, plus (ii) Consolidated Interest Expense, plus (iii)
provisions for taxes based on income, plus (iv) total depreciation expense, plus
(v) total amortization expense, plus (vi) other non-Cash items reducing
Consolidated Net Income (excluding any such non-Cash item to the extent that it
represents an accrual or reserve for potential Cash items in any future period
or amortization of a prepaid Cash item that was paid in a prior period and
excluding any write-down of a right to receive a payment or other
consideration), minus (b) the sum, without duplication of the amounts for such
period of (i) other non-Cash items increasing Consolidated Net Income for such
period (excluding any such non-Cash item to the extent it represents the
reversal of an accrual or reserve for potential Cash item in any prior period),
plus (ii) interest income, plus (iii) other income, plus (iv) cash investment in
the multi-client seismic data library of the Company and its Subsidiaries plus
non-cash sales of Multi-Client Data.
 
“Certificate of Incorporation” means the amended and restated certificate of
incorporation of the Company as of the Effective Date, which shall be in form
and substance satisfactory to the Company and the Requisite Investors.
 
“Certification Form” means the certification form to be executed by a holder of
a Financial Claim to determine if such holder is an Eligible Participant in the
form attached as an exhibit to the Rights Offering Procedures.
 
“Change of Recommendation” means (i) the Company or the Board or any committee
thereof shall have withheld, withdrawn, qualified or modified (or resolved to
withhold, withdraw, qualify or modify), in a manner adverse to the Investors and
inconsistent with the obligations of the Company under this Agreement, its
approval or recommendation of this Agreement or the Plan or the transactions
contemplated hereby or thereby or (ii) the Company or the Board or any committee
thereof shall have approved or recommended, or resolved to approve or recommend
(including by filing any pleading or document with the Bankruptcy Court seeking
Bankruptcy Court approval of) any Alternate Transaction or Alternate Transaction
Agreement, it being understood that taking steps to conduct an Auction in
accordance with Section 7.10 of this Agreement shall not constitute a Change of
Recommendation unless the Investors are not selected as the Successful Bidder at
the conclusion of such Auction.
 
“Claim” means any claim (as such term is defined in section 101(5) of the
Bankruptcy Code) against any Debtor, including, without limitation, any Claim
arising after the Petition Date.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

 
5

--------------------------------------------------------------------------------

 
 “Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between or that involve or apply to the Company and/or any of its Subsidiaries
and any Employee Representative.
 
“Committee” means the Official Committee of Unsecured Creditors appointed in the
Chapter 11 Proceedings.
 
“Commitment Joinder Agreement” means a joinder agreement substantially in the
form attached as Exhibit D hereto with only such amendments, supplements,
changes and modifications that are satisfactory to the Company and the Requisite
Investors.
 
“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company on or after December 31, 2012.
 
“Company Intellectual Property License” means all Contracts under which the
Company and/or any of its Subsidiaries has been granted the right to use the
Intellectual Property of any third parties.
 
“Confirmation Order” means the order entered by the Bankruptcy Court confirming
the Plan, which shall be in form and substance satisfactory to the Company and
the Requisite Investors.
 
“Consent” means any consent, approval authorization, or waiver.
 
“Consolidated Net Income” means, for any period, (a) the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (b) the sum
of (i) the income (or loss) of any Person (other than a Subsidiary of Company)
in which any other Person (other than Company or any of its Subsidiaries) has a
joint interest, plus (ii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Company or is merged into or consolidated
with Company or any of its Subsidiaries or that Person's assets are acquired by
Company or any of its Subsidiaries, plus (iii) the income of any Subsidiary of
Company to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, plus (iv) any gains or losses attributable to asset sales or
returned surplus assets of any pension plan, plus (v) (to the extent not
included in clauses (b)(i) through (iv) above) any net extraordinary gains or
net extraordinary losses.
 
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to capital leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Debt, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements.

 
6

--------------------------------------------------------------------------------

 
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.
 
“Contract” means any binding agreement, contract, instrument or arrangement,
including any loan, note, bond, mortgage, indenture, guarantee, deed of trust,
license, franchise, commitment, lease, franchise agreement, letter of intent,
memorandum of understanding or other obligation, and any amendments thereto.
 
“De Minimis Asset Sale Order” means the Order Establishing Procedures for the
Sale or Abandonment of De Minimis Assets entered by the Bankruptcy Court on
April 25, 2014.
 
“DIP Agent” means Wilmington Trust, National Association, in its capacities as
Administrative Agent and Collateral Agent under the DIP Credit Agreement.
 
“DIP Credit Agreement” means that certain Financing Agreement, dated as of April
14, 2014, as amended on August 15, 2014, as further amended, supplemented,
modified or replaced from time to time in accordance with its terms, by and
among the Company, certain of its Subsidiaries, as guarantors, the lenders party
thereto from time to time, and Wilmington Trust, National Association, as
administrative agent and collateral agent.
 
“DIP Facility Claims” means Claims held by a DIP Lender as a lender under the
DIP Credit Agreement.
 
“DIP Lender” means any lender party to the DIP Credit Agreement.
 
“Disclosure Statement” means a disclosure statement for the Plan, including all
exhibits, annexes, schedules and appendices thereto, in substantially the form
of the Attached Disclosure Statement attached as Exhibit I hereto and otherwise
in form and substance satisfactory to the Company and the Requisite Investors,
with only such amendments, supplements, changes and modifications that are
satisfactory to the Debtors and the Requisite Investors.
 
“Effective Date” means the date on which the Plan becomes effective in
accordance with its terms.
 
“Eligible Participant” means any holder of a Financial Claim as of the Rights
Offering Record Date that is an Accredited Investor and that duly completes,
executes and timely delivers to the Subscription Agent a Certification Form in a
form reasonably satisfactory to the Company and the Requisite Investors
certifying to that effect in accordance with the Rights Offering Procedures;
provided that the term Eligible Participant expressly excludes the Investors and
any of their Permitted Claim Transferees with respect Excluded Financial Claims;
provided, further, that the Investors shall be considered Eligible Participants
with respect to Financial Claims that the Investors acquire after September 23,
2014 and any Permitted Claim Transferees shall be considered Eligible
Participants with respect to Financial Claims other than Excluded Financial
Claims.
 
 
7

--------------------------------------------------------------------------------

 
“Environmental Claim” means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Entity or any other Person, involving
(a) any actual or alleged violation of any Environmental Law; (b) injury or
damages to the environment, natural resources, any Person (including wrongful
death) or property (real or personal) caused by Hazardous Materials or
associated with alleged violations of Environmental Laws; or (c) actual or
alleged Releases or threatened Releases of Hazardous Materials either (i) on,
at, under or migrating from any assets, properties or businesses currently or
formerly owned or operated by the Company or any of its Subsidiaries or any
predecessor in interest, (ii) from adjoining properties or businesses, or
(iii) on, at, under or migrating to any facilities which received Hazardous
Materials generated by the Company or any of its Subsidiaries or any predecessor
in interest.
 
“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of any of them), statutes, ordinances, orders,
rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any permit, license, authorization, plan, directive, consent
order or consent decree of or from any Governmental Entity, or any other
requirements of Governmental Entities relating to (a) the manufacture,
generation, use, storage, transportation, treatment, disposal or Release of
Hazardous Materials; or (b) occupational safety and health, industrial hygiene,
land use or the protection of the environment, human, plant or animal health or
welfare.
 
“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
 
“Excluded Financial Claims” means Financial Claims held by the Investors on
September 23, 2014; provided that Financial Claims that the Investors acquire
from a Person that is not an Investor after September 23, 2014 are not Excluded
Financial Claims and the determination of whether a Financial Claim that is
Transferred by an Investor in accordance with Section 7.13(d) is an Excluded
Financial Claim will be definitively determined by the designation included in
the applicable Plan Support Joinder Agreement.
 
“Exclusivity Motion” means the Debtors’ Motion for an Order Pursuant to section
1121(D) of the Bankruptcy Code Extending the Exclusivity Period by Approximately
90 Days for the Debtors to File a Chapter 11 Plan and Solicit Acceptances
submitted by the Debtors to the Bankruptcy Court on September 2, 2014.
 
“Existing Certificate of Incorporation” means the amended and restated
certificate of incorporation of the Company in effect as of the date of this
Agreement.
 
“Final Order” means an Order of the Bankruptcy Court, or other court of
competent jurisdiction with respect to the subject matter, which has not been
reversed, stayed, reconsidered, readjudicated, modified, or amended, and as to
which the time to appeal or seek certiorari has expired and no appeal or
petition for certiorari has been timely taken, or as to

 
8

--------------------------------------------------------------------------------

 
which any appeal that has been taken or any petition for certiorari that has
been or may be filed has been resolved by the highest court to which the Order
was appealed or from which certiorari was sought or the new trial, reargument or
rehearing shall have been denied, resulted in no modification of such Order or
has otherwise been dismissed with prejudice; provided, however, that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Bankruptcy Rules (including Rule 9024 of the
Bankruptcy Rules), may be filed relating to such Order shall not prevent such
order from being a Final Order; provided, further, that the Requisite Investors
may waive any appeal period.
 
“Financial Claim” means a Promissory Note Claim or Senior Notes Claim.
 
“Governmental Damages” means (i) any civil, administrative or criminal
penalties, monetary fines, damages, restitution or reimbursements paid or
payable to a Governmental Entity, (ii) any restitution, damages or
reimbursements paid or payable by a Person to a third party, in each case,
resulting from the (x) conviction (including as a result of the entry of a
guilty plea, a consent judgment or a plea of nolo contendere) of such Person of
a crime or (y) settlement with a Governmental Entity for the purpose of closing
a Governmental Investigation, or (iii) injunctive relief obtained by a
Governmental Entity or requirement to alter business practices as determined by
a Governmental Entity.
 
“Governmental Entity” means any U.S. or non-U.S. federal, state, municipal,
local, judicial, administrative, legislative or regulatory agency (including any
self-regulatory organization), department, commission, board, bureau,
instrumentality, court, tribunal or arbitration panel of competent jurisdiction
(including any branch, department or official thereof).
 
“Hazardous Materials” means, regardless of amount or quantity, (a) any
substance, waste, element, compound or chemical that is defined, listed or
otherwise classified as a contaminant, pollutant, toxic pollutant, toxic or
hazardous substance, extremely hazardous substance or chemical, hazardous waste,
special waste, or solid waste under Environmental Laws or that is likely to
cause immediately, or at some future time, harm to or have an adverse effect on,
the environment or risk to human health or safety, including, without
limitation, any pollutant, contaminant, waste, hazardous waste, toxic substance
or dangerous good which is defined or identified in any Environmental Law and
which is present in the environment in such quantity or state that it
contravenes, or otherwise requires investigation, remediation, or corrective
action under, any Environmental Law; (b) petroleum and its refined products;
(c) polychlorinated biphenyls; (d) any substance exhibiting a hazardous waste
characteristic, including, without limitation, corrosivity, ignitability,
toxicity or reactivity as well as any radioactive or explosive materials;
(e) any raw materials, building components (including, without limitation,
asbestos-containing materials) and manufactured products containing hazardous
substances listed or classified as such under Environmental Laws; and (f) any
substance or materials that are otherwise regulated under Environmental Law.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indebtedness” of a Person means (a) indebtedness for borrowed money; (b)
liabilities evidenced by bonds, debentures, notes, or other similar instruments
or debt securities;

 
9

--------------------------------------------------------------------------------

 
(c) liabilities under or in connection with letters of credit that have been
drawn on or bankers’ acceptances or similar items; (d) liabilities under or in
connection with interest rate swaps, collars, caps and similar hedging
arrangements; (e) liabilities under or in connection with off balance sheet
financing arrangements or synthetic leases; (f) all capitalized lease
obligations of such Person that are required to appear on a balance sheet
prepared in accordance with GAAP; and (g) any guarantees of any of the items in
(a) through (f) of this definition.
 
“Insider” means any officer, director of the Company or any of its Subsidiaries
or any other Person who holds, individually or together with any Affiliate of
such Person or, in the event such Person is an individual, any member(s) of such
individual’s immediate family, 5% or more of the outstanding equity or ownership
of the Company or any of its Subsidiaries.
 
“Intellectual Property” means any of the following worldwide, without
limitation:  (i) trade names, trademarks and service marks, certification marks,
trade dress, internet domain names, corporate names, business and fictitious
names, slogans, logos and all other indicia of origin, whether registered or
unregistered, and all registrations and applications to register any of the
foregoing (including all translations, adaptations, derivations, and
combinations of the foregoing), together with all associated goodwill;
(ii) inventions (whether or not patentable or reduced to practice), issued
patents and patent applications and patent disclosures and improvements thereto
together with all reissues, continuations, continuations in part, divisions,
extensions or reexaminations thereof; (iii) copyright registrations, copyright
applications, works of authorship, unregistered copyrights and all associated
moral rights; (iv) Trade Secrets; (v) computer software (including source code
and object code), data, databases and documentation thereof; (vi) rights of
privacy and publicity; (vii) rights to sue for past, present and future
infringement or misappropriation of the foregoing; (viii) all proceeds of any of
the forgoing including license royalties and other income and damages and other
proceeds of suit; and (ix) all other intellectual property rights in and to any
of the foregoing.
 
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (a) for the purpose
of hedging the interest rate exposure associated with Company's and its
Subsidiaries' operations and (b) not for speculative purposes.
 
“International Trade Laws” means Anti-Bribery Laws (as defined in Section 5.25),
Money Laundering Laws (as defined in Section 5.26), and Sanctions Laws (as
defined in Section 5.27).
 
“Investor Shares” means the Term B Loans Conversion Shares and the Commitment
Premium Shares.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Venture” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity of which such Person (either alone or
through or together with any other subsidiary) owns, directly or indirectly,
fifty percent (50%) of the stock or other equity interests.

 
10

--------------------------------------------------------------------------------

 
“KEIP” means the Key Employee Incentive Plan to be established by the Debtors
subject to the approval of the Bankruptcy Court in the form attached to the KEIP
Approval Motion, with only such amendments, supplements, changes and
modifications that are satisfactory to the Debtors and the Requisite Investors.
 
“KEIP Approval Motion” means the Debtors’ motion for approval of the KEIP
Approval Order, including any exhibits, annexes, schedules and appendices
thereto, in the form attached hereto as Exhibit E, as filed by the Debtors on
September 23, 2014, with only such amendments, supplements, changes and
modifications that are satisfactory to the Debtors and the Requisite Investors.
 
“KEIP Approval Order” means an Order to be entered by the Bankruptcy Court in
the form attached to the KEIP Approval Motion, with only such amendments,
supplements, changes and modifications that are satisfactory to the Debtors and
the Requisite Investors.
 
“KERP” means the Key Employee Retention Plan, in the form approved by the
Bankruptcy Court on June 5, 2014, with only such amendments, supplements,
changes and modifications that are satisfactory to the Debtors and the Requisite
Investors.
 
“Knowledge of the Company” means any of  (i) facts or matters within the actual
knowledge of Messrs. Richard White, Sean Gore, Tom Fleure, Ross Peebles or James
Brasher, (ii) facts or matters about which Messrs. Richard White, Sean Gore, Tom
Fleure, Ross Peebles or James Brasher should be aware, after a reasonable
inquiry.
 
“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.
 
“Letter of Intent” means a non-binding letter of intent with respect to an
Alternative Proposal setting forth (a) (i) a preliminary indication of the terms
of the Alternative Proposal and (ii) the identity of the bidder and (b) to the
extent requested by the Debtors, (i) the implied enterprise value and the amount
of the investment in the reorganized Debtors, (ii) a detailed description of the
transaction contemplated, including, but not limited to, the structure and
financing of the Alternative Proposal, the sources of financing of the
investment (including supporting documentation), as applicable, and the
requisite deposit, sources and uses of funds, equity splits and timing, (iii)
any anticipated regulatory and other approvals required to close the transaction
and the anticipated time frame and any anticipated impediments for obtaining
such approvals,(iv) the nature and extent of additional due diligence the Bidder
wishes to conduct and the date in advance of the Binding Proposal Bid Deadline
by which such due diligence will be completed; and (v) any additional
information reasonably requested by the Committee regarding such Bidder, its
proposal and its operational and financial ability to consummate such
Alternative Proposal.
 
“Lien” means any lease, lien, adverse claim, charge, option, right of first
refusal, servitude, security interest, mortgage, pledge, deed of trust,
easement, encumbrance, restriction on transfer, conditional sale or other title
retention agreement, defect in title, lien or judicial lien as defined in
sections 101(36) and (37) of the Bankruptcy Code or other restrictions of a
similar kind.

 
11

--------------------------------------------------------------------------------

 
“Management Incentive Plan” means the New Emergence MIP as defined in the Plan
and otherwise in form and substance satisfactory to the Company and the
Requisite Investors, with only such pre-Effective Date amendments, supplements,
changes and modifications that are satisfactory to the Company and the Requisite
Investors.
 
“Material Adverse Change” means any Event which individually, or together with
all other Events, has had or could reasonably be expected to have a material and
adverse change on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, or (b) the ability of the Company and its
Subsidiaries to perform their obligations under, or to consummate, the
transactions contemplated by this Agreement or the Plan; provided, that the
following shall not constitute a Material Adverse Change and shall not be taken
into account in determining whether or not there has been, or could reasonably
be expected to be, a Material Adverse Change:  (i) any change after September
23, 2014 in any Law or GAAP, or any interpretation thereof; (ii) any change
after September 23, 2014 in currency, exchange or interest rates or the
financial or securities markets generally; (iii) any change to the extent
resulting from the announcement or pendency of the transactions contemplated by
this Agreement; and (iv) any change resulting from actions of the Company or its
Subsidiaries expressly required to be taken pursuant to the Backstop Agreement;
except in the cases of (i) and (ii) to the extent such change or Event is
disproportionately adverse with respect to the Company and its Subsidiaries when
compared to other companies in the industry in which the Company and its
Subsidiaries operate.  Notwithstanding anything herein to the contrary, (i) any
Event which individually, or together with all other Events, has directly or
indirectly resulted in, or could reasonably be expected to result in, a
reduction in any fiscal year of more than eight million dollars ($8 million) in
Cash EBITDA collectively for the Company and its Subsidiaries, taken as a whole,
shall be a Material Adverse Change and (ii) any Event after September 23, 2014,
which individually, or together with all other Events, has not directly or
indirectly resulted in, or could not reasonably be expected to result in, a
reduction in any fiscal year of more than eight million dollars ($8 million) in
Cash EBITDA collectively for the Company and its Subsidiaries, taken as a whole,
shall not be a Material Adverse Change.
 
“Material Contract” means any Contract to which the Company or any of its
Subsidiaries is a party or is bound, or to which any of the property or assets
of the Company or any of its Subsidiaries is subject, that meets one or more of
the following criteria:
 
(a)           the Contract is a “material contract,” or “plans of acquisition,
reorganization, arrangement, liquidation or succession” as each such term is
defined in Item 601(b)(2) or Item 601(b)(10) of Regulation S-K of the SEC as
applied to the Company on a consolidated basis;
 
(b)           breach of, non-performance of, cancellation of or failure to renew
the Contract could reasonably be expected to have a Material Adverse Change;
 
(c)           the Contract is a Material Expense Contract or a Material Revenue
Contract;

 
12

--------------------------------------------------------------------------------

 
(d)           any other Contract that otherwise is material to the businesses,
operations, assets or financial condition of the Company or any of its
Subsidiaries.
 
“Material Expense Contract” means any single Contract to which the Company or
any of its Subsidiaries is a party or is bound involving aggregate consideration
payable by the Company or any of its Subsidiaries of $500,000 or more in any
fiscal year, other than (i) purchase orders in the ordinary course of the
business of the Company or any of its Subsidiaries and (ii) Contracts that by
their terms may be terminated by the Company or any of its subsidiaries in the
ordinary course of its business upon less than 60 days’ notice without penalty
or premium.
 
“Material Revenue Contract” means any single Contract to which the Company or
any of its Subsidiaries is a party or is bound involving aggregate consideration
payable to the Company or any of its Subsidiaries of $5,000,000 or more in any
fiscal year, other than  Contracts that by their terms may be terminated by the
Company or any of its Subsidiaries in the ordinary course of its business upon
less than 60 days’ notice without penalty or premium.
 
“Multi-Client Data” means seismic data surveys acquired by the Company or its
Subsidiaries for its multi-client seismic data library.
 
“New Common Stock” means the common stock of the Company as a reorganized
debtor.
 
“New Warrants” means the warrants to purchase New Common Stock and having the
terms and conditions set forth in the Warrant Agreement.
 
“Opportune” means Opportune LLP, as financial advisors to the Ad Hoc Group.
 
“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.
 
“Owned Real Property” means all real property owned, in whole or in part,
directly or indirectly by the Company, except to the extent such real property
is residential real property that is not material to the Company.
 
“Permitted Liens” means (i) real estate taxes, assessments, and other
governmental levies, fees or charges imposed with respect to any Owned Real
Property that (A) are not due and payable or (B) are being contested in good
faith by appropriate proceedings and for which adequate reserves have been made
with respect thereto; (ii) mechanics liens and similar liens for labor,
materials or supplies provided with respect to any Owned Real Property or
personal property incurred in the ordinary course of business, consistent with
past practice and as otherwise not prohibited under this Agreement, for amounts
that (A) do not materially detract from the value of, or materially impair the
use of, any of the Owned Real Property or personal property of the Company or
any of its Subsidiaries as currently used or (B) are being contested in good
faith by appropriate proceedings; (iii) zoning, building codes and other land
use Laws regulating the use or occupancy of any Owned Real Property or the
activities conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such real property; provided, that no such zoning, building
codes and other land use Laws prohibit the use or

 
13

--------------------------------------------------------------------------------

 
occupancy of such Owned Real Property as currently used or occupied or
materially detract from the value of any of the Owned Real Property, or
materially impair the use of any of the Owned Real Property as currently used;
(iv) easements, covenants, conditions, restrictions and other similar matters
affecting title to any Owned Real Property and other title defects that do not
or would not materially impair the use or occupancy of such real property or the
operation of the Company’s or any of its Subsidiaries’ business; and (v) Liens
that, pursuant to the Confirmation Order, will not survive beyond the Effective
Date.
 
“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, Joint Venture, associate,
branch office, representative office, trust, Governmental Entity or other entity
or organization.
 
“Plan” means the chapter 11 plan of reorganization, including all exhibits,
annexes, schedules and appendices thereto, in substantially the form of the
Attached Plan attached as Exhibit H hereto and otherwise in form and substance
satisfactory to the Debtors and the Requisite Investors, with only such
amendments, supplements (including any Plan Supplement), changes and
modifications that are satisfactory to the Debtors and the Requisite Investors.
 
“Plan Solicitation Motion” means the Debtors’ motion for an Order, in form and
substance satisfactory to the Company and the Requisite Investors, among other
things, (a) approving the Disclosure Statement; (b) establishing a voting record
date for the Plan; (c) approving solicitation packages and procedures for the
distribution thereof; (d) approving the forms of ballots; (e) establishing
procedures for voting on the Plan; (f) establishing notice and objection
procedures for the confirmation of the Plan; and (g) establishing procedures for
the assumption and/or assignment of executory Contracts and unexpired leases
under the Plan, with only such amendments, supplements, changes and
modifications that are satisfactory to the Debtors and the Requisite Investors.
 
“Plan Solicitation Order” means an Order entered by the Bankruptcy Court, which
Order shall, among other things, approve the Disclosure Statement and the
commencement of a solicitation of votes to accept or reject the Plan, and which
Order shall be in form and substance satisfactory to the Company and the
Requisite Investors, with only such amendments, supplements, changes and
modifications that are satisfactory to the Debtors and the Requisite Investors.
 
“Plan Supplement” has the meaning ascribed to such term in the Plan, and shall
be satisfactory to the Company and the Requisite Investors, with only such
amendments, supplements, changes and modifications that are satisfactory to the
Debtors and the Requisite Investors.
 
“Plan Term Sheet” means the Preliminary Restructuring Term Sheet Summary of
Terms and Conditions attached hereto as Exhibit F, including exhibits, annexes,
schedules and appendices thereto, with only such amendments, supplements,
changes and modifications that are satisfactory to the Debtors and the Requisite
Investors.
 
“Promissory Note Claims” means the Claims arising under the Promissory Notes.
 
 
14

--------------------------------------------------------------------------------

 
“Promissory Notes” has the meaning ascribed thereto in the Plan.
 
“Promissory Noteholders” means the holders of the Promissory Notes.
 
“Qualified Bid” has the meaning ascribed to such term in the Bidding Procedures.
 
“Qualified Bidder” has the meaning ascribed to such term in the Bidding
Procedures.
 
“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries or Joint Ventures holds a leasehold or
subleasehold estate in, or is granted the right to use or occupy, any land,
buildings, structures, improvements, fixtures or other interest in real property
used in the Company’s or its Subsidiaries’ or Joint Ventures’ business.
 
“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.
 
“Related Purchaser” means with respect to any Person, its Affiliates and any
investment funds or separately managed accounts which such Person or its
Affiliates controls or manages.
 
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
“Reorganized GGS Corporate Documents” means the Bylaws, the Certificate of
Incorporation, the Warrant Agreement and the Stockholders Agreement.
 
“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants advisors and other representatives, collectively.
 
“Requisite Investors” means Investors constituting a majority of the number of
Investors and including Third Avenue; provided, that if one or more Investors
are Affiliates, those Investors should be considered as a single investor for
purposes of this definition.
 
“Revised Exclusivity Order” means an Order entered by the Bankruptcy Court,
extending the Debtors’ exclusivity period (i) under section 1121(c)(2) of the
Bankruptcy Code through November 24, 2014 and (ii) extend the Debtors’ exclusive
rights under section 1121(c)(3) of the Bankruptcy Code through February 27,
2015, and otherwise on terms and conditions described in the Term Sheet and
satisfactory to the Debtors and the Requisite

 
15

--------------------------------------------------------------------------------

 
Investors, with only such amendments, supplements, changes and modifications
that are satisfactory to the Debtors and the Requisite Investors.
 
“Rights Exercise Period” has the meaning ascribed to such term in the Rights
Offering Procedures.
 
“Rights Holder” means an Eligible Participant that is the holder of a Right.
 
“Rights Offering Expiration Date” has the meaning ascribed thereto in the Rights
Offering Procedures.
 
“Rights Offering Procedures” means the procedures for conducting the Rights
Offering, including the exhibits and annexes thereto, in form and substance
satisfactory to the Company and the Requisite Investors, with only such
amendments, supplements, changes and modifications that are satisfactory to the
Company and the Requisite Investors.
 
“Rights Offering Procedures Motion” means the Debtors’ motion for an Order, in
form and substance satisfactory to the Company and the Requisite Investors,
among other things, approving the Rights Offering Procedures, with only such
amendments, supplements, changes and modifications that are satisfactory to the
Debtors and the Requisite Investors.
 
“Rights Offering Procedures Order” means an Order entered by the Bankruptcy
Court, which Order shall, among other things, approve the Rights Offering
Procedures, and which Order shall be in form and substance satisfactory to the
Company and the Requisite Investors, with only such amendments, supplements,
changes and modifications that are satisfactory to the Debtors and the Requisite
Investors.
 
“Rights Offering Record Date” has the meaning ascribed thereto under the Rights
Offering Procedures.
 
“Rights Offering Subscribed Shares” means the Rights Offering Shares that have
been duly and validly subscribed for and fully paid in accordance with the
Rights Offering Procedures.
 
“Sale” means any proposed sale under section 363 of the Bankruptcy Code.
 
“Sanctioned Party” means any person or entity subject to trade control or
sanctions restrictions under lists maintained by the  United States, the
European Union, the United Nations,  or other countries, including, but not
limited to, the EU list of sanctioned parties, the U.S. lists of Specially
Designated Nationals and Blocked Persons, Foreign Sanctions Evaders, Denied
Parties, Debarred Parties, the U.S. Entities Lists, sanctioned parties under the
U.S. State Department’s Nonproliferation Sanctions programs, and equivalent
lists of restricted or prohibited parties maintained under applicable laws of
other countries.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Reports” means reports required to be filed by the Company under section 13
or 15(d) of the Exchange Act.

 
16

--------------------------------------------------------------------------------

 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.
 
“Senior Noteholders” means the holders of the Senior Notes.
 
“Senior Notes” means, collectively, (i) 200MM Senior Notes and (ii) the 50MM
Senior Notes.
 
“Senior Notes Claims” means the Claims arising under the Senior Notes.
 
“Solicitation End Date” means (i) to the extent no Qualified Bids are received
by the Company on or prior to the Binding Proposal Bid Deadline, the date of the
Binding Proposal Bid Deadline, (ii) to the extent the Company receives a
Qualified Bid but determines not to hold the Auction on the Auction Date, on the
earlier of the date of such determination and the Auction Date, or (iii) if the
Company holds an Auction in accordance with Section 7.10 and the Bidding
Procedures, upon completion or termination of the Auction.
 
“Sponsored Plan” means any proposed plan of reorganization involving the Company
and the other Debtors sponsored by a Bidder whereby the Bidder invests in the
reorganized Debtors in exchange for some or all of the debt and/or equity of the
reorganized Debtors.
 
“Stockholders Agreement” means the stockholders agreement to be executed by all
the holders of New Common Stock and, to the extent provided therein, the holders
of the New Warrants and effective as of the Effective Date, in form and
substance satisfactory to the Company and the Requisite Investors, with only
such amendments, supplements, changes and modifications that are satisfactory to
the Company and the Requisite Investors.
 
“Subscription Agent” means Prime Clerk, LLC.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
Joint Venture, branch office, representative office or other legal entity of
which such Person (either alone or through or together with any other
subsidiary), (i) owns, directly or indirectly, more than fifty percent (50%) of
the stock or other equity interests, (ii) has the power to elect a majority of
the board of directors or similar governing body or (iii) has the power to
direct the business and policies.
 
“Successful Bid” has the meaning ascribed to such term in the Bidding
Procedures.
 
“Successful Bidder” has the meaning ascribed to such term in the Bidding
Procedures.
 
“Superior Transaction” means an Alternative Proposal, (a) which is a binding
commitment from a Qualified Bidder, (b) which is premised on an implied
enterprise value of the Company and its Subsidiaries of more than one hundred
and ninety million dollars ($190,000,000), plus the Termination Payment, plus
anticipated approximate Expense Reimbursement, plus an initial minimum overbid
increment of five million dollars ($5,000,000)

 
17

--------------------------------------------------------------------------------

 
as determined by the Debtors’ independent financial advisor, management and the
Board acting in good faith, (c) which contains a cash component sufficient to
pay all DIP Facility Claims, plus the Termination Payment, plus the anticipated
approximate Expense Reimbursement in cash in full, (d) is not subject to a
financing condition or contingency and does not rely upon or otherwise assume
that the Company obtains Exit Financing which has not otherwise previously been
agreed to be provided to the Qualified Bidder, (e) that the Board, after
consultation with its outside legal counsel, its independent financial advisors
and the Committee, determines in good faith in its business judgment to be
higher and better when viewed as a whole for the bankruptcy estate of the
Company and the estates of the other Debtors than the transactions contemplated
by this Agreement and the Plan, taking into account all terms, conditions and
other aspects of such Alternative Proposal as compared to those of this
Agreement and the Plan, and taking into account all of the facts and
circumstances of the Chapter 11 Proceedings and the Board’s good-faith
estimation of the likelihood and timing of consummating the Alternate
Transaction, (f) can be consummated no later than February 27, 2015 and (g) that
provides for payment in full in cash of all DIP Facility Claims, the Termination
Payment and the Expense Reimbursement, upon the effective date or date of
consummation (as applicable) of such Alternate Transaction.
 
“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges, including all federal, state, local, foreign and other
income, franchise, profits, gross receipts, capital gains, capital stock,
transfer, property, sales, use, value-added, occupation, excise, severance,
windfall profits, stamp, license, payroll, social security, withholding and
other taxes, assessments, charges, duties, fees, levies or other governmental
charges of any kind whatsoever (whether payable directly or by withholding and
whether or not requiring the filing of a Tax Return), all estimated taxes,
deficiency assessments, additions to tax, penalties and interest and shall
include any liability for such amounts as a result either of being a member of a
combined, consolidated, unitary or affiliated group or of a contractual
obligation to indemnify any Person, and any liability therefor as a transferee,
successor or otherwise.
 
“Technology” means, without limitation, designs, formulae, algorithms,
procedures, methods, techniques, ideas, know-how, results of research and
development, software (including source code and object code), tools, data,
inventions, apparatus, creations, improvements, works of authorship and other
similar materials, and all recordings, graphs, drawings, reports, analyses, and
other writings, hardware, including, without limitation, computers, networks,
communication controllers, and any and all parts and appurtenances, and any
other embodiments of the above, in any form whether or not specifically listed
herein, and all related technology, that are used, incorporated, or embodied in
or displayed by any of the foregoing or used in the design, development,
reproduction, sale, marketing, maintenance or modification of any of the
foregoing.
 
“Term B Loans” has the meaning ascribed to such term in the DIP Credit
Agreement.
 
“Third Avenue” means Third Avenue Focused Credit Fund.
 
“Trade Claims” has the meaning ascribed to such term in the Plan.

 
18

--------------------------------------------------------------------------------

 
“Trade Secret” means, without limitation, any and all trade secrets (including
the trade secrets that are defined in the Uniform Trade Secrets Act and under
corresponding foreign Law and common law) and other confidential and/or
proprietary information and data,  including ideas, formulas, compositions,
unpatented inventions (whether patentable or unpatentable and whether or not
reduced to practice), non-public invention disclosures, financial and accounting
data, technical data, personal identification information, financial
information, customer lists, supplier lists, business plans, know-how, formulae,
methods (whether or not patentable), designs, processes, merchandising
processes, procedures, non-public source and object codes, and techniques,
research and development information, industry analyses, drawings, data
collections and related information.
 
“Transaction Agreements” means this Agreement, the Ancillary Agreements, the
Exit Financing Documents and any other agreements delivered in connection with
this Agreement or the Plan.
 
“Transfer” means sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in a Right, a Votable Claim, an Investor Share, a
Commitment Premium Share, or a share of New Common Stock).  “Transferable” shall
have a correlative meaning.
 
“Unsubscribed Shares” means the Rights Offering Shares, other than the Rights
Offering Subscribed Shares.
 
“Verghese Agreement” means the Consulting Agreement dated as of August 4, 2014
between the Company and P. Mathew Verghese.
 
“Votable Claims” means, collectively all Allowed Financial Claims.
 
“Voting Deadline” has the meaning ascribed to such term in the Plan.
 
“Warrant Agreement” means the warrant agreement to be executed by the Company
and the Warrant Agent, as warrant agent, and effective as of the Effective Date
in form and substance consistent with the Warrant Term Sheet and otherwise
satisfactory to the Company and the Requisite Investors, with only such
amendments, supplements, changes and modifications that are satisfactory to the
Company and the Requisite Investors.
 
“Warrant Term Sheet” means Exhibit B to the Plan Term Sheet.
 
“Warrant Agent” means a warrant agent selected by the Investors prior to the
Effective Date.
 
Section 1.2     Additional Defined Terms.  In addition to the terms defined in
Section 1.1, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.


 
19

--------------------------------------------------------------------------------

 
 

 
Defined Term
Section
 
Additional Increment
Section 2.1
 
Agreement
Preamble
 
Alternate Transaction Agreement
Section 8.1(d)
 
Anti-Bribery Laws
Section 5.25
 
Approval Conditions
Section 10.1(b)(iii)
 
Assigning Investor
Section 3.5(b)
 
Auction Date
Section 7.10(a)(vi)
 
Authorized Cleansing Party
Section 7.19(b)
 
Bankruptcy Code
Recitals
 
Bankruptcy Court
Recitals
 
Base DIP Conversion Amount
Section 3.1(c)(i)
 
Base Projected Cash Balance
Section 3.1(c)(i)
 
Bidders
Section 7.10(a)(i)
 
Binding Proposal
Section 7.10(a)(iii)
 
Binding Proposal Bid Deadline
Section 7.10(a)(iii)
 
Chapter 11 Proceedings
Recitals
 
Cleansing Release
Section 7.19(a)
 
Commitment Premium
Section 4.1
 
Commitment Premium Shares
Section 3.1(g)
 
Company
Preamble
 
Company Plans
Section 5.21(a)
 
Compliance Criteria
Section 7.24
 
Confirmed Plan
Section 8.1(b)
 
Debtor
Recitals
 
Determination Date
Section 3.3(b)
 
DIP Conversion
Section 3.2(a)
 
Disclosure Letter
Article V
 
Disclosure Statement Cleansing Release
Section 7.19(a)
 
Emergence MIP Vested Grant
Section 5.4
 
Employee Representatives
Section 5.14(a)
 
ERISA
Section 5.21(a)

 
 
20

--------------------------------------------------------------------------------

 

 
Exit Financing
Section 7.14
 
Exit Financing Documents
Section 7.14
 
Exit Term Loan
Section 7.14
 
Exit Revolving Facility
Section 7.14
 
Expense Reimbursement
Section 4.3(a)
 
Fee Capped Months
Section 7.25
 
Filing Party
Section 7.12(b)
 
Final Cleansing Release
Section 7.19(a)
 
Financial Reports
Section 7.8(a)
 
Financial Statements
Section 5.9(a)
 
Foreign Plan
Section 5.21(e)
 
GAAP
Section 5.9(a)
 
Indemnified Claim
Section 9.2
 
Indemnified Person
Section 9.2
 
Indemnifying Party
Section 9.2
 
Independent Directors
Section 7.16(a)
 
Investor
Preamble
 
Joint Filing Party
Section 7.12(c)
 
Legal Proceedings
Section 5.13
 
Losses
Section 9.1(a)
 
Market Maker
Section 7.13(d)(iii)
 
Material Business Intellectual Property
Section 5.15(b)
 
Material Technology
Section 5.15(b)
 
Minimum Increment
Section 2.1
 
MNPI
Section 7.19(a)
 
Money Laundering Laws
Section 5.26
 
Multiemployer Plans
Section 5.21(b)
 
Notice of Results
Section 3.3
 
OFAC
Section 5.27
 
Outside Date
Section 10.1(b)(iii)
 
Party
Preamble
 
PATRIOT Act
Section 5.26

 
 
21

--------------------------------------------------------------------------------

 

 
Permitted Claim Transferee
Section 7.13(d)(i)
 
Petition Date
Recitals
 
Plan Support Joinder Agreement
Section 7.13(d)(i)
 
Pre-Closing Period
Section 7.6(a)
 
Professional Fee Caps
Section 7.25
 
Projected Cash Balance
Section 3.1(b)
 
Registered Intellectual Property
Section 5.15(a)
 
Required Combined Offering and Conversion Amount
Section 3.1(a)
 
Results Date
Section 3.3(a)
 
Right
Section 2.1
 
Rights Offering
Section 2.1
 
Rights Offering Offered Share Amount
Section 3.1(f)
 
Rights Offering Share
Section 2.1
 
Rights Offering Subscription Price
Section 2.1
 
Sanctions Laws
Section 5.27
 
Securities Act Legend
Section 3.4(f)
 
SEI/GPI Agreement
Section 7.21
 
Stockholder Agreement Legend
Section 3.4(g)
 
Takeover Statute
Section 5.30
 
Tax Return
Section 5.20(a)
 
Term B Loan Conversion Amount
Section 3.1(d)
 
Term B Loans Conversion Shares
Section 3.1(e)
 
Termination Payment
Section 10.2
 
Transactional Representations
Article V
 
Transfer Agent
Section 3.4(c)
 
Ultimate Purchaser
Section 3.5(b)

 
Section 1.3     Construction.  In this Agreement, unless the context otherwise
requires:
 
(a)           references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;

 
22

--------------------------------------------------------------------------------

 
(b)           the descriptive headings of the Articles and Sections of this
Agreement are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement;
 
(c)           references in this Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (.pdf), facsimile transmission or
comparable means of communication;
 
(d)           words expressed in the singular number shall include the plural
and vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;
 
(e)           the words “hereof”, “herein”, “hereto” and “hereunder”, and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, including all Exhibits and Schedules attached to this Agreement, and
not to any provision of this Agreement;
 
(f)            the term this “Agreement” shall be construed as a reference to
this Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;
 
(g)           “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;
 
(h)           references to “day” or “days” are to calendar days;
 
(i)            references to “the date hereof” means as of the date of this
Agreement;
 
(j)            unless otherwise specified, references to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder in effect on September 23,
2014; and
 
(k)           references to “dollars” or “$” are to United States of America
dollars.
 
ARTICLE II

 
RIGHTS OFFERING
 
Section 2.1     The Rights Offering.  The Company proposes to offer and sell
shares of New Common Stock pursuant to a rights offering (the “Rights Offering”)
whereby the Company will distribute to each Eligible Participant that number of
rights (each, a “Right”) that will enable Rights Holders to purchase their pro
rata portion, based on amount of Financial Claims held by Senior Noteholders
(other than Excluded Financial Claims) and Promissory Noteholders as of the
Rights Offering Record Date, of up to an aggregate number of shares of New
Common Stock equal to the Rights Offering Offered Share Amount (each, a “Rights
Offering Share,” and collectively the “Rights Offering Shares”), at a purchase
price per share equal to $8.0887 (the “Rights Offering Subscription Price”);
provided that the Plan and the Rights Offering Procedures shall provide that a
Rights Holder shall only be permitted to exercise

 
23

--------------------------------------------------------------------------------

 
Rights held by such Rights Holder in a minimum initial increment of Rights
enabling such Rights Holder to purchase an increment of 12,500 Rights Offering
Shares and thereafter additional increments of Rights enabling the Rights Holder
to purchase 2,500 Rights Offering Shares in each such additional increment.  The
Company will conduct the Rights Offering in accordance with this Agreement, the
Plan and the Rights Offering Procedures.
 
Section 2.2     Use of Proceeds.  All funds paid by the Rights Holders to the
Company or the Subscription Agent in connection with the valid and proper
exercise of their Rights pursuant to the Rights Offering, without any deductions
for fees or expenses (the “Rights Offering Proceeds”) shall be used by the
Company, upon the occurrence of the Effective Date and contemporaneously with
the issuance of the Rights Offering Shares by the Company to the Rights Holders,
to reduce the outstanding principal amount of Term B Loans owed under the DIP
Credit Agreement by paying such Rights Offering Proceeds to the Term B Lenders
in accordance with the terms of the DIP Credit Agreement, the Plan and the
provisions of Article III, and shall reduce the amount of New Common Stock to be
issued to the Term B Lenders in connection with the DIP Conversion in partial
satisfaction of the outstanding principal amount owed by the Company with
respect to the Term B Loans.  On the Effective Date, the Company shall cause the
Rights Offering Proceeds to be paid, by wire transfer of immediately available
cash funds, to the DIP Agent on behalf of the Term B Lenders.
 
ARTICLE III
 
THE BACKSTOP CONVERSION COMMITMENT
 
Section 3.1     Determination of Certain DIP Conversion Amounts; Rights Offering
Offered Share Amount.
 
(a)           The “Required Combined Offering and Conversion Amount” shall be an
amount not less than $51.9 million and not greater than $68.1 million of the
outstanding principal amount of Term B Loans held by the Investors under the DIP
Credit Agreement, as determined in accordance with Section 3.1(b) and
Section 3.1(c).
 
(b)           No later than five (5) days prior to the Effective Date, the
Company shall deliver a certificate, in form and substance (including
calculation of amounts) acceptable to the Requisite Investors, setting forth the
Company’s projected cash balance in its U.S. bank accounts as of December 31,
2014 (the “Projected Cash Balance”) prepared in accordance with the principles
and line items set forth in Schedule 2 hereto and consistent with past practice;
provided that if the Effective Date is after December 31, 2014, the Projected
Cash Balance shall be the Company’s actual cash balance in its U.S. bank
accounts as of December 31, 2014 as determined in accordance with the principles
and line items set forth on Schedule 2 hereto and consistent with past practice.
 
(c)           If the Projected Cash Balance:
 
(i)           is equal to negative $6.0 million (the “Base Projected Cash
Balance”), the Required Combined Offering and Conversion Amount shall be equal
to $62.9 million (the “Base DIP Conversion Amount);”

 
24

--------------------------------------------------------------------------------

 
(ii)           is less than the Base Projected Cash Balance, the Required
Combined Offering and Conversion Amount shall be equal to (A) the Base DIP
Conversion Amount plus (B) an amount equal to the Base Projected Cash Balance
minus the Projected Cash Balance; provided, that the Required Combined Offering
and Conversion Amount shall not exceed $68.1 million; and
 
(iii)          is greater than the Base Projected Cash Balance, the Required
Combined Offering and Conversion Amount shall be equal to (A) the Base DIP
Conversion Amount minus (B) an amount equal to the Projected Cash Balance minus
the Base Projected Cash Balance; provided, that the Required Combined Offering
and Conversion Amount shall not be less than $51.9 million.
 
(d)           The “Term B Loan Conversion Amount” shall be an amount equal to
the Required Combined Offering and Conversion Amount less the amount of the
Rights Offering Proceeds actually paid to the DIP Lenders in accordance with
Section 2.2 and the Plan
 
(e)           The “Term B Loans Conversion Shares” shall be an amount of shares
of New Common Stock equal to (i)(A) the Required Combined Offering and
Conversion Amount, divided by (B) the Rights Offering Subscription Price, minus
(ii) the number of Rights Offering Subscribed Shares.
 
(f)           The “Rights Offering Offered Share Amount” shall be an amount of
shares of New Common Stock equal to (A) (i) the Required Combined Offering and
Conversion Amount, divided by (ii) the Rights Offering Subscription Price,
multiplied by (B) the aggregate percentage, as of September 23, 2014, of
Financial Claims held by Senior Noteholders (excluding the Investors) and
Promissory Noteholders.
 
(g)           The “Commitment Premium Shares” shall mean an amount of shares of
New Common Stock equal to (A) (i) the Required Combined Offering and Conversion
Amount, divided by (ii) the Rights Offering Subscription Price, multiplied by
(B) 0.035.
 
Section 3.2     The DIP Conversion
 
(a)           On the terms and subject to the conditions set forth in the Plan
and this Agreement (including the satisfaction or valid waiver (to the extent
permitted by Law) of the conditions set forth in Article VIII), each Investor,
severally and not jointly, hereby agrees that on the Effective Date, its pro
rata share (based on the principal amount of Term B Loans held by such Investor
on the Effective Date) of outstanding principal of Term B Loans equal to the
Term B Loan Conversion Amount shall, without any further action on the part of
the Investors, mandatorily convert into shares of New Common Stock in accordance
with the terms and conditions contained in this Agreement and the Plan (the “DIP
Conversion”).
 
(b)           Upon the satisfaction or valid waiver (to the extent permitted by
Law) of the conditions set forth in Article VIII, the Company shall issue to
each Investor in connection with the DIP Conversion an amount of shares of New
Common Stock equal to its pro rata share (based on the principal amount of Term
B Loans held by such Investor on the Effective Date) of the Term B Loans
Conversion Shares.  In the event that the DIP Conversion would result in any
Investor being entitled to receive a number of shares of New Common Stock that
is not an

 
25

--------------------------------------------------------------------------------

 
integral multiple of one, fractions of 0.50 and greater will be rounded up to
the next higher integral multiple of one and fractions less than 0.50 will be
rounded down to the next lower integral multiple of one.  In no event will any
fractional shares of New Common Stock be issued in the DIP Conversion, and no
consideration will be paid in lieu of fractions that are rounded down.
 
Section 3.3     Notice of Results; Reduction in Backstop Conversion Commitment.
 
(a)           No later than the fifth (5th) Business Day following the date on
which the Rights Offering Expiration Date occurs (the “Results Date”), the
Company shall, or shall cause the Subscription Agent to, deliver to each
Investor a preliminary written notice of (1) the aggregate number of Rights
Offering Shares elected to be purchased by Rights Holders and the aggregate
amount of the Rights Offering Proceeds, (2) the aggregate number of Unsubscribed
Shares, if any, and (3) an estimate of the amount of Term B Loans Conversion
Shares such Investor would receive in the DIP Conversion (assuming no further
trading of the Term B Loans subsequent to the date of such written
certification) based on such Investor’s pro rata share of the outstanding
principal amount of Term B Loans as of the date thereof (each such written
certification, a “Notice of Results”), which shall include the Company’s
estimate of the Projected Cash Balance and documentation supporting such
estimate.  The Company shall cause the Subscription Agent to promptly provide
any written backup, information and documentation relating to the information
contained in the Notice of Results as any Investor may reasonably request in
writing
 
(b)           No later than the fifth (5th) Business Day prior to the Effective
Date (the “Determination Date”), the Company shall, or shall cause the
Subscription Agent to, deliver to each Investor a final Notice of Results, which
shall include the Company’s final determination of the Projected Cash Balance
and documentation supporting such final determination.
 
Section 3.4      DIP Conversion; Issuance and Delivery of Investor Shares.
 
(a)           At 10:00 a.m., New York City time, on the Effective Date, the
Company shall issue (and deliver as promptly as reasonably practicable
thereafter), the Investor Shares to each Investor (or to such other Persons as
any Investor may designate in accordance with this Agreement) subject to
compliance by such Investor with its obligations under Section 3.4(b),
contemporaneously with the release of the funds held in the escrow account
maintained by the Subscription Agent (in accordance with the Rights Offering
Procedures) and payment thereof to the DIP Agent on behalf of the Investors (in
accordance with the Plan and the Contract to be entered between the Company and
the Subscription Agent related to the establishment of an escrow account for the
Rights Offering).
 
(b)           On or prior to the Effective Date, the Company and each Investor
shall, and each Investor shall cause any of its Related Purchasers designated by
such Investor to receive Investor Shares, to deliver an executed counterpart to
the Stockholders Agreement.
 
(c)           Unless an Investor requests in writing delivery of a physical
stock certificate, the entry of any Investor Shares to be delivered pursuant to
this Agreement into the

 
26

--------------------------------------------------------------------------------

 
book entry account of an Investor (or to such other accounts as any Investor may
designate in accordance with this Agreement)  established with Computershare in
its capacity as transfer agent to the Company (the “Transfer Agent”) pursuant to
the Company’s book entry procedures and delivery to such Investor (or designated
Person) of an account statement reflecting the book entry of such Investor
Shares shall be deemed delivery of such Investor Shares for purposes of this
Agreement.
 
(d)           All Investor Shares will be delivered with all issue, stamp,
transfer, sales and use, or similar Taxes or duties that are due and payable (if
any) in connection with such delivery duly paid by the Company.
 
(e)           The documents to be delivered on the Effective Date by or on
behalf of the Parties and the Investor Shares will be delivered at the offices
of Baker Botts L.L.P., 30 Rockefeller Plaza, New York, New York, 10112-4498 on
the Effective Date.
 
(f)            Each certificate or book entry position evidencing shares of New
Common Stock issued pursuant to this Agreement or the Plan, including the Rights
Offering Shares but excluding shares of New Common Stock eligible for issuance
pursuant to the exemption from the registration requirements under Section 5 of
the Securities Act provided by section 1145 of the Bankruptcy Code including, to
the extent applicable, the Term B Loans Conversion Shares and shares of New
Common Stock issued under the Plan in respect of Financial Claims), shall,
(i) in the case of book entry position, reflect, and (ii) in the case of
certificates, be stamped or otherwise imprinted with a legend (the “Securities
Act Legend”) in substantially the following form, with only such amendments,
modifications, supplements or changes as are in form and substance satisfactory
to the Company and the Requisite Investors:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”
 
(g)           Each certificate or book entry position evidencing shares of New
Common Stock issued pursuant to this Agreement or the Plan, including the Rights
Offering Shares and any Investor Shares and shares of New Common Stock issued in
respect of Financial Claims or upon the exercise of New Warrants), shall, (i) in
the case of book entry position, reflect, and (ii) in the case of certificates,
be stamped or otherwise imprinted with a legend (the “Stockholder Agreement
Legend”) in substantially the following form, with only such amendments,
modifications, supplements or changes as are in form and substance satisfactory
to the Company and the Requisite Investors:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDERS AGREEMENT, DATED AS OF [●], AND THE CERTIFICATE OF INCORPORATION
AND BY-LAWS OF GLOBAL GEOPHYSICAL SERVICES, INC. (THE “COMPANY”), EACH AS MAY BE
AMENDED FROM TIME TO

 
27

--------------------------------------------------------------------------------

 
TIME, INCLUDING CERTAIN RESTRICTIONS ON TRANSFER AND EXERCISE SET FORTH THEREIN.
COPIES OF THE STOCKHOLDER AGREEMENT, THE CERTIFICATE OF INCORPORATION AND
BY-LAWS ARE ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.”
 
Section 3.5     Designation and Assignment Rights.
 
(a)           Each Investor shall have the right to designate by written notice
to the Company no later than two (2) Business Days prior to the Effective Date
that some or all of its Investor Shares be issued in the name of and delivered
to a Related Purchaser thereof in accordance with the terms hereof, which notice
of designation shall (i) be addressed to the Company and signed by such Investor
and each such designated Related Purchaser, (ii) specify the number of Investor
Shares to be delivered to or issued in the name of such Related Purchaser and
(iii) contain a confirmation by such Related Purchaser of the accuracy of the
representations set forth inSection 6.6 through Section 6.8as applied to such
Related Purchaser (a “Related Purchaser Confirmation”); provided, that no such
designation pursuant to this Section 3.5 shall relieve such Investor from its
obligations under this Agreement.
 
(b)           Additionally, in the event that any Investor (an “Assigning
Investor”) sells, assigns or otherwise Transfers all or any portion of its Term
B Loans to (i) another Investor or its Related Purchaser, (ii) a Related
Purchaser of the Assigning Investor or (iii) one or more other Persons that is
not an Investor or a Related Purchaser (each such Investor, Related Purchaser or
other Person, an “Ultimate Purchaser”), in each case, it shall cause such
Ultimate Purchaser (other than an Investor or any other Person that has already
executed a Commitment Joinder Agreement) to agree in writing to be bound by this
Agreement by executing and delivering to the Company and each other Investor a
Commitment Joinder Agreement; provided, that such Assigning Investor shall
provide written notice to the Company and each other Investor in advance of such
Transfer (other than a Transfer to another Investor or any other Person that has
already executed a Commitment Joinder Agreement) and no later than two (2)
Business Days prior to the Effective Date; provided, further, that, subject to
the Reorganized GGS Corporate Documents, nothing in this Agreement shall limit
or restrict in any way any Investor’s ability to Transfer any of its Investor
Shares or any interest therein after the Effective Date pursuant to an effective
registration statement under the Securities Act or an exemption from the
registration requirements thereunder and pursuant to applicable state securities
Laws.  Each Investor or Ultimate Purchaser agrees that any Transfer of any Term
B Loans that does not comply with the terms and procedures set forth in this
Section 3.5(b) shall be deemed void ab initio, and the Debtors shall have the
right to avoid such Transfer.
 
ARTICLE IV
 
PREMIUMS AND EXPENSES
 
Section 4.1     Premiums and Damages Payable by the Company.  The Company shall
pay to the Investors the following premiums and damages, in accordance with and
subject to Section 4.2 and Section 10.2, in the following manner:

 
28

--------------------------------------------------------------------------------

 
(a)           as consideration for the DIP Conversion and the other agreements
of the Investors in this Agreement, a nonrefundable aggregate premium consisting
of the Commitment Premium Shares, in accordance with Section 3.4 to the
Investors allocated pro rata among such Investors or their respective designees
(based on the principal amount of the Term B Loans held by such Investor on the
Effective Date) to compensate the Investors for their agreement to participate
in the DIP Conversion subject to the terms and conditions contained in this
Agreement (the “Commitment Premium”); or
 
(b)           in the event that this Agreement is terminated, the Termination
Payment, if any, which shall be paid by the Company to the Investors as provided
in Section 10.2 and Section 4.2.
 
Section 4.2     Payment of Premiums and Damages.  The Commitment Premium shall
become fully earned, non-refundable and non-avoidable upon the Effective Date
and shall be paid by the Debtors, free and clear of any withholding or deduction
for any applicable Taxes, to the Persons specified in Section 4.1 and paid by
the Company in the form of the Commitment Premium Shares on the Effective Date,
simultaneously with the delivery of the other Investor Shares (subject to
Section 3.5), if any, pursuant to the procedures for the delivery of Investor
Shares in Section 3.4.  For the avoidance of doubt, to the extent payable in
accordance with the terms of this Agreement, the Commitment Premium will be
payable regardless of the amount of Term B Loans Conversion Shares actually
issued in the DIP Conversion.  The Termination Payment, if any, will be paid by
wire transfer of immediately available funds in accordance with Section 10.2 to
the account(s) specified by each Investor and will be non-refundable and
non-avoidable, free and clear of any withholding or deduction for any applicable
Taxes.
 
Section 4.3     Expense Reimbursement.
 
(a)           The Company will reimburse or pay, as the case may be, the
reasonable, documented fees and out-of-pocket costs and expenses incurred by
each of the Investors and their respective Affiliates, including the fees and
out-of-pocket costs and expenses of (i) the Ad Hoc Counsel, (ii) Opportune,
(iii) EPIQ Systems, Inc. and (iii) any professional whose expertise is necessary
for non-U.S. or Delaware law matters, in each case in connection with (i) the
exploration and discussion of the Plan Term Sheet, this Agreement and the other
Transaction Agreements, the Plan and the Chapter 11 Proceedings, the Rights
Offering and the other transactions contemplated hereby and thereby (including
any expenses related to obtaining required consents of Governmental Entities and
other Persons or fees or expenses in connection with any filings required to be
made by an Investor or its Affiliates under the HSR Act or any other Antitrust
Laws), (ii) any due diligence related to this Agreement, the other Transaction
Agreements, the Plan and the Chapter 11 Proceedings and the transactions
contemplated hereby and thereby, (iii) the preparation and negotiation of the
Plan Term Sheet, this Agreement and the other Transaction Agreements, the Plan
(and related documents) and the proposed documentation of the transactions
contemplated hereby and thereby (including any Auction) and (iv) the
implementation of the transactions contemplated by this Agreement, the
Transaction Agreements and the Plan (including any legal proceedings (A) in
connection with the confirmation of the Plan and approval of the Disclosure
Statement, and objections thereto, and any other actions in the Chapter 11
Proceedings related thereto and (B) to enforce the Investors’ rights against the
Company (but not against any other Investor, any Related Purchaser or any

 
29

--------------------------------------------------------------------------------

 
Ultimate Purchaser) under this Agreement, the Plan, the Chapter 11 Proceedings
and any Transaction Agreement) (collectively, “Expense Reimbursement”).
 
(b)           Except as provided in clause (c) below and Section 10.2, the
Expense Reimbursement shall be payable by the Company as soon as practicable,
and in no event later than two (2) Business Days after receipt of invoices
therefor, by wire transfer of immediately available funds to the account(s)
specified by the Investors to the Company in writing prior to such date and such
payment will be non-refundable and non-avoidable, free and clear of any
withholding or deduction for any applicable Taxes; provided, that the Company’s
final payment shall be made contemporaneously with the Effective Date or the
termination of this Agreement in accordance with Article X.
 
(c)           The obligation of the Company to pay the Expense Reimbursement
shall not be conditioned or contingent upon the consummation of the transactions
contemplated by this Agreement, the Rights Offering, the DIP Conversion or the
Plan or the transactions contemplated hereby or thereby.  For the avoidance of
doubt, the obligations of the Company to pay any fees and expenses under the
Final Order approving the DIP Credit Agreement shall continue notwithstanding
entry into or termination of this Agreement.
 
(d)           The provision for the payment of the Expense Reimbursement, the
Commitment Premium, the Termination Payment and the indemnification provided
herein  are (and the BCA Approval Order shall so provide that payment of any
amounts in respect of the Expense Reimbursement, the Commitment Premium, the
Termination Payment and the indemnification provided herein are) an integral
part of the transactions contemplated by this Agreement and without this
provision the Investors would not have entered into this Agreement and such
Expense Reimbursement, the Commitment Premium, the Termination Payment and the
indemnification provided herein shall constitute an allowed administrative
expense of the Company under sections 503(b)(1) and 507(a)(2) of the Bankruptcy
Code.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in (i) the Company SEC Documents filed prior to September
23, 2014 (excluding any risk factor disclosure and disclosure included in any
“forward-looking statements” disclaimer or other statements included in such
Company SEC Documents that are predictive, forward-looking, non-specific or
primarily cautionary in nature), (ii) in the Attached Disclosure Statement
(excluding any risk factor disclosure and disclosure of risks included in any
“forward-looking statements” disclaimer or other statements included in the
Attached Disclosure Statement that are predictive, forward-looking, non-specific
or primarily cautionary in nature) and (iii) the disclosure letter delivered by
the Company to the Investors and the Ad Hoc Counsel on September 23, 2014 (the
“Disclosure Letter”), the Debtors represent and warrant to each of the Investors
(i) with respect to the representations and warranties set forth in
Section 5.1 (Organization and Qualification), Section 5.2 (Corporate Power and
Authority), Section 5.3 (Execution and Delivery; Enforceability),
Section 5.4 (Authorized and Issued Capital Stock), Section 5.5 (Issuance),
Section 5.6 (No Conflict), Section 5.7 (Consents and Approvals),
Section 5.8 (Arm’s Length), Section 5.10(b) (Company SEC Documents; Disclosure
Statement),

 
30

--------------------------------------------------------------------------------

 
Section 5.28 (No Broker’s Fees), Section 5.30 (Takeover Statutes) and
Section 5.36 ( No Integration of Offerings or General Solicitation) (the
“Transactional Representations”), as of the date of this Agreement and as of the
Effective Date and (ii) with respect to the representations and warranties set
forth in any other Section of this Article V, as of September 23, 2014 and as of
the Effective Date, in each case as set forth below.  Any disclosure in the
Company SEC Documents or the Attached Disclosure Statement that is deemed to
qualify a representation or warranty shall only so qualify a representation or
warranty to the extent that it is made in such a way as to make the relevance of
such disclosure to these representations and warranties reasonably apparent on
its face.
 
Section 5.1     Organization and Qualification.  Each of the Company and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, (b) subject to any necessary
authority from the Bankruptcy Court, has all requisite power and authority to
own, lease and operate its properties and to carry on its business as now
conducted and (c) is qualified to do business and in good standing (or the
equivalent thereof) in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and would not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Change.
 
Section 5.2     Corporate Power and Authority.
 
(a)           Each of the Debtors has or, to the extent executed in the future,
shall have when executed, the requisite corporate power and authority to enter
into, execute and deliver this Agreement, the Plan, and the other Transaction
Agreements to which it will be a party as contemplated by this Agreement and the
Plan and, (i) subject to entry of the BCA Approval Order, to perform BCA
Approval Obligations, (ii) subject to entry of the Plan Solicitation Order, to
perform its obligations under the Rights Offering Procedures, including issuance
of the Rights and (iii) subject to entry of the Confirmation Order, to perform
its other obligations hereunder and under the Plan and to consummate the Rights
Offering contemplated hereunder and by the Rights Offering Procedures, including
the issuance of the Rights, the Rights Offering Shares pursuant to the Rights
Offering and the Investor Shares, and the other transactions contemplated hereby
and thereby.  Subject to receipt of the foregoing Orders, the each of the
Debtors has or, to the extent executed in the future, shall have when executed,
taken all necessary corporate action required for the due authorization,
execution, delivery and performance by it of this Agreement and the other
Transaction Agreements, including the issuance of the Rights, the Rights
Offering Shares pursuant to the Rights Offering and the Investor Shares, and no
other corporate proceedings on the part of such Debtor are or will be necessary
to authorize this Agreement or any of the other Transaction Agreements or to
consummate the transactions contemplated hereby or thereby.
 
(b)           Each of the Debtors’ Subsidiaries has or, to the extent executed
in the future, shall have when executed the requisite power and authority
(corporate or otherwise) to enter into, execute and deliver each Transaction
Agreement to which such Subsidiary is a party and, subject to entry of the
Confirmation Order, to perform its obligations thereunder.  Each of the Debtors’
Subsidiaries has or, to the extent executed in the future, shall have when
executed,

 
31

--------------------------------------------------------------------------------

 
taken all necessary corporate action required for the due authorization,
execution, delivery and performance by it of each Transaction Agreement to which
such Subsidiary is a party.
 
(c)           Prior to the execution by the Debtors and filing with the
Bankruptcy Court of the Plan, the Company and each of the other Debtors
executing the Plan will have the requisite power and authority (corporate or
otherwise) to execute the Plan and to file the Plan with the Bankruptcy Court
and, subject to entry of the Confirmation Order, to perform its obligations
thereunder, and will have taken all necessary actions (corporate or otherwise)
required for the due authorization, execution, delivery and performance by it of
the Plan.
 
Section 5.3     Execution and Delivery; Enforceability.
 
(a)           This Agreement and each other Transaction Agreement has been, or
prior to its execution and delivery will be, duly and validly executed and
delivered by the Debtors and each of their respective Subsidiaries party
thereto, and, (i) upon the entry of the BCA Approval Order, this Agreement and
(ii) upon entry of the Confirmation Order, each other Transaction Agreement,
will constitute the valid and binding obligations of the Debtors and each of
their respective Subsidiaries party thereto, enforceable against the Debtors and
each of their respective Subsidiaries party thereto in accordance with their
respective terms, in each case as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity.
 
(b)           The Plan will be filed with the Bankruptcy Court by the Company
and each of the other Debtors executing the Plan and, upon the entry of the
Confirmation Order, will constitute the valid and binding obligation of the
Company and such Debtors, enforceable against the Company and such Debtors in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity.
 
Section 5.4     Authorized and Issued Capital Stock.
 
(a)           As of the Effective Date, the authorized capital stock of the
Company will consist of an amount of shares of New Common Stock and any other
equity securities, in each case, as set forth in the Certificate of
Incorporation.  As of the Effective Date, (i) nine million nine hundred and nine
thousand (9,909,000) shares of New Common Stock will be outstanding, (ii) ninety
one thousand (91,000) vested shares of restricted New Common Stock and/or
restricted stock units of New Common Stock issued in accordance with and subject
to the terms of the Management Incentive Plan will be outstanding (the
“Emergence MIP Vested Grant”), (iii) New Warrants to purchase up to one million
one hundred and eleven thousand one hundred and eleven (1,111,111) shares of New
Common Stock will be outstanding, (iv) no shares of preferred stock will be
issued and outstanding, (v) no shares of New Common Stock will be held by the
Company in its treasury, (vi) no more than four hundred twenty nine thousand
(429,000) shares of New Common Stock will be reserved for issuance upon exercise
of stock options and other rights to purchase or acquire shares of New Common
Stock granted under the Management Incentive Plan (excluding the 91,000 shares
of New Common Stock that may be reserved for issuance with respect to the
Emergence MIP Vested Grant) and (vii) other than the one million one hundred and
eleven thousand one hundred and eleven (1,111,111) shares of New Common


 
32

--------------------------------------------------------------------------------

 
Stock reserved for issuance upon exercise of the New Warrants and the shares of
New Common Stock reserved for issuance for the Emergence MIP Vested Grant and/or
for issuance upon exercise of upon exercise of stock options and other rights to
purchase or acquire shares of New Common Stock granted under the Management
Incentive Plan, no shares of New Common Stock will be reserved for issuance as
of the Effective Date.
 
(b)           As of the Effective Date, all issued and outstanding shares of
capital stock of the Company and each of its Subsidiaries will have been duly
authorized and validly issued and will be fully paid and non-assessable, and
(except as set forth in the Stockholders Agreement and the Certificate of
Incorporation) will not be subject to any preemptive rights.
 
(c)           Except as set forth in this Section 5.4, as of the Effective Date,
no shares of capital stock or other equity securities or voting interest in the
Company will have been issued, reserved for issuance or outstanding.
 
(d)           Except as described in this Section 5.4, and except as set forth
in the Stockholders Agreement and the Certificate of Incorporation as of the
Effective Date, neither the Company nor any of its Subsidiaries will be party to
or otherwise bound by or subject to any outstanding option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking (including any
preemptive right) that (i) obligates the Company or any of its Subsidiaries to
issue, deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or
cause to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, the Company or any of its Subsidiaries or any security
convertible or exercisable for or exchangeable into any capital stock of, or
other equity or voting interest in, the Company or any of its Subsidiaries,
(ii) obligates the Company or any of its Subsidiaries to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
contract, arrangement or undertaking, (iii) restricts the transfer of any shares
of capital stock of the Company or any of its Subsidiaries or (iv) relates to
the voting of any shares of capital stock of the Company or any of its
Subsidiaries.
 
(e)           Section 5.4(e) of the Disclosure Letter sets forth a complete and
correct list of the ownership interest of the Company and each of its
Subsidiaries in their respective Subsidiaries, and the type of entity and
jurisdiction of organization of each such Subsidiary.
 
Section 5.5     Issuance.  The Investor Shares, the Rights Offering Shares to be
issued and sold by the Company to the Rights Holders pursuant to the Rights, the
shares of New Common Stock to be issued under the Plan and the shares of New
Common Stock reserved for issuance upon the valid exercise of New Warrants,
respectively, when such Investor Shares, the Rights Offering Shares to be issued
and sold by the Company to the Rights Holders pursuant to the Rights, the shares
of New Common Stock to be issued under the Plan and the shares of New Common
Stock reserved for issuance upon the valid exercise of New Warrants, are issued
and delivered in accordance with this Agreement, the Plan and the subscription
documents contemplated hereby and thereby, and the New Warrants, respectively,
shall have been duly and validly authorized, issued and delivered and shall be
fully paid and non-assessable, and free and clear of all Taxes, Liens (other
than transfer restrictions imposed under applicable securities laws), preemptive
rights, subscription and similar rights, other than any rights set forth in the

 
33

--------------------------------------------------------------------------------

 
Certificate of Incorporation, the Stockholders Agreement and the Warrant
Agreement, as applicable.
 
Section 5.6     No Conflict.  Assuming that the Consents described in
Section 5.7 are obtained, the execution and delivery by the Debtors and, to the
extent relevant, their respective Subsidiaries of this Agreement, the Plan and
the other Transaction Agreements, the compliance by the Debtors and, to the
extent relevant, their respective Subsidiaries with all of the provisions hereof
and thereof and the consummation of the transactions contemplated herein and
therein (including compliance by each Investor with its obligations hereunder
and thereunder) (a) will not conflict with, or result in a breach, modification
or violation of, any of the terms or provisions of, or constitute a default
under (with or without notice or lapse of time, or both), or result, except to
the extent specified in the Attached Plan, in the acceleration of, or the
creation or imposition of any Lien under, or cause any payment or consent to be
required under, any Material Contract, (b) will not require any Consent of or
notice to any Person under any Material Contract of the Debtors or any of their
respective Subsidiaries (c) will not result in any violation of the provisions
of the certificate of incorporation or bylaws (or comparable constituent
documents) of the Debtors or any of their respective Subsidiaries or the
Certificate of Incorporation or Bylaws, (d) will not result in any material
violation of any Law or Order applicable to the any Debtor or any of its
Subsidiaries or any of its or their properties and (e) will not result in any
default under (with or without notice or lapse of time, or both),
non-compliance, suspension revocation, impairment, forfeiture or non-renewal of
any material permit, license, authorization or approval applicable to its
operations or any of its properties, except in any such case described in
clauses (a) and (b) for any conflict, breach, violation, default, acceleration
or Lien which has not, and would not reasonably be expected to, individually or
in the aggregate, (i) prohibit, materially delay or materially adversely impact
the Debtors’ or any of their respective Subsidiaries’ ability to perform its
respective obligations under, or to consummate the transaction contemplated by,
this Agreement, the Plan and the other Transaction Agreements to which it is a
party and (ii) adversely impact the ability of the Debtors and the respective
Subsidiaries, taken as a whole, to conduct their respective businesses or
otherwise result in a material liability to the Debtors and their respective
Subsidiaries, taken as a whole.
 
Section 5.7     Consents and Approvals.  No Consent, approval, authorization,
Order, registration or qualification of or with, or filing or notification with
or to, any Governmental Entity having jurisdiction over the Debtors or any of
their respective Subsidiaries or any of their properties is required for the
execution and delivery by the Debtors and, to the extent relevant, their
respective Subsidiaries of this Agreement, the Plan and the other Transaction
Agreements, the compliance by the Debtors and, to the extent relevant, their
respective Subsidiaries with all of the provisions hereof and thereof and the
consummation of the transactions contemplated herein and therein (including
compliance by each Investor with its obligations hereunder and thereunder),
except (a) the entry by the Bankruptcy Court of the BCA Approval Order
authorizing the Debtors to enter into, deliver and perform the BCA Approval
Obligations, (b) the entry of the Plan Solicitation Order, (c) the entry of the
Confirmation Order, (d) filings, if any, pursuant to the HSR Act and the
expiration or termination of all applicable waiting periods thereunder or any
applicable notification, authorization, approval or Consent under any other
Antitrust Laws in connection with the transactions contemplated by this
Agreement, (e) the filing with the Secretary of State of the State of Delaware
of the Certificate of Incorporation to be applicable to the Company from and
after the Effective Date and (f) such

 
34

--------------------------------------------------------------------------------

 
Consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the issuance
of the Investor Shares to the Investors, the issuance of the New Warrants and
the shares of New Common Stock to be issued upon exercise thereof and the
issuance of the Rights and the Rights Offering Shares pursuant to the exercise
of the Rights.
 
Section 5.8     Arm’s Length.  The Company acknowledges and agrees that (a) each
of the Investors is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the transactions contemplated hereby
(including in connection with determining the terms of the Rights Offering and
DIP Conversion) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of its Subsidiaries and (b) no Investor is advising the
Company or any of its Subsidiaries as to any legal, tax, investment, accounting
or regulatory matters in any jurisdiction.
 
Section 5.9     Financial Statements; Disclosure Statement.
 
(a)           The consolidated financial statements of the Company included or
incorporated by reference in the Company SEC Documents, and to be included or
incorporated by reference in the Disclosure Statement (collectively, the
“Financial Statements”), comply or will comply, as the case may be, in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the Bankruptcy Code, and present fairly and will present fairly
in all material respects the financial position, results of operations and cash
flows of the Company and its consolidated subsidiaries, taken as a whole, as of
the dates indicated and for the periods specified.  The Financial Statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods covered
thereby, subject to (a) in the case of any unaudited Financial Statements, the
absence of footnote disclosures and (b) in the case of any Financial Statements
other than year-end Financial Statements, changes resulting from normal
period-ending adjustment.
 
(b)           The Company and its Subsidiaries do not have any material
liabilities or obligations of a nature required to be reflected on a balance
sheet prepared in accordance with GAAP other than (i) liabilities specifically
reflected on and fully reserved against in the Financial Statements,
(ii) liabilities and obligations arising under or in connection with this
Agreement or the performance by the Company of its obligations in accordance
with the terms of this Agreement, (iii) liabilities and obligations incurred in
the ordinary course of business consistent with past practice since December 31,
2013 and (iv) liabilities and obligations  arising under any Material Contract
existing as of September 23, 2014 or entered into after September 23, 2014 in
compliance with the terms of this Agreement (other than in the case of breaches
or defaults by, or claims for indemnification against, the Company and its
Subsidiaries).
 
Section 5.10   Company SEC Documents; Disclosure Statement
 
(a)           Since December 31, 2012, the Company has filed all required
reports, schedules, forms and statements with the SEC.  As of their respective
dates, and giving effect to any amendments or supplements thereto filed prior to
September 23, 2014, each of the Company SEC Documents complied in all material
respects with the requirements of the Securities Act or the Exchange Act
applicable to such Company SEC Documents.  The Company has filed with the SEC
all “material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act) that are

 
35

--------------------------------------------------------------------------------

 
required to be filed as exhibits to the Company SEC Documents.  No Company SEC
Document, after giving effect to any amendments or supplements thereto, and to
any subsequently filed Company SEC Documents, in each case filed prior to
September 23, 2014, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(b)           The Attached Disclosure Statement conforms in all material
respects to the requirements of the Bankruptcy Code and complies in all material
respects with section 1125 of the Bankruptcy Code.  The Disclosure Statement,
when submitted to the Bankruptcy Court, when approved thereby and upon
confirmation and effectiveness, will conform in all material respects to the
requirements of the Bankruptcy Code and will comply in all material respects
with section 1125 of the Bankruptcy Code.
 
Section 5.11   Absence of Certain Changes.  Since December 31, 2013, except for
actions required to be taken pursuant to this Agreement or the Plan:
 
(a)           no Event has occurred or exists which has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Change;
 
(b)           neither the Company nor any of its Subsidiaries has amended its
certificate of incorporation, bylaws or comparable constituent documents;
 
(c)           the Company has not made any material changes with respect to its
accounting policies or procedures, except as required by Law or changes in GAAP;
 
(d)           neither the Company nor any of its Subsidiaries has (i) made,
changed or revoked any material Tax election, (ii) entered into any settlement
or compromise of any material Tax liability, (iii) filed any amended Tax Return
with respect to any material Tax, (iv) changed any annual Tax accounting period,
(v) entered into any closing agreement relating to any material Tax or (vi) made
material changes to their Tax accounting methods or principles;
 
(e)           other than in the ordinary course of business in compliance with
all applicable Laws, neither the Company nor any of its Subsidiaries has entered
into any transaction or engaged in layoffs or employment terminations which,
whether taken individually or in the aggregate, would trigger application of the
Worker Adjustment and Retraining Notification Act of 1988 (or any similar
foreign, state or local Law) or would be considered as a collective dismissal,
mass termination or reduction in force under applicable foreign Law;
 
(f)            other than as expressly contemplated by the Verghese Agreement,
there has not been (i) any increase in the compensation payable or to become
payable to any officer or employee of the Company or any of its Subsidiaries
with annual base compensation in excess of one hundred and twenty five thousand
dollars ($125,000) (except for compensation increases in the ordinary course of
business and consistent with past practice), (ii) any establishment, adoption,
renewal, entry into or material amendment or supplement of any bonus, profit
sharing, thrift, compensation, employment, termination, severance or other plan,
agreement, trust, fund, policy or arrangement for the benefit of (A) any
individual officer or employee with annual base compensation in excess of one
hundred and twenty five thousand dollars ($125,000) or (B) any

 
36

--------------------------------------------------------------------------------

 
director or (iii) any negotiation, establishment, adoption, renewal, entry into
or material amendment, modification or supplement to any Collective Bargaining
Agreement, or (iv) termination by the Company or any of its Subsidiaries (other
than for grounds constituting cause) of any key employee;
 
(g)           neither the Company nor any of its Subsidiaries have sold,
transferred, leased, licensed or otherwise disposed of any assets or properties
material to the Company and its Subsidiaries, taken as a whole, except for
(i) sales of inventory in the ordinary course of business consistent with past
practice and (ii) leases or licenses entered into in the ordinary course of
business consistent with past practice that do not, individually, require annual
payments by or to the Company or any of its Subsidiaries in excess of one
hundred thousand dollars ($100,000) and (iii) dispositions approved by the
Bankruptcy Court or in which the aggregate consideration received did not exceed
five hundred thousand dollars ($500,000); and
 
(h)           the Company has not been advised of or made aware of any fraud,
whether or not material, that involves management or other employees.
 
Section 5.12   No Violation or Default; Compliance with Laws.  The Company is
not in violation of its certificate of incorporation or bylaws and none of the
Company’s Subsidiaries are in violation of their respective charters or bylaws
or similar organizational documents in any material respect.  Neither the
Company nor any of its Subsidiaries are, except as a result of the Chapter 11
Proceedings, in default, and no Event has occurred or exists that, with notice
or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
Contract to which the Company or any of its Subsidiaries is a party or by which
the Company or any of its Subsidiaries is bound or to which any of the property
or assets of the Company or any of its Subsidiaries is subject, except, in each
case, for any such default that has not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Change.  Neither
the Company nor any of its Subsidiaries is or has been at any time since January
1, 2013 in violation of any Law or Order, except for any such violation that
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Change.  There is and since January 1, 2013 has been no failure
on the part of the Company to comply in all material respects with the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated by the SEC thereunder.
 
Section 5.13   Legal Proceedings.  Other than the Chapter 11 Proceedings or as
would not reasonably be expected to result in a Material Adverse Change, there
are no material legal, governmental, administrative, judicial, or regulatory
investigations, audits, actions, suits, claims, arbitrations, demands, notice of
non-compliance or proceedings (“Legal Proceedings”) pending or, to the Knowledge
of the Company, threatened, to which the Company or any of its Subsidiaries is a
party or to which any property of the Company or any of its Subsidiaries is the
subject or that relate to the transactions contemplated hereby.
 
Section 5.14   Labor Relations.
 
(a)           There is no labor or employment-related audit, inspection or Legal
Proceeding pending or, to the Knowledge of the Company, threatened, against the
Company or

 
37

--------------------------------------------------------------------------------

 
any of its Subsidiaries by any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or
any other type of employees’ representatives appointed, elected, identified or
recognized for collective bargaining purposes (collectively “Employee
Representatives”) that has or would reasonably be expected to, individually or
in the aggregate, adversely impact the ability of the Company and the
Subsidiaries to conduct their respective businesses or otherwise result in a
material liability to the Company or any Subsidiary.
 
(b)           Neither the Company nor any of its Subsidiaries is a party to, or
is bound by, any Collective Bargaining Agreement.  No union organizing efforts
or Employee Representatives’ elections or similar form of activity is ongoing at
the Company or any of its Subsidiaries or, to the Knowledge of the Company,
threatened in writing, nor is there any strike, slowdown, picketing, leafleting,
sit-in, boycott, work stoppage, lockout, material labor dispute or similar form
of organized labor disruption directed at the Company or any of its Subsidiaries
or, to the Knowledge of the Company, threatened in writing.  There are no unfair
labor practice charges pending against the Company or any of its Subsidiaries
before the National Labor Relations Board or any similar local, state or federal
agency or office or, to the Knowledge of the Company, are any such charges
threatened against the Company or any of its Subsidiaries and no grievance or
arbitration proceedings are pending against the Company or any of its
Subsidiaries or to the Knowledge of the Company, threatened against any of
them.  Neither the Company nor any of its Subsidiaries is subject to any
obligation (whether pursuant to Law or Contract) to notify, inform and/or
consult with, or obtain consent from, any Employee Representative regarding the
transactions contemplated by this Agreement.
 
(c)           The Company and each of its Subsidiaries has complied in all
material respects with all applicable Laws relating to labor and employment
including but not limited to all applicable Laws relating to the payment of
wages, salaries, fees, commissions, bonuses, overtime pay, holiday pay, sick
pay, benefits and all other compensation, remuneration and emoluments due and
payable to such employees under any Company or Subsidiary policy, practice,
agreement, plan, program or any applicable Collective Bargaining Agreement or
Law, collective bargaining, reductions in force, equal employment opportunities,
working conditions, employment discrimination, harassment, civil rights, safety
and health, disability, employee benefits, employee classification, workers’
compensation, immigration, family and medical leave, and the collection and
payment of withholding or social security taxes.
 
Section 5.15   Intellectual Property.
 
(a)           Section 5.15(a) of the Disclosure Letter sets forth a true and
complete list of (i) all registrations and pending applications for all Business
Intellectual Property (“Registered Intellectual Property”).  All registrations
included in the Registered Intellectual Property (i) are valid, enforceable, and
have not lapsed, expired (other than expirations in accordance with their
statutory terms) or been abandoned, and (ii) are not the subject of any
opposition filed with the United States Patent and Trademark Office or any other
applicable Intellectual Property registry.  All applications included in the
Registered Intellectual Property (i) are subsisting and have not been cancelled
or abandoned and (ii) are not the subject of any opposition filed with the
United States Patent and Trademark Office or any other applicable Intellectual
Property registry.  All necessary registration maintenance, renewal and other
relevant filing fees due through September

 
38

--------------------------------------------------------------------------------

 
23, 2014 in connection with the Registered Intellectual Property have been
timely paid and all necessary documents and certificates in connection therewith
have been timely filed with the relevant patent, copyright, trademark, or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of maintaining such Registered Intellectual Property in full
force and effect.
 
(b)           Except as set forth in Section 5.15(b) of the Disclosure Letter,
the Company and/or its Subsidiaries owns or has the valid right to use (i) all
Business Intellectual Property that is material to the conduct of the Company
and/or its Subsidiaries’ businesses as currently conducted (“Material Business
Intellectual Property”) and (ii) all the material Technology used or held for
use in connection with the conduct of their respective businesses as currently
conducted (“Material Technology”).  The Company and its Subsidiaries maintain
reasonable and appropriate administrative, physical and technical security
controls for all Material Technology against the risk of business disruption
arising from attacks (including virus, worm and denial-of-service attacks),
unauthorized activities of any employee, hackers or any other Person.  The
Material Technology has not suffered any failure within the past three (3) years
that materially disrupted the operation of the business of the Company and/or
its Subsidiaries and is reasonably secure against intrusion, and all such
failures have been cured or fixed.  The Material Technology performs in all
material respects as currently required by the Company and Subsidiaries’
business as currently conducted.   The Material Business Intellectual Property
and Material Technology constitutes all the Intellectual Property and Technology
necessary for the conduct of the businesses of the Company and its Subsidiaries
as currently conducted and contemplated to be conducted.
 
(c)           The consummation of the transactions contemplated by this
Agreement and as provided by the Plan does not and will not (i) result in the
loss or impairment of any rights to use, assign, convey, transfer or encumber
any Material Business Intellectual Property or Material Technology (including,
but not limited to, as a result of change of control or similar provisions) or
(ii) obligate any of the Investors, the Company or any Subsidiary to pay any
royalties or other amounts to any third party in excess of the amounts that
would have been payable by Company and its Subsidiaries absent the consummation
of such transactions.
 
(d)           The Company and its Subsidiaries are not in material default (or
with the giving of notice alone, or together with a lapse of time, would be in
material default) under any Contract relating to any Material Business
Intellectual Property.  Except as set forth in Section 5.15(d) of the Disclosure
Letter, no Material Business Intellectual Property rights owned by the Company
or its Subsidiaries are being infringed, misappropriated, breached or violated
by any other Person.  The conduct of the businesses of the Company and its
Subsidiaries as presently conducted by the Company and/or its Subsidiaries
(including the provision of any goods or services by the Company and its
Subsidiaries) neither violates, infringes nor misappropriates any Intellectual
Property rights of other Persons.
 
(e)           There are no pending or threatened material Legal Proceedings
challenging the Company’s or any Subsidiary’s rights in or to, or the violation
of any of the terms of, any Material Business Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim.  There is no pending or threatened Legal Proceeding that the Company or
any subsidiary infringes, misappropriates or otherwise

 
39

--------------------------------------------------------------------------------

 
violates or conflicts with any Intellectual Property rights of other Persons and
the Company is unaware of any other fact which would form a reasonable basis for
any such claim.  There are no agreements between the Company or any of its
Subsidiaries and any third party relating to any Material Business Intellectual
Property or Intellectual Property of any third party under which there is, as of
September 23, 2014, or is expected, as of September 23, 2014, to be, any
material dispute regarding the scope or performance of such agreement.  Except
as set forth in Section 5.15(e) of the Disclosure Letter, the Company and its
Subsidiaries have not within the past six (6) years received any charge,
complaint, claim or notice alleging that Material Business Intellectual Property
or the operation of the businesses of the Company or its Subsidiaries infringes,
misappropriates or otherwise violates or conflicts with the Intellectual
Property of any Person or requires a license to the Intellectual Property of any
person.
 
(f)           The Company and its Subsidiaries have taken reasonable measures to
protect the confidentiality of all Trade Secrets owned by any of them that are
material to their businesses as currently conducted and as proposed to be
conducted.  The Company and its Subsidiaries, as applicable, have executed valid
written agreements with certain of their past and present employees who have
contributed to the development of Material Technology and Material Business
Intellectual Property pursuant to which such employees have assigned to the
Company or its Subsidiaries all their rights in and to all such Material
Technology and Material Business Intellectual Property they may develop in the
course of their employment and agreed to hold all Trade Secrets of the Company
and its Subsidiaries in confidence both during and after their employment.  The
Company and its Subsidiaries have executed valid written agreements with certain
past and present consultants and independent contractors who have been retained
in connection with the development of Material Technology and Material Business
Intellectual Property by which the consultants and independent contractors have
assigned to the Company or its Subsidiaries all their rights in and to such
Material Technology and Material Business Intellectual Property and agreed to
hold all Trade Secrets of the Company and its Subsidiaries in confidence both
during and after the term of their engagements.  No material Trade Secrets owned
by the Company or any of its Subsidiaries that is material to their businesses
as currently conducted and as proposed to be conducted have been disclosed or
authorized to be disclosed by the Company or any of its Subsidiaries to any of
their employees or any third party other than pursuant to a written and binding
non-disclosure or confidentiality agreement
 
(g)           The Company and its Subsidiaries have: (i) complied in all
material respects during the past three (3) years with all applicable Laws and
internal privacy policies relating to the use, collection, storage, disclosure
and transfer of any personally identifiable information collected by the Company
or its Subsidiaries, or by third parties on behalf of the Company or its
Subsidiaries, or having authorized access to the records of the Company or its
Subsidiaries; (ii) not received any written complaint regarding their
collection, use or disclosure of personally identifiable information; and (iii)
to the Knowledge of the Company, not experienced any breach of security that
resulted in unauthorized access by third parties to personally identifiable
information in the possession, custody or control of the Company or its
Subsidiaries.

 
40

--------------------------------------------------------------------------------

 
Section 5.16   Title to Real and Personal Property.
 
(a)           Real Property.  The Company or one of its Subsidiaries, as the
case may be, has good and marketable title in fee simple to each Owned Real
Property, free and clear of all Liens, except (i) Liens that are described in
the Disclosure Letter or (ii) Permitted Liens.  All Real Property Leases are
valid, binding and enforceable by and against the Company or its relevant
Subsidiary and the other parties thereto, (except (A) those which are cancelled,
rescinded or terminated after September 23, 2014 in accordance with their terms
and this Agreement and (B) as may be limited by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity), and no
written notice to terminate, in whole or part, any Real Property Lease has been
delivered to the Company or any of its Subsidiaries (nor has there been any
indication that any such notice of termination will be served).  Other than as a
result of the filing of the Chapter 11 Proceedings, neither the Company nor any
of its Subsidiaries has given or received any written notice of a default or
breach under any Real Property Lease, and to the Knowledge of the Company,
neither the Company nor any of its Subsidiaries, nor any other party to any Real
Property Lease is in default or breach under the terms thereof in a material
respect.
 
(b)           Personal Property.  The Company or one of its Subsidiaries has
good and valid title or, in the case of leased assets, a valid leasehold
interest, free and clear of all Liens, to all of the tangible and intangible
personal property and assets that are material to the business of the Company
and its Subsidiaries, except (i) Liens that are described in the Disclosure
Letter or (ii) Permitted Liens.
 
Section 5.17   No Undisclosed Relationships.  No relationship, direct or
indirect, exists between or among the Company or any of its Subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or any of its Subsidiaries, on the other, that is required by the
Exchange Act to be described in the Company SEC Documents and that are not so
described in the Company SEC Documents filed prior to September 23, 2014, except
for the transactions contemplated by this Agreement.
 
Section 5.18   Licenses and Permits.  The Company and its Subsidiaries possess,
and are in compliance with, all material licenses, certificates, approvals,
entitlements, accreditations permits and other authorizations issued by, and
have made all material declarations and filings with, the appropriate
Governmental Entities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses, in each
case.  All such licenses, certificates, approvals, entitlements, accreditations
permits and other authorizations are in full force and effect.  No condition or
violation exists or event or violation has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such licenses,
certificates, approvals, entitlements, accreditations permits and other
authorizations, and there is no claim (or threat of a claim) that any thereof is
not in full force and effect, except to the extent any such condition,
violation, event or claim would not reasonably be expected to have a Material
Adverse Change.  Neither the Company nor any of its Subsidiaries has received
notice of any revocation or modification of any such license, certificate,
permit or authorization.

 
41

--------------------------------------------------------------------------------

 
Section 5.19   Compliance With Environmental Laws.
 
(a)           The Company, its Subsidiaries and each of the properties formerly
or currently owned or operated by the Company or its Subsidiaries, have complied
and are in compliance in all material respects with all Environmental Laws;
 
(b)           the Company and its Subsidiaries (i) have received and are in
material compliance with all permits, licenses, exemptions and other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and occupy each of their properties (and all such permits, licenses,
exemptions and other approvals are in full force and effect and free from
breach), (ii) are not subject to, and have not received any notification with
respect to, any action to revoke, terminate, withdraw, cancel, limit, condition,
amend, appeal or otherwise review any such permits, licenses, exemptions or
approvals, (iii) have not received any notification under any Environmental Laws
that any material work, repairs, construction or capital expenditures are
required to be made in respect of, or as a condition of, continued compliance
with any Environmental Laws and (iv) have paid all material fees, assessments or
expenses due under any such permits, licenses or approvals;
 
(c)           except with respect to matters that have been fully and finally
settled or resolved, the Company and its Subsidiaries have not received notice
of any actual or potential material liability of the Company for the
investigation, remediation or monitoring of any disposal or release of Hazardous
Materials, or for any material violation of Environmental Laws;
 
(d)           there are no facts, circumstances or conditions relating to the
past or present business or operations of the Company, its Subsidiaries or any
of their predecessors (including the disposal, arrangement for disposal, Release
or threatened Release, generation, treatment, storage or transport of any
Hazardous Materials), or to any real property currently or formerly owned,
leased or operated by the Company, its Subsidiaries or any of their
predecessors, that would reasonably be expected to give rise to any material
Environmental Claim, or to any material liability, under any Environmental Law
or that otherwise interferes with or prevents material compliance with any
Environmental Law;
 
(e)           except with respect to matters that have been fully and finally
settled or resolved, no material Environmental Claim has been asserted against
the Company, any of its Subsidiaries or any predecessor in interest nor has the
Company, any of its Subsidiaries or any predecessor in interest received notice
in writing of any material threatened or pending Environmental Claim against the
Company, any of its Subsidiaries or any predecessor in interest; no material
Legal Proceeding is pending, or to the Knowledge of the Company threatened,
under any Environmental Laws to which the Company or any of its Subsidiaries is
or will be named as a party, nor are there any Orders, or other administrative
or judicial requirements outstanding under any Environmental Laws with respect
to the Company and any of its Subsidiaries;
 
(f)            neither the Company nor any of its Subsidiaries has agreed by
Contract to assume or accept responsibility for any material liability of any
other Person under Environmental Laws;

 
42

--------------------------------------------------------------------------------

 
(g)           none of the transactions contemplated under this Agreement will
give rise to (i) any obligations to obtain the consent of any Governmental
Entity under any Environmental Laws or (ii) any action to revoke, terminate,
withdraw, cancel, limit, condition, appeal or otherwise review, or any other
adverse effect on, any permits, licenses or other approvals required of the
Company and its Subsidiaries under applicable Environmental Laws to conduct
their respective business and occupy each of their properties; and
 
(h)           the Company and its Subsidiaries have made available to the
Investors or the Ad Hoc Counsel true and complete copies of all material,
non-privileged environmental reports, audits and investigations relating to the
Company, its Subsidiaries and each of the properties owned or operated by the
Company and its Subsidiaries.
 
Section 5.20   Tax Matters.
 
(a)           The Company has timely filed or caused to be timely filed (taking
into account any applicable extension of time within which to file) with the
appropriate taxing authorities all income and other material tax returns,
statements, forms and reports (including elections, declarations, disclosures,
schedules, estimates and information Tax Returns) for Taxes (“Tax Returns”) that
are required to be filed by, or with respect to, the Company and its
Subsidiaries.  The Tax Returns accurately reflect all material liability for
Taxes of the Company and its Subsidiaries for the periods covered thereby.
 
(b)           All material Taxes and Tax liabilities due by or with respect to
the income, assets or operations of the Company and its Subsidiaries for all
taxable years or other taxable periods that end on or before the Effective Date
have been paid in full or will be paid in full pursuant to the Plan or, to the
extent not yet due, accrued and fully provided for in accordance with GAAP on
the Financial Statements of the Company included in the Company SEC Documents.
 
(c)           Neither the Company nor any of its Subsidiaries has received any
written notices from any taxing authority relating to any issue that could
materially affect the Tax liability of the Company or any of its Subsidiaries.
 
(d)           All material Taxes that the Company and each of its Subsidiaries
is (or was) required by Law to withhold or collect in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party have been duly withheld or collected, and have been timely
paid to the proper authorities to the extent due and payable.
 
(e)           Neither the Company nor any of its Subsidiaries has been included
in any “consolidated,” “unitary” or “combined” Tax Return provided for under any
Law with respect to Taxes for any taxable period for which the statute of
limitations has not expired (other than a group of which the Company and/or its
Subsidiaries are the only members).
 
(f)           There are no tax sharing, allocation, indemnification or similar
agreements in effect as between the Company or any of its Subsidiaries or any
predecessor or Affiliate thereof and any other party (including any predecessors
or Affiliates thereof) under which the

 
43

--------------------------------------------------------------------------------

 
Company or any of its Subsidiaries could be liable for any material Taxes or
other claims of any party.
 
(g)           The Company has not been a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code at any time
during the five (5)-year period ending on September 23, 2014.
 
(h)           Neither the Company nor any of its Subsidiaries is a party to any
agreement that would require the Company or any of its Subsidiaries or any of
their respective Affiliates to make any material payment that would constitute
an “excess parachute payment” for purposes of Sections 280G and 4999 of the
Code.
 
(i)            Neither the Company nor any of its Subsidiaries has engaged in a
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).
 
Section 5.21   Company Plans.
 
(a)           Except as set forth in Section 5.21(a) of the Disclosure Letter,
the Company does not sponsor, maintain or contribute to or have any obligation
to maintain or contribute to, or have any direct or indirect liability, whether
contingent or otherwise, with respect to any plan, program, arrangement or
agreement that is a pension, profit-sharing, savings, retirement, employment,
consulting, severance pay, termination, executive compensation, incentive
compensation, deferred compensation, bonus, stock purchase, stock option,
phantom stock or other equity-based compensation, change-in-control, retention,
salary continuation, vacation, sick leave, disability, death benefit, group
insurance, hospitalization, medical, dental, life (including all individual life
insurance policies as to which the Company is the owner, the beneficiary, or
both), Code Section 125 “cafeteria” or “flexible” benefit, employee loan,
educational assistance or fringe benefit plan, program, arrangement or
agreement, whether written or oral,  including, without limitation, any
(i) “employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or (ii) other
employee benefit plans, agreements, programs, policies, arrangements or payroll
practices, whether or not subject to ERISA (including any funding mechanism
therefor now in effect or required in the future as a result of the transaction
contemplated by this Agreement or otherwise) under which any current or former
officer, director, employee, leased employee, consultant or agent (or their
respective beneficiaries) of the Company has any present or future right to
benefits (individually, a “Company Plan,” and collectively the “Company
Plans”).  All references to “the Company” in this Section 5.21 shall refer to
the Company, its Subsidiaries and any entity that would be considered a single
employer with the Company under Sections 414(b), (c), (m) or (o) of the Code.
 
(b)           Correct and complete copies of the following documents, with
respect to each Company Plan, have been delivered upon request or made available
to the Investors by the Company, to the extent applicable:  (i) all Company Plan
documents currently in effect, together with all amendments and attachments
thereto (including, in the case of any Company Plan not set forth in writing, a
written description thereof); (ii) all trust documents, declarations of trust
and other documents establishing other funding arrangements currently in effect,
and all amendments thereto currently in effect and the latest financial
statements thereof; (iii) the annual report on

 
44

--------------------------------------------------------------------------------

 
IRS Form 5500 for each of the past three (3) years and all schedules thereto;
(iv) the most recent IRS determination letter; (v) summary plan descriptions and
summaries of material modifications currently in effect; (vi) the three (3) most
recently prepared actuarial valuation reports, and (vii) any other documents
reasonably requested by the Investors.  The Company does not maintain,
contribute or have any liability, whether contingent or otherwise, with respect
to, and has not in the past six (6) years maintained, contributed or had any
liability, whether contingent or otherwise, with respect to any Company Plan
(including, for such purpose, any “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, which the Company previously maintained or contributed
to), that is, or has in the past six (6) years been, (i) subject to Title IV of
ERISA or Section 412 or 430 of the Code; (ii) maintained by more than one
employer within the meaning of Section 413(c) of the Code; (iii) subject to
Sections 4063 or 4064 of ERISA; (iv) a “multiemployer plan,” within the meaning
of Section 4001(a)(3) of ERISA (a “Multiemployer Plan”); (v) a “multiple
employer welfare arrangement” as defined in Section 3(40) of ERISA; or (vi) an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA and
that is not intended to be qualified under Section 401(a) of the Code.
 
(c)           (1) Each Company Plan, other than any Multiemployer Plans, is in
compliance in all material respects with ERISA, the Code, other applicable Laws
and its governing documents; (2) each Company Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS covering all required changes prior to and, as
applicable including, the Economic Growth and Tax Relief Reconciliation Act of
2001 or has applied to the IRS for such favorable determination within the
applicable remedial amendment period under Section 401(b) of the Code,
and,  nothing has occurred that is reasonably likely to result in the loss of
the qualification of any Company Plan under Section 401(a) of the Code; (3) no
Company Plan subject to Section 412 or Section 430 of the Code or Section 302 of
ERISA has failed to satisfy the minimum funding standard within the meaning of
Section 412 or Section 430 of the Code or Section 302 of ERISA, or has obtained
a waiver of any minimum funding standard or an extension of any amortization
period under Section 412 or Section 430 of the Code or Section 303 or 304 of
ERISA; (4) no Company Plan covered by Title IV of ERISA has been terminated and
no proceedings have been instituted to terminate or appoint a trustee under
Title IV of ERISA to administer any such Company Plan; (5) the Company has not
incurred any unsatisfied liability under Title IV of ERISA or Section 412 or
Section 430 of the Code or Section 302 of ERISA by reason of being treated as a
single employer together with any other entity under Section 4001 of ERISA or
Section 414 of the Code; (6) the projected benefit obligations (whether or not
vested) under each Company Plan that is subject to Title IV of ERISA as of the
close of its most recent plan year did not exceed the market value of the assets
allocable thereto by more than, as applicable, (A) the amount shown in the most
recent actuarial valuation report for such Company Plan provided or made
available to Investors pursuant to Section 5.21(b)(vi) hereof or (B) the amount
shown in the Attached Plan or the Attached Disclosure Statement, and there has
been no material change in the financial condition of any such Company Plan
since the last day of its most recent plan year; (7) the Company has not
incurred any withdrawal liability or received any notice of withdrawal with
respect to a Multiemployer Plan under Subtitle E of Title IV of ERISA that has
not been satisfied in full, and no condition or circumstance exists that could
reasonably be expected to result in a withdrawal from or the partition,
termination, reorganization or insolvency of any such Multiemployer Plan and no
such Multiemployer Plan is in endangered or critical status; (8) other than
routine claims for benefits, no Liens, lawsuits or complaints to or by any

 
45

--------------------------------------------------------------------------------

 
person or Governmental Entity have been filed against any Company Plan or the
Company or against any other person or party and no such Liens, lawsuits or
complaints are contemplated or threatened with respect to any Company Plan;
(9) there are no audits or proceedings initiated pursuant to the IRS Employee
Plans Compliance Resolution System (currently set forth in Revenue Procedure
2013-12) or similar proceedings pending with the IRS or U.S. Department of Labor
with respect to any Company Plan; (10) no individual who has performed services
for the Company has been improperly excluded from participation in any Company
Plan; (11) no “reportable event,” within the meaning of Section 4043 of ERISA
has occurred or is expected to occur for any Company Plan covered by Title IV of
ERISA other than as a result of the Chapter 11 Proceedings; (12) all
contributions and premiums (including Pension Benefit Guaranty Corporation
premiums) required to be made under the terms of or payable in respect of any
Company Plan have been timely made or paid or have been (A) properly reflected
in the Financial Statements of the Company included in the Company SEC Documents
filed prior to September 23, 2014 or (B) described in the Attached Plan or the
Attached Disclosure Statement; (13) there has been no amendment to, announcement
by the Company relating to, or change in employee participation or coverage
under, any Company Plan which would increase the expense of maintaining such
plan above the level of the expense incurred therefor for the most recent fiscal
year; (14) no Company Plan provides or has provided for post-employment or
retiree health, life insurance or other welfare benefits, except for benefits
required by Section 4980B of the Code or similar Law; (15) neither the Company,
nor any of its directors, officers or employees, nor any other “disqualified
person” or “party in interest” (as defined in Section 4975(e)(2) of the Code and
Section 3(14) of ERISA, respectively) has engaged in any transaction, act or
omission to act in connection with any Company Plan that would reasonably be
expected to result in the imposition of a material penalty or fine to the
Company pursuant to Section 502 of ERISA, damages to the Company pursuant to
Section 409 of ERISA or a tax to the Company pursuant to Section 4975 of the
Code; (16) no liability, claim, action, litigation, audit, examination,
investigation or administrative proceeding has been made, commenced or, to the
Knowledge of the Company, threatened with respect to any Company Plan; (17) each
Company Plan that is a “nonqualified deferred compensation plan” (within the
meaning of Section 409A of the Code) has been operated and administered since
January 1, 2005 in good faith compliance with Section 409A of the Code, and is
currently in compliance with Section 409A of the Code; (18) neither the
execution of this Agreement, stockholder approval of this Agreement nor the
consummation of the transactions contemplated hereby will, alone or in the
aggregate, (A) entitle any employees or other service providers of the Company
to severance pay or any increase in severance pay upon any termination of
employment after September 23, 2014 or any other compensation, (B) accelerate
the time of payment or vesting or result in any payment or funding (through a
grantor trust or otherwise) of compensation or benefits under, increase the
amount payable or result in any other material obligation pursuant to, any of
the Company Plans, (C) limit or restrict the right of the Company to merge,
amend or terminate any of the Company Plans, (D) result in a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Code, (E) result in the payment of any amount that could,
individually or in combination with any other such payment, constitute an
“excess parachute payment,” as defined in Section 280G(b)(1) of the Code;
(19) except as required to maintain the tax-qualified status of any Company Plan
intended to qualify under Section 401(a) of the Code, no condition or
circumstance exists that would prevent the amendment or termination of any
Company Plan other than a Company Plan between the

 
46

--------------------------------------------------------------------------------

 
Company, on the one hand, and an individual employee or director thereof on the
other; and (20) no Company Plan (including without limitation any defined
contribution plan) has equity of the Company (or its predecessors) as a
permissible investment.
 
(d)           The Company and its Subsidiaries have no plan, Contract or
commitment, whether legally binding or not, to create any additional employee
benefit or compensation plans, policies or arrangements or, except as may be
required by Law, to modify any Company Plan.
 
(e)           With respect to each Company Plan that is subject to the Laws or
applicable customs or rules of relevant jurisdictions other than the United
States (each, a “Foreign Plan”):  (i) each Foreign Plan is in compliance in all
material respects with the applicable provisions of Law and regulations
regarding employee benefits, mandatory contributions and retirement plans of
each jurisdiction in which each such Foreign Plan is maintained, to the extent
those Laws are applicable to such Foreign Plan; (ii) each Foreign Plan has been
administered at all times and in all material respects in accordance with its
terms; (iii) there are no pending investigations by any Governmental Entity
involving any Foreign Plan, and no pending claims (except for claims for
benefits payable in the normal operation of the Foreign Plans), suits or
proceedings against any Foreign Plan or asserting any rights or claims to
benefits under any Foreign Plan; (iv) the transactions contemplated by this
Agreement, by themselves or in conjunction with any other transactions, will not
create or otherwise result in any material liability, accelerated payment or any
enhanced benefits with respect to any Foreign Plan; and (v) all liabilities with
respect to each Foreign Plan have been funded in accordance with the terms of
such Foreign Plan and have been properly reflected in the Financial Statements
of the Company.
 
Section 5.22   Internal Control Over Financial Reporting.  The Company
maintains, and has maintained since January 1, 2012, a system of internal
control over financial reporting (as such term is defined in Rules 13a-15(f) and
15d-15(f) under the Exchange Act) that (a) complies in all material respects
with the requirements of the Exchange Act, (b) has been designed by the
Company’s principal executive officer and principal financial officer (or under
their supervision) to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, and (c) is
effected by the Board and the Company’s management and other personnel to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles.  The Company is not aware of any
material weaknesses or significant deficiencies in its internal control over
financial reporting.  Since the date of the Company’s most recent audited
financial statements reviewed by the Board, there have been no significant
changes in internal control over financial reporting or in other factors that
could significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.
 
Section 5.23   Disclosure Controls and Procedures.  The Company maintains
disclosure controls and procedures required by Rule 13a-15(e) or 15d-15(e) under
the Exchange Act.  Such disclosure controls and procedures have been designed to
ensure that information required to be disclosed by the Company is recorded,
processed, summarized and reported on a

 
47

--------------------------------------------------------------------------------

 
timely basis to the individuals responsible for the preparation of the Company’s
filings with the SEC and other public disclosure documents.
 
Section 5.24   Contracts.
 
(a)           Material Contracts.  All Material Contracts are valid, binding and
enforceable by and against the Company or its relevant Subsidiary (except those
which are cancelled, rescinded or terminated after September 23, 2014 in
accordance with their terms and this Agreement and as may be limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity), and no written notice to terminate, in whole or part, any
Material Contract has been delivered to the Company or any of its
Subsidiaries.  All Material Contracts (i) have been made available to the
Investors or the Ad Hoc Counsel for review, (ii) are included in the Company SEC
Documents, or (iii) are included in the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC prior to December 31, 2012.  Section 5.24(a) of the
Disclosure Letter sets forth a true and complete list of all Material Contracts.
 
(b)           No Defaults; Performance.  Other than as a result of the filing of
the Chapter 11 Proceedings, neither the Company nor any of its Subsidiaries nor
any other party to any Material Contract, is in material default or breach under
the terms thereof, and no condition exists which, with the giving of notice or
the lapse of time or both, would constitute such a material default or breach.
 
Section 5.25   No Unlawful Payments.  Neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor
any agent or other Person acting on behalf of the Company or any of its
Subsidiaries, has, in the past five (5) years, directly or indirectly, offered,
promised, made any payment of anything of value to any Person in violation of
the Foreign Corrupt Practices Act of 1977, as amended, or any applicable law
enacted in any applicable jurisdiction in connection with, or arising under the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, or any similar
applicable laws, rules, or regulations issued, administered or enforced by any
Governmental Entity (collectively, the “Anti-Bribery Laws”), nor has the Company
nor any of its Subsidiaries nor any of their respective directors, officers or
employees nor any agent or other Person acting on behalf of the Company or any
of its Subsidiaries received written notice within the last five (5) years that
it has been or is the subject of any investigation, complaint or claim of any
violation of any applicable Anti-Bribery Laws by any Governmental Entity in any
country in which the Company or its Subsidiaries does business.  The Company and
its Subsidiaries have implemented and maintain policies, procedures and controls
to ensure compliance by the Company and its Subsidiaries with Anti-Bribery Laws.
 
Section 5.26   Compliance with Money Laundering Laws.  The operations of the
Company and its Subsidiaries are, and have been at all times, conducted in
compliance in all material respects with (a) applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, (b) to the extent applicable, the Bank Secrecy Act, as
amended by the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT Act )

 
48

--------------------------------------------------------------------------------

 
of 2001 (the “PATRIOT Act”), and (c) the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
Laws (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any Governmental Entity or any arbitrator involving the
Company or any of its Subsidiaries with respect to Money Laundering Laws is
pending or, to the Knowledge of the Company, threatened.
 
Section 5.27   Compliance with Sanctions Laws.
 
(a)           Neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers or employees nor any agent or other Person acting
on behalf of the Company or any of its Subsidiaries, has, in the past five (5)
years, taken any action, directly or indirectly, that would result in a
violation of or allow for the imposition of sanctions under any applicable trade
embargoes or economic sanctions laws, regulations, or orders of the United
States, the European Union, or any similar applicable laws, rules, or
regulations issued, administered or enforced by a Governmental Entity,
including, but not limited to, any sanctions administered by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”),  the U.S.
Department of State, and any executive order, directive, or regulation pursuant
to the authority of any of the foregoing, or any orders or licenses issued
thereunder (collectively, “Sanctions Laws”), nor has the Company nor any of its
Subsidiaries nor any of their respective directors, officers or employees nor
any agent or other Person acting on behalf of the Company or any of its
Subsidiaries received written notice within the last five (5) years that it has
been or is the subject of any investigation, complaint or claim of any violation
of any applicable Sanctions Laws by any Governmental Entity in any country in
which the Company or its Subsidiaries does business.  The Company and its
Subsidiaries have implemented and maintain policies, procedures and controls to
ensure compliance by the Company and its Subsidiaries with Sanctions
Laws.  Neither the Company nor any of its Subsidiaries nor any of their
respective directors, officers or employees nor any agent or other Person acting
on behalf of the Company or any of its Subsidiaries is designated as a
Sanctioned Party.
 
(b)           The Company will not directly or indirectly use the proceeds of
the Rights Offering, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, Joint Venture partner or other Person, for the
purpose of financing the activities of any Person that is a Sanctioned Party and
the Company will not directly or indirectly use the proceeds of the Rights
Offering in any way that directly or indirectly violates any applicable
Sanctions Laws.
 
Section 5.28   No Broker’s Fees.  Neither the Company nor any of its
Subsidiaries is a party to any Contract with any Person (other than this
Agreement) that would give rise to a valid claim against the Investors for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering or the sale of the Investor Shares.
 
Section 5.29   No Registration Rights.  As of the Effective Date, no Person will
have the right to require the Company or any of its Subsidiaries to register any
securities for sale under the Securities Act except pursuant to the Stockholders
Agreement.
 
Section 5.30   Takeover Statutes.  The Existing Certificate of Incorporation
provides that the Company is not governed by Section 203 of the General
Corporation Law of the State of Delaware.  Except for Section 203 of the General
Corporation Law of the State of

 
49

--------------------------------------------------------------------------------

 
Delaware (which has been rendered inapplicable), no other “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation (a “Takeover Statute”) is applicable
to the Company, the New Common Stock, or the sale and issuance of New Common
Stock in accordance with this Agreement or the Plan.
 
Section 5.31   No Off-Balance Sheet Liabilities.  Except for liabilities
incurred in the ordinary course of business, since December 31, 2013, neither
the Company nor any of its Subsidiaries has any material off balance sheet
liabilities, except as set forth in (a) the statements of financial affairs
filed by the Debtors with the Bankruptcy Court on May 23, 2014, (b) the
schedules of assets and liabilities filed by the Debtors with the Bankruptcy
Court on May 23, 2014, (c) the Debtors’ monthly operating report filed with the
Bankruptcy Court during the Bankruptcy Proceeding or (d) the Financial
Statements included in the Company SEC Documents filed prior to September 23,
2014.
 
Section 5.32   Performance Bonds, Letters of Credit and Similar
Instruments.  Section 5.32 of the Disclosure Letter sets forth all performance
bonds, letters of credit and similar instruments to or under which the Company
or any of its Subsidiaries is a party or has any obligations.  The Company has
made available to the Investors or the Ad Hoc Counsel for review complete and
correct copies of all such performance bonds, letters of credit and
instruments.  Other than as set forth in Section 5.32 of the Disclosure Letter,
there are no guarantees, performance bonds, letters of credit and similar
instruments necessary to conduct the business of the Company and its
Subsidiaries.
 
Section 5.33   Governmental Regulation.  Neither the Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or under any other federal or state statute
or regulation which may limit its ability to perform its obligations under this
Agreement or which may otherwise render all or any portion of the Agreement
unenforceable.  Neither the Company nor any of its Subsidiaries is, or, after
the consummation of the transactions contemplated by this agreement, will be, a
“registered investment company” or a company “controlled” by an “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940 or
otherwise subject to regulation under the Investment Company Act of 1940, as
amended.
 
Section 5.34   Customers and Suppliers.  Except to the extent resulting from or
related to the entry and the terms of the Chapter 11 Proceedings, there exists
no actual or, to the Knowledge of the Company, threatened, termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (a) any of the Company or its Subsidiaries, on the one
hand, and any customer or any group thereof, on the other hand, whose agreements
with any of the Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of the Company or any of its
Subsidiaries, or (b) any of the Company or its Subsidiaries, on the one hand,
and any supplier or any group thereof, on the other hand, whose agreements with
any of the Company or its Subsidiaries are individually or in the aggregate
material to the business or operations of the Company or its Subsidiaries.
 
Section 5.35   Insurance.  Each of the Company and its Subsidiaries keeps its
property adequately insured and maintains (a) insurance to such extent and
against such risks as


 
50

--------------------------------------------------------------------------------

 
is customary with companies in the same or similar businesses (including but not
limited to policies covering real and personal property owned or leased by the
Company and its Subsidiaries against theft, damage, destruction and acts of
vandalism), (b) workmen's compensation insurance in the amount required by
applicable law, (c) public liability insurance, in the amount customary with
companies in the same or similar business against claims for personal injury or
death on properties owned, occupied or controlled by it, and (d) such other
insurance as may be required by law.  The Company and its Subsidiaries are in
material compliance with the terms of all insurance, and there are no material
claims by the Company or its Subsidiaries under any such policy or instrument as
to which any insurance company is denying liability or defending under a
reservation of rights clause, in each case that would materially and adversely
impact the Company and its Subsidiaries, taken as a whole.  Neither the Company
nor any of its Subsidiaries has been refused any insurance coverage sought or
applied for, and neither the Company nor any of its Subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurances as may be necessary to continue its business at a cost that would not
have a Material Adverse Change.
 
Section 5.36   No Integration of Offerings or General Solicitation.  None of the
Company, its Subsidiaries, or any Person acting on its or their behalf, has,
directly or indirectly, solicited any offer to buy or offered to sell, or will,
directly or indirectly, solicit any offer to buy or offer to sell, any security
which is or would be integrated with the issuance or sale of the shares of New
Common Stock (in the Rights Offering or the DIP Conversion) or the New Warrants
in a manner that would require any of the shares of New Common Stock, New
Warrants or any other securities of the Company or its Subsidiaries to be
registered under the Securities Act.  None of the Company, its Subsidiaries, or
any Person acting on its or their behalf has engaged or will engage in any form
of general solicitation or general advertising within the meaning of Rule 502
under the Securities Act or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act.
 
Section 5.37   SEC Deregistration.
 
(a)           Number of New Holders. (1) It is not reasonably likely that as of
September 23, 2014 and as of the Effective Date, the Senior Notes and Promissory
Notes are held of record by 300 or more Persons and (2) it is not reasonably
likely that, following the consummation of the transactions contemplated by this
Agreement and the Plan, either the shares of New Common Stock or the New
Warrants will be held of record by 300 or more Persons (whether such shares of
New Common Stock or New Warrants are acquired pursuant to this Agreement, the
Rights Offering, the Plan, the Management Incentive Plan or otherwise).  For
purposes of this Agreement, “held of record” shall have the meaning specified in
Rule 12g5-1 under the Exchange Act.
 
(b)           Rule 12g-2. The Company does not have any class of securities
outstanding which would have been required to be registered pursuant to
section 12(g)(1) of the Exchange Act except for the fact that it was exempt from
such registration by section 12(g)(2)(A) of the Exchange Act because it was
listed and registered on a national securities exchange.

 
51

--------------------------------------------------------------------------------

 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
Each Investor represents and warrants as to itself only as of the date of this
Agreement, severally and not jointly, to the Company, as set forth below.
 
Section 6.1     Incorporation.  Such Investor is a legal entity duly organized,
validly existing and, if applicable, in good standing (or the equivalent
thereof) under the laws of its jurisdiction of incorporation or organization.
 
Section 6.2     Corporate Power and Authority.  Such Investor has the requisite
corporate, limited partnership or limited liability company power and authority
to enter into, execute and deliver this Agreement and to perform its obligations
hereunder and has taken all necessary corporate, limited partnership or limited
liability company action required for the due authorization, execution, delivery
and performance by it of this Agreement.
 
Section 6.3     Execution and Delivery.  This Agreement and each Transaction
Agreement to which such Investor is a party (a) has been, or prior to its
execution and delivery will be, duly and validly executed and delivered by such
Investor and (b) upon the entry of the BCA Approval Order and assuming due and
valid execution and delivery of this Agreement by the Company and the other
Debtors, will constitute the valid and binding obligations of such Investor,
enforceable against such Investor in accordance with their respective terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity whether applied in a court
of law or a court of equity.
 
Section 6.4     No Conflict.  Assuming that the Consents described in
Section 6.5 are obtained, the execution and delivery by such Investor of this
Agreement and each other Transaction Agreement to which such Investor is a
Party, the compliance by such Investor with all of the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each other Party with its obligations hereunder and
thereunder) (a) will not conflict with, or result in a breach or violation of,
any of the terms or provisions of, or constitute a default under (with or
without notice or lapse of time, or both), or result in the acceleration of, or
the creation of any Lien under, any Contract to which such Investor is a party
or by which such Investor is bound or to which any of the property or assets of
such Investor is subject, (b) will not result in any violation of the provisions
of the certificate of incorporation or bylaws (or comparable constituent
documents) of such Investor and (c) will not result in any material violation of
any Law or Order applicable to such Investor or any of its properties, except in
each of the cases described in clauses (a), (b) and (c), for any conflict,
breach, violation, default, acceleration or Lien which has not and would not
reasonably be expected, individually or in the aggregate, to prohibit,
materially delay or materially and adversely impact such Investor’s performance
of its obligations under this Agreement and each other Transaction Agreement to
which such Investor is a party.
 
Section 6.5     Consents and Approvals.  No Consent, approval, authorization,
Order, registration or qualification of or with, or filing or notification with
or to, any

 
52

--------------------------------------------------------------------------------

 
Governmental Entity having jurisdiction over such Investor or any of its
properties is required for the execution and delivery by such Investor of this
Agreement and each other Transaction Agreement to which such Investor is a
party, the compliance by such Investor with all of the provisions hereof and
thereof and the consummation of the transactions contemplated herein and therein
(including compliance by each other Party with its obligations hereunder and
thereunder), except (a) filings, if any, pursuant to the HSR Act and the
expiration or termination of all applicable waiting periods thereunder or any
applicable notification, authorization, approval or Consent under any other
Antitrust Laws in connection with the transactions contemplated by this
Agreement, and (b) any Consent, approval, authorization, Order, registration or
qualification which, if not made or obtained, has not and would not reasonably
be expected, individually or in the aggregate, to prohibit, materially delay or
materially and adversely impact such Investor’s performance of its obligations
under this Agreement and each other Transaction Agreement to which such Investor
is a party.
 
Section 6.6     No Registration.  Such Investor understands that the Investor
Shares (including any Commitment Premium Shares) have not been registered under
the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends on, among
other things, the bona fide nature of the investment intent and the accuracy of
such Investor’s representations as expressed herein or otherwise made pursuant
hereto.
 
Section 6.7     Investment Intent.  Such Investor is acquiring its Investor
Shares (including the Commitment Premium Shares) for its own account, not as a
nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof not in compliance with applicable securities Laws, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same, except in compliance with applicable
securities Laws.  Subject to the foregoing, by making the representations
herein, such Investor does not agree to hold its Investor Shares (including
the  Commitment Premium Shares) for any minimum or other specific term and
reserves the right to dispose of its Investor Shares (including the Commitment
Premium Shares), subject to the terms of the Stockholders Agreement and the
Certificate of Incorporation at any time in accordance with or pursuant to a
registration statement or exemption from the registration requirements under the
Securities Act and any applicable state securities laws.
 
Section 6.8     Sophistication.  Such Investor has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of its investment in the Investor Shares being acquired
hereunder.  Such Investor is an Accredited Investor.
 
Section 6.9     No Broker’s Fees.  Such Investor is not a party to any Contract
with any Person (other than this Agreement and any Contract giving rise to the
payment of reimbursement of the Expense Reimbursement hereunder) that would give
rise to a valid claim against the Company, other than pursuant to Section 4.3,
for a brokerage commission, finder’s fee or like payment in connection with the
Rights Offering or the sale of the Investor Shares.

 
53

--------------------------------------------------------------------------------

 
Section 6.10   Votable Claims.
 
(a)           As of September 23, 2014, such Investor and its Affiliates were,
collectively, the beneficial owner of, or the investment advisor or manager for
the beneficial owner of, the aggregate principal amount of Votable Claims as set
forth opposite such Investor’s name under the column titled “Votable Claims” on
Schedule 3 attached hereto.
 
(b)           As of September 23, 2014, such Investor or its applicable
Affiliates has the full power to vote, dispose of and compromise at least the
aggregate principal amount of the Votable Claims set forth opposite such
Investor’s name under the column titled “Votable Claims” on Schedule 3 attached
hereto.
 
(c)           Such Investor has not entered into any Contract to Transfer, in
whole or in part, any portion of its right, title or interest in such Votable
Claims where such Transfer would prohibit such Investor from complying with the
terms of this Agreement.
 
ARTICLE VII

 
ADDITIONAL COVENANTS
 
Section 7.1     Approval Motion and Approval Order.  The Debtors agree that they
shall use reasonable best efforts to (a) obtain the entry of the BCA Approval
Order, the Plan Solicitation Order, the Rights Offering Procedures Order and the
Confirmation Order (including filing any and all supporting affidavits necessary
with respect thereto, including on behalf of the Company and its financial
advisor), and (b) cause each of the BCA Approval Order, the Plan Solicitation
Order, Rights Offering Procedures Order and the Confirmation Order to become a
Final Order (including by requesting that such BCA Approval Order be a Final
Order immediately upon its entry by the Bankruptcy Court), in each case as soon
as practicable following the filing of the applicable motion seeking entry of
such Orders.
 
Section 7.2     Plan, Disclosure Statement and Other Documents.
 
(a)            The Debtors shall authorize, execute and file with the Bankruptcy
Court the Disclosure Statement and the Plan, and shall seek approval of the
Disclosure Statement and seek confirmation of the Plan.
 
(b)            The Debtors:
 
(i)             have filed the BCA Approval Motion and submit the Revised
Exclusivity Order to the Bankruptcy Court to replace the proposed Order attached
to the Exclusivity Motion, on or before 11:59 pm (Central time) on September 23,
2014;
 
(ii)            have filed the Disclosure Statement, the Plan, the Plan
Solicitation Motion and the Rights Offering Procedures Motion on or before 11:59
pm (Central time) on September 23, 2014, as such date may be extended by the
consent of the Debtors and the Requisite Investors;

 
54

--------------------------------------------------------------------------------

 
(iii)           have obtained approval of the Revised Exclusivity Order from the
Bankruptcy Court on September 24, 2014;
 
(iv)          shall file the Plan Supplement on or before 5:00 pm (Central time)
on the day that is ten (10) calendar days before the Voting Deadline, as such
date may be extended by the consent of the Debtors and the Requisite Investors;
 
(v)           shall obtain from the Bankruptcy Court entry of (A) the BCA
Approval Order and (B) the Rights Offering Procedures Order on or before 5:00 pm
(Central time) on October 15, 2014;
 
(vi)          shall obtain from the Bankruptcy Court entry of the Plan
Solicitation Order (approving, among other things, the Disclosure Statement) on
or before 5:00 pm (Central time) on October 30, 2014;
 
(vii)         shall, following receipt of the Plan Solicitation Order, commence
solicitation of acceptances of the Plan, including distributing ballot form(s),
as promptly as practicable thereafter and no later than November 4, 2014;
 
(viii)        shall obtain from the Bankruptcy Court entry of the Confirmation
Order as promptly as practicable and no later than 5:00 pm (Central time) on
December 9, 2014; and
 
(ix)           shall file this Agreement, the Attached Plan, the Attached
Disclosure Statement, the Bidding Procedures, the Rights Offering Procedures (as
revised in accordance with this Agreement) and revised versions of the BCA
Approval Order and Rights Offering Procedures Order on or before 11:59 pm
(Central time) on October 10, 2014.
 
(c)           The Debtors shall provide to the Investors and the Ad Hoc Counsel
copies of the motions seeking entry of the Plan Solicitation Order and the
Confirmation Order, the proposed Revised Exclusivity Order, the proposed Plan
Solicitation Order and the proposed Confirmation Order, and a reasonable
opportunity to review and comment on such motions and such Orders prior to such
motions and such Orders being filed with the Bankruptcy Court, and such motions
and such Orders must be in form and substance satisfactory to the Company and
the Requisite Investors prior to such motions and such Orders being filed.  Any
amendments, modifications, changes or supplements to any of the BCA Approval
Order, the Revised Exclusivity Order, the Plan Solicitation Order and the
Confirmation Order, and any of the motions seeking entry of such Orders, shall
be in form and substance satisfactory to the Company and the Requisite
Investors.
 
(d)           The Debtors shall provide to each of the Investors and the Ad Hoc
Counsel a copy of the proposed Plan, Disclosure Statement, Certificate of
Incorporation, Bylaws, the Stockholders Agreement, the Warrant Agreement, the
KEIP, the Management Incentive Plan and the Rights Offering Procedures and any
proposed amendment, modification, supplement or change to the Plan, the
Disclosure Statement, the Certificate of Incorporation, the Bylaws, the
Stockholders Agreement, the Warrant Agreement, the KEIP, the Management
Incentive Plan, the Rights Offering Procedures and any other Transaction
Agreement and a reasonable opportunity

 
55

--------------------------------------------------------------------------------

 
to review and comment on such documents prior to authorizing, agreeing to,
entering into, implementing, executing or, if applicable, filing with the
Bankruptcy Court or seeking Bankruptcy Court approval or confirmation of, any
such documents and each such document, and each such amendment, modification,
supplement or change to such documents, must be in form and substance
satisfactory to the Company and the Requisite Investors (prior to being filed,
if applicable).  The Debtors shall provide to each of the Investors, their
respective counsel and the Ad Hoc Counsel a copy of the proposed Confirmation
Order (together with copies of any briefs, pleadings and motions related
thereto) and a reasonable opportunity to review and comment on such Order,
briefs, pleadings and motions prior to such Order, briefs, pleadings and motions
being filed with the Bankruptcy Court, and such Order, briefs, pleadings and
motions must be in form and substance satisfactory to the Company and the
Requisite Investors.
 
(e)           Notwithstanding anything to the contrary contained in this
Agreement, at all times prior to the Effective Date or the termination of this
agreement in accordance with Article X, the Debtors shall not: authorize,
approve, agree to, enter into, implement, execute or, if applicable, file with
the Bankruptcy Court or seek Bankruptcy Court approval or confirmation of
(x) any plan of reorganization for any Debtor, disclosure statement,
confirmation order, certificate of incorporation or bylaws of the Company,
stockholders agreement, charter, bylaws, rights offering procedures other than a
Plan, Disclosure Statement, Confirmation Order, Certificate of Incorporation,
Bylaws, Stockholder Agreement, Rights Offering Procedures which conforms with
the requirements therefor set forth in this Agreement; (y) any management equity
incentive program that is inconsistent with or does not conform with the
requirements and criteria for the Management Incentive Plan set forth in the
Plan Term Sheet as attached hereto as of September 23, 2014 or (z) any key
employee incentive plan that is inconsistent with or does not conform with the
terms and conditions of the KEIP attached as an exhibit to the KEIP Approval
Motion in Exhibit E as attached hereto as of September 23, 2014.
 
(f)            Notwithstanding anything herein to the contrary, the Debtors
shall file under seal with the Bankruptcy Court Schedule 3 and shall not
disclose to any Person, other than legal, accounting, financial and other
advisors to the Company, such information or the principal amount or percentage
of Senior Notes Claims, held by any Investor or any of its respective
Affiliates; provided, however, that the Debtors shall be permitted to disclose
at any time the aggregate principal amount of, and aggregate percentage of, the
Votable Claims held by the Investors as a group.
 
(g)           If at any time prior to the Rights Offering Expiration Date, any
Event occurs as a result of which the Disclosure Statement, as then amended or
supplemented, would not meet the requirements of section 1125 of the Bankruptcy
Code, or if it shall be necessary to amend or supplement the Disclosure
Statement to comply with applicable Law, the Debtors shall promptly notify the
Investors of any such Event and prepare an amendment or supplement to the
Disclosure Statement that is satisfactory in form and substance to Requisite
Investors that will correct such statement or omission or effect such
compliance.
 
Section 7.3     Securities Laws.  The Company shall use its reasonable best
efforts to take all action as may be necessary or advisable so that the Rights
Offering and the issuance and sale of the Investor Shares and the other
transactions contemplated by this Agreement will be

 
56

--------------------------------------------------------------------------------

 
effected in accordance with this Agreement, the Plan, the Securities Act
(without registration thereunder), the Exchange Act and any state or foreign
securities or Blue Sky laws.
 
Section 7.4     Delisting and Deregistration.
 
(a)           Section 12(b) Termination.  The Company shall not take any action
that is reasonably likely to have the effect of delaying or suspending the
effectiveness of any Form 25 that has been filed to terminate existing
registrations of the Company’s securities under section 12(b) of the Exchange
Act.
 
(b)           Registration Statement Termination.  The Company shall
(1) promptly file post-effective amendments with the SEC to terminate all
effective Securities Act registration statements prior to the earlier of (i) the
Effective Date and (ii) December 31, 2014 and (2) use reasonable best efforts to
cause the SEC to declare such post-effective amendments effective prior to the
earlier of (i) the Effective Date and (ii) December 31, 2014.
 
(c)           SEC Reports.  Prior to the Effective Date, the Company shall file
all reports the Company is required to file under section 13 or 15(d) of the
Exchange Act before the Effective Date.  If the Effective Date is prior to
January 1, 2015, then following the Effective Date and prior to January 1, 2015,
the Company shall file all reports required to be filed under section 13 or
15(d) of the Exchange Act before January 1, 2015.
 
(d)           No-Action Relief. No later than 45 days following September 23,
2014, the Company shall submit a written or oral request to the SEC for
no-action relief from the requirement to file its Form 10-K for the fiscal year
ending December 31, 2014 in form and substance satisfactory to the Company and
the Investors and shall use its reasonable best efforts to obtain from the SEC a
statement  to the effect that it will not take enforcement action if the Company
does not file its Form 10-K for the fiscal year ending December 31, 2014.
 
(e)           Section 15(d) Suspension.  If the Effective Date is prior to
January 1, 2015, then as soon as possible after January 1, 2015, the Company
shall file a Form 15 in form and substance satisfactory to the Company and the
Investors to notify the SEC that its reporting requirements under section 15(d)
of the Exchange Act have been suspended by operation of section 15(d)(1) of the
Exchange Act.  If the Effective Date is on or after January 1, 2015, then as
soon as possible after the Effective Date, the Company shall file a Form 15 in
form and substance satisfactory to the Company and the Investors to suspend its
reporting requirements under section 15(d) of the Exchange Act pursuant to Rule
12h-3 under the Exchange Act.
 
(f)           The Company and the Investors agree to use commercially reasonable
efforts to cooperate to structure the issuance of New Common Stock and New
Warrants pursuant to this Agreement, the Plan and the Rights Offering so that it
is not reasonably likely that, following the consummation of the transactions
contemplated by this Agreement, the Plan and the Rights Offering Procedures,
either the shares of New Common Stock or the New Warrants will be “held of
record” within the meaning of Rule 12g5-1 under the Exchange Act by 300 or more
Persons; provided that nothing in this Section 7.4(f) will require the Investors
to amend or modify this Agreement or accept any changes to the economic terms of
the transactions contemplated by this Agreement, the Plan and the Rights
Offering Procedures. Notwithstanding

 
57

--------------------------------------------------------------------------------

 
anything in this Agreement to the contrary, a failure to structure the issuance
of New Common Stock and New Warrants in the foregoing manner shall not limit the
Investors’ ability to assert or otherwise rely on the conditions set forth in
Article VIII, the indemnities set forth in Article IX or the termination rights
set forth in Article X.
 
Section 7.5     Notification.  The Company shall notify, or cause the
Subscription Agent to notify, the Investors, on each Friday during the Rights
Exercise Period and on each Business Day during the five (5) Business Days prior
to the Rights Offering Expiration Date (and any extensions thereto), or more
frequently if reasonably requested by any of the Investors, of the aggregate
number of Rights known by the Company to have been exercised pursuant to the
Rights Offering as of the close of business on the preceding Business Day or the
most recent practicable time before such request, as the case may be.
 
Section 7.6     Conduct of Business.
 
(a)            Except as otherwise (i) required by Law or this Agreement, or
(ii) consented to in writing by Requisite Investors, during the period from
September 23, 2014 to the earlier of the Effective Date and the date on which
this Agreement is terminated in accordance with its terms (the “Pre-Closing
Period”), the Debtors and their Subsidiaries shall use their respective
reasonable best efforts to carry on their businesses in the usual, regular and
ordinary course in substantially the same manner as conducted at September 23,
2014, but only to the extent consistent with the Business Plan, and, to the
extent consistent therewith, use reasonable best efforts to (x) preserve intact
their current business organizations, (y) keep available the services of their
current officers and employees and (z) preserve their relationships with
material customers, suppliers, licensors, licensees, distributors and others
having material business dealings with the Debtors or their Subsidiaries, in
each case consistent with past practice as conducted prior to September 23,
2014.  The Company shall host weekly calls with the Investors and advisors to
the Investors (including the Ad Hoc Counsel) at which the Company’s management
will provide updates with regard to the Debtors’ business and any developments,
including a discussion of, among other things, any proposed or existing Material
Expense Contracts or Material Revenue Contracts.
 
(b)           The Debtors shall, and shall cause their Subsidiaries to, (i)
consult with the Investors and their respective advisors prior to entry into any
new Material Expense Contracts and (ii) use reasonable best efforts to consult
with the Investors and their respective advisors prior to entry into any new
Material Revenue Contracts, but in all events will inform the Investors and
their respective advisors at the time of or shortly after entry into any new
Material Revenue Contracts.
 
(c)           The Debtors shall, and shall cause their Subsidiaries to,
cooperate and consult with the Investors regarding any changes to the Debtors’
long term business plan, including without limitation, any determination with
regard to where the Debtors continue to do business.  The Debtors shall, and
shall cause their Subsidiaries to, cooperate and consult with the Ad Hoc Group
to determine which executory Contracts and unexpired leases should be assumed or
rejected in connection with the Chapter 11 Proceedings.  The Debtors shall, and
shall cause their Subsidiaries to, provide the Ad Hoc Group and their respective
Representatives (including the Ad Hoc Counsel) with information necessary in
order for the Ad Hoc Group to meaningfully

 
58

--------------------------------------------------------------------------------

 
participate in making such determinations.  The Debtors shall not, and shall
cause their Subsidiaries not to, assume or reject any executory Contract or
unexpired leases (or agree to pay any cure amounts) without first obtaining the
consent of the Requisite Investors.
 
(d)           Without limiting the generality of any of the foregoing in this
Section 7.6, except as otherwise expressly required by this Agreement, or as
otherwise required by Law (including, for the avoidance of doubt, any Law
relating to fiduciary duties), during the Pre-Closing Period, the Debtors shall
not, and shall cause their Subsidiaries not to, without the prior written
consent of Requisite Investors:
 
(i)             (A) declare, set aside or pay any dividends on, or make any
other distributions in respect of, any of its capital stock other than dividends
and distributions in respect of the capital stock of any direct or indirect
Subsidiary of the Company to the Company or another wholly owned Subsidiary or
(B) purchase, redeem or otherwise acquire, except in connection with the Plan,
any shares of capital stock of the Company or any other securities thereof or
any rights, warrants or options to acquire any such shares or other securities;
 
(ii)            issue, deliver, grant, sell, pledge, dispose of or otherwise
encumber any of its capital stock or any securities convertible into, or any
rights, warrants or options to acquire, any such capital stock;
 
(iii)           acquire or agree to acquire (A) by merging or consolidating
with, or by purchasing a substantial portion of the stock, or other ownership
interests in, or substantial portion of assets of, or by any other manner, any
business or any corporation, partnership, association, Joint Venture, limited
liability company or other entity or division thereof, except for any
acquisition of any interest in a Joint Venture in an amount not to exceed one
hundred thousand dollars ($100,000) in the aggregate during the Pre-Closing
Period or (B) any assets in excess of one hundred thousand dollars ($100,000) in
the aggregate during the Pre-Closing Period, except purchases of supplies,
equipment and inventory in the ordinary course of business consistent with past
practice;
 
(iv)          (A) incur any indebtedness for borrowed money or guarantee any
such indebtedness of another individual or entity, issue or sell any debt
securities or warrants or other rights to acquire any debt securities of the
Company, guarantee any debt securities of another individual or entity, enter
into any “keep well” or other agreement to maintain any financial statement
condition of another Person or enter into any arrangement having the economic
effect of any of the foregoing, except for (1) borrowings and increases in
letters of credit permitted under the DIP Credit Agreement and (2) indebtedness
existing solely between the Company and its wholly owned Subsidiaries or between
such Subsidiaries or (B) make any loans, advances or capital contributions to,
or investments in, any other individual or entity, except for (1) loans,
advances or capital contributions (x) between the Company and its Subsidiaries,
or (y) between such Subsidiaries and (2) customary immaterial advances in the
ordinary course of business consistent with past practice;

 
59

--------------------------------------------------------------------------------

 
(v)           other than as set forth in the Business Plan or in connection with
the repair or replacement of the plant and equipment of the Company or its
Subsidiaries in the ordinary course of business consistent with past practice,
make or incur any capital expenditure involving the expenditure of no more than
one hundred thousand dollars ($100,000) in the aggregate during the Pre-Closing
Period;
 
(vi)           make, change or rescind any material election relating to Taxes,
except elections that are consistent with past practice, settle or compromise
any material Tax liability for an amount greater than the amount reserved for
such liability on the most recent Financial Statements, or amend any material
Tax Return;
 
(vii)          voluntarily recognize any Employee Representative of its
employees or negotiate, adopt, or enter into any Collective Bargaining
Agreement;
 
(viii)         (A) enter into any new, or amend or terminate (other than
amendments required to maintain the tax qualified status of such plans under the
Code in the ordinary course of business consistent with past practices) any
existing, Company Plans, arrangements or programs, severance agreement, deferred
compensation arrangement or employment agreement (other than rank-and-file offer
letters) with any officers, directors or key employees, (B)  grant any increases
in employee compensation (except for compensation increases in the ordinary
course of business and consistent with past practice, provided that such
increases were accounted for in the Business Plan), (C) grant any stock options,
stock awards or any other equity based compensation, (D) make any annual or
long-term incentive awards, (E) enter into any transaction with or distribute or
advance any assets or property to any Insider other than the payment of salary
and benefits in the ordinary course of business consistent with past practice or
(F) terminate any key employee or executive officer, other than due to events
constituting “cause”; or
 
(ix)           assign, convey, transfer, encumber, license to any person or
otherwise extend, amend or modify any material rights to any Business
Intellectual Property, or enter into grants to transfer or license to any Person
future rights in any Business Intellectual Property, other than in the ordinary
course of business consistent with past practices; providedthat in no event
shall the Debtors or their Subsidiaries license on an exclusive basis or sell,
assign or convey any Business Intellectual Property;
 
(x)            sell, lease, license, encumber or otherwise dispose of any
properties or assets, except (A) sales of inventory and equipment in the
ordinary course of business consistent with past practice and in accordance with
the De Minimis Asset Sale Order, and (B) the sale, lease or disposition (other
than through licensing) of property or assets that are not material,
individually or in the aggregate, to the business of the Company and its
Subsidiaries and in accordance with the De Minimis Asset Sale Order;
 
(xi)           Commence any Legal Proceedings or compromise, pay, discharge,
settle, satisfy or agree to settle any claims, liabilities or obligations
(whether absolute, accrued, asserted or unasserted, contingent or otherwise), or
any Legal Proceedings (whether or not commenced prior to September 23, 2014)
other than the payment, discharge,

 
60

--------------------------------------------------------------------------------

 
settlement or satisfaction of claims, obligations or Legal Proceedings in the
ordinary course of business consistent with past practices;
 
(xii)           enter into or amend, modify, terminate, waive, supplement,
restate or otherwise change any Material Contract (other than Material Expense
Contracts and Material Revenue Contracts) or the terms thereof;
 
(xiii)          except as required by GAAP, revalue any of its assets or make
any change in accounting methods, principles or practices;
 
(xiv)          form, establish or acquire any Subsidiary except as permitted by
the Order Authorization Formation, Registration and Dissolution of Non-Debtor
Subsidiaries entered into by the Bankruptcy Court;
 
(xv)           make or omit to take any action which would be reasonably
anticipated to have a Material Adverse Change;
 
(xvi)          take any action that, if taken prior to September 23, 2014, would
have constituted a breach of the Company’s representations and warranties in
Section 5.11; or
 
(xvii)         agree in writing or otherwise agree, commit or resolve to take
any of the actions described in Section 7.6(d)(i) through (xvi) above.
 
Section 7.7     Access to Information.  Subject to applicable Law, upon
reasonable notice, prior to the Effective Date, the Debtors shall (and shall
cause their Subsidiaries to) afford (i) the Investors and their Representatives
(including the Ad Hoc Counsel), upon request, reasonable access, during normal
business hours and without unreasonable disruption or interference with the
Company’s and its Subsidiaries’ business or operations to the Company’s and its
Subsidiaries’ officers, directors and employees, and Representatives,
properties, books, contracts and records and, prior to the Effective Date, the
Debtors shall (and shall cause their Subsidiaries to) furnish promptly to such
parties all information concerning the Company’s and its Subsidiaries’ business,
properties and personnel as may reasonably be requested by any such party,
provided, that the foregoing shall not require the Company (a) to permit any
inspection, or to disclose any information, that in the reasonable judgment of
the Company would cause the Company to violate any of its obligations with
respect to confidentiality to a third party if the Company shall have used its
commercially reasonable efforts to obtain, but failed to obtain, the consent of
such third party to such inspection or disclosure, (b) to disclose any legally
privileged information of the Debtors or any of their Subsidiaries as determined
based on the advice of the Company’s legal counsel, or (c) to violate any
Laws.  In furtherance of the foregoing, but subject thereto, including the
proviso, the Debtors shall, and shall cause their Subsidiaries to, provide the
Investors with access to all pertinent information, memoranda and documents
reasonably requested by the Ad Hoc Counsel or other Representatives of the Ad
Hoc Group with respect to (x) any investigation or other Proceeding conducted by
the SEC or any other Governmental Entity or (y) or any Proceeding relating to
the restatement of the Company and its Subsidiaries’ pre-petition financial
statements.  All requests for information and access made pursuant to this
Section 7.7 shall be directed to an executive officer of the Company, the
Company’s advisors or such person as may be designated

 
61

--------------------------------------------------------------------------------

 
by the Company’s executive officers.  All information acquired by any Investor
or its Representatives pursuant to this Section 7.7 shall be subject to any
confidentiality agreement between the Company and such
Investor.  Notwithstanding the foregoing, the Debtors shall use reasonable best
efforts to cooperate with the Ad Hoc Counsel to provide the Investors and their
Representatives (including the Ad Hoc Counsel) with information subject to any
common interest agreements or privilege between the Debtors and the Investors.
 
Section 7.8     Financial Information.
 
(a)           At all times prior to the Effective Date, the Company shall
deliver to (i) each Investor who so requests, (ii) Opportune as financial
advisors to the Investors and (iii) the Ad Hoc Counsel, all statements and
reports the Company is required to deliver to the DIP Agent or any DIP Lender
pursuant to Section 6.1 of the DIP Credit Agreement (the “Financial Reports”) in
accordance with the terms thereof (as in effect on September 23, 2014).  Neither
any waiver by the DIP Lenders of their right to receive the Financial Reports
nor any amendment or termination of the DIP Credit Agreement shall affect the
Company’s obligation to deliver the Financial Reports to the Investors,
Opportune and the Ad Hoc Counsel in accordance with the terms of this Agreement
and the DIP Credit Agreement (as in effect on September 23, 2014).
 
(b)           All Financial Reports shall be complete and correct in all
material respects and shall be prepared in accordance with GAAP applied (except
as approved by such accountants or officer, as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.  Information required to be delivered pursuant to
Section 6.1 of the DIP Credit Agreement (as in effect on September 23, 2014)
shall be deemed to have been delivered in accordance with Section 7.8(a) on the
date on which the Company provides written notice to (i) each Investor who so
requests, (ii) Opportune as financial advisors to the Investors and (iii) the Ad
Hoc Counsel that such information has been posted on the Company’s website on
the internet at http://www.globalgeophysical.com or is available via the EDGAR
system of the SEC on the internet (to the extent such information has been
posted or is available as described in such notice).
 
Section 7.9     Takeover Statutes.  The Company and the Board shall (a) take all
necessary action to prevent a Takeover Statute or similar statute or regulation
from becoming applicable to this Agreement or any transaction contemplated by
this Agreement or the Plan, including the sale or issuance of New Common Stock
to Investors in accordance therewith and (b) if any Takeover Statute is or would
reasonably be expected to become applicable to this Agreement, the Plan or any
transaction contemplated hereby or thereby, including the sale or issuance of
New Common Stock to Investors in accordance therewith, the Company and the Board
shall grant such approvals and take such actions as are necessary so that such
transactions may be consummated as promptly as practicable on the terms
contemplated by this Agreement and the Plan and otherwise act to eliminate or
minimize the effects of such statute or regulation on such transactions.
 
Section 7.10   Alternate Transaction.

 
62

--------------------------------------------------------------------------------

 
(a)           Notwithstanding any other provision of this Agreement to the
contrary, during the period beginning on September 23, 2014 and continuing until
11:59 p.m. (Central time) on the Solicitation End Date, the Debtors shall, and
shall cause their respective Representatives to, conduct a bidding process to
solicit an Alternative Proposal that is reasonably likely to constitute a
Superior Transaction in accordance with the Bidding Procedures and the
following:
 
(i)            the Debtors may, and may cause their respective Representatives
to, solicit bona fide third parties (“Bidders”) to submit Letters of Intent
prior to the Binding Proposal Bid Deadline; provided that any deadline imposed
by the Company with respect to such Letters of Intent shall be subsequent to the
date of the BCA Approval Order;
 
(ii)           each of the Debtors shall, and shall cause its Subsidiaries and
its and their respective Representatives to, (A) notify the Investors and the Ad
Hoc Counsel promptly (but in any event within twenty-four hours) of any
Alternative Proposal or any other proposals or offers made or received after
September 23, 2014 by any Debtors, any of their Subsidiaries or any of their
respective Representatives, relating to any Alternate Transaction (as well as,
for purposes of this paragraph, any other proposal with respect to an Alternate
Transaction made by or on behalf of the Committee or any other official
committee appointed in the Chapter 11 Proceedings), which such notice shall
indicate the identity of such Person(s) making such proposal, contain a summary
of the material terms and conditions of such Alternative Proposal or other
proposal or offer for an Alternate Transaction and (B) provide the Investors and
the Ad Hoc Counsel with copies of any Letter of Intent together with any other
information submitted as part of such Letter of Intent or related thereto and,
if applicable, copies of any written inquiries, requests, proposals or offers,
including any proposed agreements within 24 hours of receiving any such Letter
of Intent or other materials;
 
(iii)          the Company (x) shall invite Bidders to submit a binding written
Alternative Proposal that purports to comply with the requirements for a
Qualified Bid, including purportedly constituting a Superior Transaction (a
“Binding Proposal”) prior to 12:00 p.m. Eastern Time on December 1, 2014 (the
“Binding Proposal Bid Deadline”)  in accordance with this Section 7.10 and the
Bidding Procedures and (y) may enter into and maintain discussions or
negotiations with any such Bidder and its Representatives with respect to such
Binding Proposal and the Alternative Proposal contemplated thereby and otherwise
cooperate with or assist or participate in, or facilitate, any such requests,
proposals, discussions or negotiations;
 
(iv)          each of the Debtors shall, and shall cause its Subsidiaries and
its and their respective Representatives to, provide the Investors and their
respective Representatives (including the Ad Hoc Counsel) with copies of any
Binding Proposal together with any other information submitted as part of such
Binding Proposal or related thereto and, if applicable, copies of any written
inquiries, requests, proposals or offers, including any proposed agreements,
within 24 hours of receiving any such Binding Proposal or other materials;


 
63

--------------------------------------------------------------------------------

 
(v)           the Debtors may furnish or otherwise provide non-public
information in response to a request therefor by a Bidder if such Person has
executed and delivered to the Company a Bidder Confidentiality Agreement if the
Debtors also promptly (and in any event within twenty-four (24) hours after the
time such information is provided to such Person) makes such information
available to the Investors, to the extent not previously provided to the
Investors;
 
(vi)           If (A) the Board has determined in good faith, after consultation
with its outside counsel and independent financial advisor, that in its business
judgment one or more Binding Proposals submitted by Qualified Bidders prior to
the Binding Proposal Bid Deadline constitutes a Qualified Bid, including by
constituting a Superior Transaction and (B) the Company has delivered to the
Investors a certificate from its independent financial advisor to the Investors
certifying that its independent financial advisor has determined in good faith
that each such Binding Proposal constitutes a Superior Transaction, the Debtors
shall hold an Auction on December 5, 2014 (the “Auction Date”) in accordance
with the Bidding Procedures at which the Investors and any such Qualified Bidder
are permitted to participate.
 
(b)           Except as expressly permitted pursuant to Section 7.10(a), until
the earlier of the termination of this Agreement in accordance with its terms
and the Effective Date, (i) the Debtors shall, and shall cause their
Subsidiaries to, and shall instruct and direct their respective Representatives
to, immediately cease and terminate any ongoing solicitation, discussions and
negotiations with any Person (including any Investor) with respect to any
Alternate Transaction, and (ii) the Debtors shall not, and shall not permit
their Subsidiaries to, and the Debtors shall, and shall cause their Subsidiaries
to, instruct and direct their respective Representatives not to, initiate or
solicit any inquiries or the making of any proposal or offer relating to an
Alternate Transaction, engage or participate in any discussions or negotiations,
or provide any non-public information to any Person, with respect to an
Alternate Transaction.  For the avoidance of doubt, immediately following the
Solicitation End Date, the Debtors shall, and shall cause their Subsidiaries to,
cease and terminate any ongoing solicitation, discussions and negotiations with
any Person with whom they had such solicitations, discussion or negotiations
pursuant to Section 7.10(a).
 
Section 7.11   Reasonable Best Efforts.
 
(a)           Without in any way limiting any other obligation of the Company in
this Agreement, the Debtors shall use (and shall cause their Subsidiaries to
use) reasonable best efforts to take or cause to be taken all actions, and do or
cause to be done all things, reasonably necessary, proper or advisable in order
to consummate and make effective the transactions contemplated by this Agreement
and the Plan, including using reasonable best efforts in:
 
(i)            timely preparing and filing all documentation reasonably
necessary to effect all necessary notices, reports and other filings of such
party and to obtain as promptly as practicable all consents, registrations,
approvals, permits and authorizations necessary or advisable to be obtained from
any third party or Governmental Entity; provided, that, notwithstanding the
foregoing, in connection with obtaining such consents, the Debtors shall not,
and shall cause their Subsidiaries not to, without the prior written
 
 
64

--------------------------------------------------------------------------------

 
consent of the Requisite Investors, pay or commit to pay to any Person whose
consent is being solicited any cash or other consideration (other than de
minimis amounts), nor incur or agree to incur any liability (other than de
minimis liabilities) due to such Person in connection therewith; and
 
(ii)           defending any Legal Proceedings challenging (A) this Agreement,
the Plan or any Transaction Agreement or the consummation of the transactions
contemplated hereby and thereby, (B) the BCA Approval Order, the Plan
Solicitation Order, the Confirmation Order or (C) the consummation of the
transactions contemplated hereby and thereby, including seeking to have any stay
or temporary restraining order entered by any Governmental Entity vacated or
reversed.
 
(b)           Subject to applicable Laws relating to the exchange of
information, the Investors and the Company shall have the right to review in
advance, and to the extent practicable each will consult with the other on all
of the information relating to Investors or the Company, as the case may be, and
any of their respective Subsidiaries, that appears in any filing made with, or
written materials submitted to, any third party and/or any Governmental Entity
in connection with the transactions contemplated by this Agreement or the Plan;
provided, however, that the Investors shall not be required to provide for
review in advance declarations or other evidence submitted in connection with
any filing with the Bankruptcy Court.  In exercising the foregoing rights, each
of the Company and the Investors shall act reasonably and as promptly as
practicable.
 
(c)           The Debtors shall, subject to their fiduciary duties as debtors in
possession, from September 23, 2014 through the Effective Date, provide or cause
to be provided to the legal and financial advisors to the Investors (including
the Ad Hoc Counsel and Opportune) a draft of all motions, applications,
pleadings, schedules, Orders, reports or other material papers (including all
material memoranda, exhibits, supporting affidavits and evidence and other
supporting documentation) in the Chapter 11 Proceedings (other than those
contemplated by Section 7.1) no less than five (5) days in advance of filing the
same with the Bankruptcy Court and shall consult in good faith with such
advisors with regards to any comments, questions, or changes that such advisors
have with regards to such motions.  The Debtors shall, subject to their
fiduciary duties as debtors in possession, from September 23, 2014 through the
Effective Date, endeavor to avoid filing any motions, documents or pleadings
which are not supported by the Investors.
 
Section 7.12   Antitrust Approval.
 
(a)           Each Party agrees to use its reasonable best efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Agreement, the other Transaction Agreements and the Plan, including (i) if
applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement with the Antitrust Division of the United States Department of Justice
and the United States Federal Trade Commission and any filings under any other
Antitrust Laws that are necessary to consummate and make effective the
transactions contemplated by this Agreement as soon as

 
65

--------------------------------------------------------------------------------

 
reasonably practicable following the date on which the BCA Approval Order is
entered and (ii) promptly furnishing documents or information requested by any
Antitrust Authority.
 
(b)           The Company and each Investor subject to an obligation pursuant to
the Antitrust Laws to notify any transaction contemplated by this Agreement, the
Plan or the Transaction Agreements that has notified the Company in writing of
such obligation (each such Investor, a “Filing Party”) agree to reasonably
cooperate with each other as to the appropriate time of filing such notification
and its content.  The Company and each Filing Party shall, to the extent
permitted by applicable Law:  (i) promptly notify each other of, and if in
writing, furnish each other with copies of (or, in the case of material oral
communications, advise each other orally of) any communications from or with an
Antitrust Authority; (ii) not participate in any meeting with an Antitrust
Authority unless it consults with each other Filing Party and the Company, as
applicable, in advance and, to the extent permitted by the Antitrust Authority
and applicable Law, give each other Filing Party and the Company, as applicable,
a reasonable opportunity to attend and participate thereat; (iii) furnish each
other Filing Party and the Company, as applicable, with copies of all
correspondence, filings and communications between such Filing Party or the
Company and the Antitrust Authority; (iv) furnish each other Filing Party with
such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of necessary filings or submission
of information to the Antitrust Authority; and (v) not withdraw its filing, if
any, under the HSR Act without the prior written consent of Requisite Investors
and the Company.
 
(c)           Should a Filing Party be subject to an obligation under the
Antitrust Laws to jointly notify with one or more other Filing Parties (each, a
“Joint Filing Party”) a transaction contemplated by this Agreement, the Plan or
the Transaction Agreements, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.
 
(d)           The Company and each Filing Party shall use their reasonable best
efforts to obtain all authorizations, approvals, consents, or clearances under
any applicable Antitrust Laws or cause the waiting periods under the applicable
Antitrust Laws in connection with the transactions contemplated by this
Agreement or the Plan to terminate or expire at the earliest possible date after
the date of filing.  The communications contemplated by this Section 7.12 may be
made by the Company or a Filing Party on an outside counsel-only basis or
subject to other agreed upon confidentiality safeguards.  The obligations in
this Section 7.12 shall not apply to filings, correspondence, communications or
meetings with Antitrust Authorities unrelated to the transactions contemplated
by this Agreement, the Plan and the Transaction Agreements.
 
(e)           Notwithstanding anything in this Agreement to the contrary,
nothing shall require the Debtors, any Investor or any of their respective
Affiliates or Subsidiaries to (i) dispose of, license or hold separate any of
their or their Subsidiaries’ or Affiliates’ assets, (ii) limit their freedom of
action with

 
66

--------------------------------------------------------------------------------

 
respect to any of their or their Subsidiaries’ or Affiliates’ businesses or make
any other behavioral commitments, (iii) divest any of their Subsidiaries or
Affiliates, or (iv) commit or agree to any of the foregoing. Without the prior
written consent of Requisite Investors, neither the Debtors nor any of their
Subsidiaries shall commit or agree to (i) dispose of, license or hold separate
any of their assets or (ii) limit their freedom of action with respect to any of
their businesses or commit or agree to any of the foregoing, in each case, in
order to secure any necessary consent or approvals for the transactions
contemplated hereby under the Antitrust Laws. Notwithstanding anything to the
contrary herein, neither the Investors, nor any of their Affiliates, nor the
Debtors or any of their Subsidiaries, shall be required as a result of this
Agreement, to initiate any legal action against, or defend any litigation
brought by, the United States Department of Justice, the United States Federal
Trade Commission, or any other Governmental Entity in order to avoid the entry
of, or to effect the dissolution of, any injunction, temporary restraining order
or other order in any suit or proceeding which would otherwise have the effect
of preventing or materially delaying the transactions contemplated hereby, or
which may require any undertaking or condition set forth in the preceding
sentence.
 
Section 7.13   Plan Support and Related Covenants.  Each Investor, severally,
and not jointly, agrees and covenants with the Company as follows:
 
(a)           Investor Plan support.  Each Investor agrees and covenants that:
 
(i)           it and its affiliates will (A) not object to the confirmation of
the Plan, subject to its receipt of a Disclosure Statement and other
solicitation materials in respect of the Plan that is approved by the Bankruptcy
Court, as containing “adequate information” under section 1125 of the Bankruptcy
Code (as may be amended, modified or changed in accordance with this Agreement),
(B) not object to the approval of the Disclosure Statement (as may be amended,
modified or changed in accordance with this Agreement), (C) to the extent
applicable, vote for, subject to its receipt of a Disclosure Statement and other
solicitation materials in respect of the Plan that is approved by the Bankruptcy
Court, as containing “adequate information” under section 1125 of the Bankruptcy
Code (as may be amended, modified or changed in accordance with this Agreement),
the Plan (as such Plan may be amended, modified or changed in accordance with
this Agreement), (D) not object to the Disclosure Statement or, subject to its
receipt of a Disclosure Statement and other solicitation materials in respect of
the Plan that is approved by the Bankruptcy Court, as containing “adequate
information” under section 1125 of the Bankruptcy Code (as may be amended,
modified or changed in accordance with its terms), the solicitation of
acceptance of the Plan (each as may be amended, modified or changed in
accordance with this Agreement), (E) not, so long as the Plan is filed on or
prior to September 23, 2014 (or such date as extended pursuant to
Section 7.2(b)(ii)), object to the entry by the Bankruptcy Court of the Order
being sought by the Debtors under the Exclusivity Motion at a hearing scheduled
on September 24, 2014 so long as it constitutes the Revised Exclusivity Order,
(F) not object to the approval of the KEIP (as may be amended, modified or
changed in accordance with this Agreement), so long as the BCA Approval Motion
has been filed prior thereto and the BCA Approval Order has been entered by the
Bankruptcy Court prior thereto, (G) not object to the extension of the KERP (as
may be amended, modified or changed in accordance with this Agreement), so long
as the BCA Approval Motion has been filed prior thereto and the BCA Approval
Order has been entered by the Bankruptcy Court prior thereto and (H) through and
including any termination of this Agreement, not directly or indirectly file a
chapter 11 plan or support any chapter 11 plan or sale process, or cause any
affiliate to file a chapter 11 plan or support any chapter 11 plan or sale

 
67

--------------------------------------------------------------------------------

 
process, proposed by any entity other than the Debtors, regardless of any
termination of either or both of the exclusivity periods under Bankruptcy Code
section 1121(c);
 
(ii)            it will, and it will cause its Affiliates to, subject to its
receipt of a Disclosure Statement and other solicitation materials in respect of
the Plan that is approved by the Bankruptcy Court, as containing “adequate
information” under section 1125 of the Bankruptcy Code (as may be amended,
modified or changed in accordance with this Agreement), vote (and cause the
person, if any, otherwise entitled to vote) the Votable Claims (if any), in
which such Investor and its Affiliates have a beneficial interest arising under
the 200MM Senior Notes or the 50MM Senior Notes, to accept the Plan (as such
Plan may be amended, modified or changed in accordance with this Agreement);
 
(iii)           for so long as this Agreement remains in effect, it and its
Affiliates will not Transfer or otherwise dispose of, directly or indirectly,
any of its Votable Claims (if any), or any option thereon or any right or
interest (voting or otherwise) therein unless the transferee, assignee, pledgee
or other successor in interest agrees (and covenants to cause any subsequent
transferee, assignee, pledgee or other successor in interest to agree) to vote
such Votable Claims (if any) in favor of the Plan; provided that notwithstanding
the foregoing, any Investor will be permitted to transfer its rights or
obligations with respect to this Agreement in accordance with Section 11.2; and
 
(iv)           to the extent it or its Affiliates acquire additional Votable
Claims, each such Investor and its Affiliates agrees that such Votable Claims
shall be subject to this Section 7.13(a).
 
(b)           [RESERVED]
 
(c)            Information.  Each Investor agrees and covenants to provide the
Company with such information as the Company reasonably requests regarding the
Investors for inclusion in the Disclosure Statement.
 
(d)           Transfer of Votable Claims.
 
(i)             Each Investor agrees that it will not Transfer, in whole or in
part, any Votable Claim unless the transferee thereof (other than another
Investor with respect to a Transfer in which only Excluded Financial Claims are
Transferred), prior to such Transfer, agrees in writing for the benefit of the
Company and the other Investors to be bound by this Section 7.13 by executing a
joinder agreement substantially in the form attached hereto as Exhibit G (the
“Plan Support Joinder Agreement”) and delivering an executed copy thereof to the
Company (a transferee party to a Plan Support Joinder Agreement shall be
referred to as a “Permitted Claim Transferee”).  The Debtors acknowledge and
agree that for purposes of this Agreement, the Plan and the Rights Offering, any
Investor’s designation of whether a Votable Claim is an Excluded Financial Claim
in a Plan Support Joinder Agreement shall be the final determination of whether
such claim is an Excluded Financial Claim, provided that following any such
designation,

 
68

--------------------------------------------------------------------------------

 
the aggregate principal amount of Excluded Financial Claims remains the same as
the aggregate principal amount of Excluded Financial Claims as of September 23,
2014.
 
(ii)            Each Investor shall deliver written notice of all Transfers and
acquisitions, whether direct or indirect, made by it and the aggregate principal
amount of Votable Claims held by it immediately following such transfer to the
Company and the Ad Hoc Counsel, in each case within three (3) Business Days of
the Transfer or acquisition.
 
(iii)           Each Investor or Permitted Claim Transferee agrees that any
Transfer of any Votable Claims that does not comply with the terms and
procedures set forth in this Section 7.13(d) shall be deemed void ab initio, and
the Debtors shall have the right to avoid such Transfer.  Notwithstanding the
foregoing, execution of a Plan Support Joinder Agreement under
Section 7.13(d)(i) and delivery of notices under Section 7.13(d)(ii) shall not
be required for transferees or transferors that are broker-dealers or trading
desks in their capacity or to the extent of their holdings as a broker-dealer or
market maker of Financial Claims engaged in market making or riskless
back-to-back trades (such transferees or transferors being referred to as
“Market Makers”); provided that execution of a Plan Support Joinder Agreement
shall be required for an actual purchaser (i.e., not a Market Maker) of
Financial Claims from an Investor (other than another Investor with respect to a
Transfer in which only Excluded Financial Claims are Transferred) in such market
transactions.
 
(e)            Nothing shall limit the ability of any Investor to consult with
the Debtors, to appear and be heard, or to file objections, concerning any
matter arising in the Chapter 11 Proceedings, so long as such consultation,
appearance or objection is not inconsistent with (i) such Investor’s obligations
hereunder or (ii) the terms of the Plan and the other transactions contemplated
by and in accordance with this Agreement and the Plan.
 
Section 7.14   Exit Financing.  The Debtors shall, and shall cause their
Subsidiaries to, use their reasonable best efforts to, obtain exit financing
providing for (i) a first lien term loan in a principal amount of one hundred
million dollars ($100,000,000) (the “Exit Term Loan”) and (ii) to the extent
determined appropriate by the Company and the Requisite Investors, a delayed
draw term loan or a working capital facility (the “Exit Revolving Facility”), in
each case, in an amount and on terms and conditions determined by the Company
and the Requisite Investors (the “Exit Financing”).  Except with respect to such
portion, if any and in any event not to exceed $16.2 million, that the Company
and its Subsidiaries must retain in the form of Cash to satisfy the minimum
liquidity conditions set forth in Section 8.1(f), which portion shall be used
solely in accordance with the Plan, the net proceeds of the Exit Term Loan shall
be used solely to partially satisfy repayment of advances under the DIP Credit
Agreement at the Effective Time and the Exit Revolving Facility, if any, shall
be available to fund the post-emergence operations and general corporate and
working capital of the Company and its Subsidiaries.  The Debtors and the
Investors shall cooperate in the Company’s efforts to obtain for and on behalf
of the Company and its Subsidiaries the Exit Financing from financing sources
satisfactory to the Company and the Investors.  The Debtors shall reasonably
cooperate with the Investors in connection with arranging and obtaining of the
Exit Financing, including by (a) participating in a reasonable number of
meetings, due diligence sessions, management presentations and rating agency
sessions, (b) assisting the Investors with preparation of materials
 
 
69

--------------------------------------------------------------------------------

 
required in connection with the Exit Financing and (c) executing and delivering
any customary and reasonable commitment letters, underwriting or placement
agreements, registration statements, pledge and security documents, other
customary and reasonable definitive financing documents, or requested
certificates or documents reasonably necessary or desirable to obtain the Exit
Financing (the “Exit Financing Documents”).  The Debtors shall provide to the
Investors an opportunity to sponsor the Exit Term Loan and the Exit Revolving
Facility, if any, on the same or better terms offered by any third party source
of such facilities.  In furtherance thereof, the Debtors shall not execute any
commitment letter or Contract (or similar documents relating to the Exit
Financing) without first providing the same to the Investors and giving the
Investors five (5) Business Days to match such terms (or provide better terms
for the Company).  The Debtors agree that under no circumstances shall the
execution of this Agreement or any act of the Investors pursuant to this
Section 7.14 commit or be deemed a commitment by any of the Investors (or any
their Affiliates) to provide or arrange the Exit Financing.
 
Section 7.15    Actions Regarding Conditions.  Prior to the Effective Date, the
Debtors shall not take any action or omit to take any action that would
reasonably be expected to cause any of their representations and warranties set
forth in this Agreement to become untrue in any material respect or that is
intended to, or would reasonably be expected to, result in the conditions to the
Agreement set forth in Article VIII not being satisfied.
 
Section 7.16   New Board of Directors and Senior Management.
 
(a)           The Company shall take all necessary actions so that the initial
Board on the Effective Date will be established in accordance with the Plan and
will be composed of five members as follows:  (i) the Chief Executive Officer of
the Company, (ii) two members selected by Third Avenue, and (iii) two members
selected by the Requisite Investors (the “Independent Directors”).  The
Investors shall consult with the Chief Executive Officer of the Company
regarding the selection of the Independent Directors.
 
(b)           On the Effective Date, subject to agreement on employment terms
reasonably satisfactory to the Company and the Requisite Investors, (a) Richard
White shall be the Company’s Chief Executive Officer, (b) Sean Gore shall be the
Company’s Chief Financial Officer, (c) Tom Fleure shall be Senior Vice
President, Geophysical Technology, (d) Ross Peebles shall be Senior Vice
President, North America and E&P Services, and (e) James Brasher shall be Senior
Vice President and General Counsel.
 
Section 7.17   Ancillary Agreements and Organizational Documents.
 
(a)           The Plan will provide that on the Effective Date, the Reorganized
GGS Corporate Documents will be approved, adopted and effective.  Forms of the
Reorganized GGS Corporate Documents shall be filed with the Bankruptcy Court as
part of the Plan or an amendment or supplement thereto.
 
(b)           The Parties will use their reasonable best efforts to prepare and
finalize (i) the form of Rights Offering Procedures and file them with the
Bankruptcy Court on or prior to September 23, 2014 and (ii) the Reorganized GGS
Corporate Documents on or prior to ten calendar days prior to the Voting
Deadline.


 
70

--------------------------------------------------------------------------------

 
Section 7.18   No Integration; No General Solicitation.  Neither the Company nor
any of its affiliates (as defined in Rule 501(b) of Regulation D promulgated
under the Securities Act) will, directly or through any agent, sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act), that is or will be integrated with the
issuance or sale of the shares of New Common Stock (in the Rights Offering or
the DIP Conversion) or the New Warrants in a manner that would require any of
the shares of New Common Stock, New Warrants or any other securities of the
Company or its Subsidiaries to be registered under the Securities Act.  None of
the Company or any of its affiliates or any other Person acting on its or their
behalf will solicit offers for, or offer or sell, any shares of New Common Stock
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D promulgated under the Securities Act or
in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Securities Act.
 
Section 7.19   Disclosure of Material Non-Public Information.
 
(a)           Prior to the Effective Date, or if this Agreement is terminated in
accordance with its terms within two (2) Business Days following such
termination, the Company shall file with the SEC and make generally available to
the public one or more cleansing documents containing all of the written or oral
material non-public information of or regarding the Company and its Subsidiaries
(“MNPI”) previously disclosed to any Investor or its Affiliates prior to such
date or a summary thereof (such filings and disclosure being the “Final
Cleansing Release”).  Contemporaneously with the filing of the Plan with the
Bankruptcy Court and at the time of the filing of the Disclosure Statement with
the Bankruptcy Court, the Company shall file with the SEC and make generally
available to the public cleansing documents containing all of the MNPI
previously disclosed to any Investor or its Affiliates prior to such date or a
summary thereof (such filings and disclosure being the “Disclosure Statement
Cleansing Release” and together with the Final Cleansing Release, the “Cleansing
Releases”).  As promptly as practicable but in no event less than two (2)
Business Days in advance of the filing of any Cleansing Release, the Company
shall provide the Investors and the Ad Hoc Counsel with a draft of each
Cleansing Release and each Cleansing Release shall be in form and substance
satisfactory to the Requisite Investors and the Ad Hoc Counsel and other legal
advisors to the Investors and contain such information as is required so that
the holder is no longer restricted from trading in the Company’s securities or
debt, including the Senior Notes and the shares of New Common Stock.   Each
Cleansing Release shall be on Form 8-K or any periodic report required or
permitted to be filed under the Exchange Act with the SEC or, if the SEC's EDGAR
filing system is not available, in such other manner that the Company reasonably
determines results in public dissemination of such information.
 
(b)           In the event that the Company fails to file any required Cleansing
Release by the applicable deadline or such Cleansing Release does not contain
all of the material non-public information as determined by the Requisite
Investors in their sole judgment, then the Debtors agree that, automatically and
requiring no further act hereunder, and effective immediately on the applicable
deadline and for so long as such filing has not occurred (and notwithstanding if
this Agreement has been terminated), each Investor or its Representatives or
Affiliates (each an “Authorized Cleansing Party”) shall be authorized to make
available to the public at the expense of the Debtors a summary that reflects,
in the sole judgment of the Requisite Investors, the material non-public
information.  None of the Investors, their Affiliates or their respective
Representatives (including the Ad Hoc Counsel) shall have any liability to the
Debtors or their Subsidiaries or their Representatives in connection with the
disclosure of the

 
71

--------------------------------------------------------------------------------

 
material non-public information as set forth in this Section 7.19 and the
Debtors agree to hold each of them harmless and indemnify each of them for any
loss, expenses, damages or liabilities suffered by such party as a result of any
action against or liability attached to an Authorized Cleansing Party from or in
connection with the disclosure of information as set forth in this Section 7.19.
 
Section 7.20   International Trade Laws.  The Debtors shall, and shall cause
their Subsidiaries to, comply with all International Trade Laws in the
performance of the Rights Offering, the issuance and sale of the Investor
Shares, and their business operations.  The Debtors and their Subsidiaries shall
maintain and enforce policies and procedures designed to ensure compliance with
International Trade Laws by the Debtors, their Subsidiaries and their respective
directors, officers, employees, agents and other Persons authorized to act on
behalf of the Debtors or their Subsidiaries
 
Section 7.21   SEI/GPI Agreement.  The Debtors shall not, and shall cause their
Subsidiaries not to, assume or settle causes of action or other Proceedings
under chapter 5 of the Bankruptcy Code related to that certain License and
Marketing Agreement dated as of March 28, 2013, by and among the Company and
SEI-GPI JV LLC, as such agreement has been and may in the future be modified,
restated or amended, with the consent of the Requisite Investors (the “SEI/GPI
Agreement”) without the consent of the Requisite Investors.  For the avoidance
of doubt, the Debtors shall not, and shall not permit any Subsidiary to, assume
the SEI/GPI Agreement without the consent of the Requisite Investors.
 
Section 7.22   Tax and Corporate Structure.  The Company shall structure the
Rights Offering and the Plan in the most tax efficient manner, and reflect a
post-Effective Date corporate structure, as determined by the Investors, and all
accounting treatment and other tax matters shall be resolved to the satisfaction
of the Requisite Investors.  The Parties shall negotiate in good faith to amend
this Agreement to the extent necessary to make consistent with any tax structure
or corporate structure reflected in the Plan or the Rights Offering Procedures. 
The Debtors shall take all action necessary or appropriate to cause the Company
to reorganize its corporate structure so that on the Effective Date the equity
interests in the Company are held by a newly formed direct holding company
(which shall be a limited liability company) and the shares of New Common Stock
and New Warrants issued pursuant to this Agreement, the Plan or the Rights
Offering Procedures would be issued by the holding company formed in such
internal reorganization, and all terms in this Agreement, the Plan and the
Rights Offering Procedures and the related Transaction Documents relating to
actions by the Company and the Debtors shall be amended as necessary to reflect
such determination, mutatis mutandis in each case on terms and conditions
satisfactory to the Company and the Requisite Investors.  The Debtors agree (i)
to amend the Plan and the Disclosure Statement to reflect any such
reorganizations permitted or required by this Section 7.22, (ii) that such an
amendment would be an immaterial amendment not requiring resolicitation of the
Plan, and (iii) to use their best efforts to obtain an Order of the Bankruptcy
Court that such amendment does not require resolicitation and (iv) to take or
cause to be taken all actions, and do or cause to be done all things, reasonably
necessary, proper or advisable in order to cause the Company to be reorganized
with such corporate form and structure.

 
72

--------------------------------------------------------------------------------

 
Section 7.23   Non-U.S. Cash Accounts.   The Debtors shall not move cash or cash
equivalents from their non-U.S. bank accounts (or those of their Subsidiaries
(including branch offices)) if it would be reasonably expected that such
movement would cause the aggregate balance of all such non-U.S. accounts, as
estimated in good faith by the Company, to fall below five million dollars
($5,000,000).
 
Section 7.24   Accounting Matters.  The Investors acknowledge and agree
that  (a) any reasonable decision by the Company with respect to restatements of
its historical financial statements prior to December 6, 2014, so long as such
financial statements would when restated comply with the requirements set forth
in Section 5.9(a), (b) any amendments to the Company SEC Documents or SEC
Reports to reflect such changes so long as such Company SEC Documents or SEC
Reports would comply in all material respects with the requirements of the
Securities Act or the Exchange Act applicable to such documents and no such
Company SEC Documents or SEC Reports contain any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they are made, not misleading (the “Compliance Criteria”) and are filed
prior to the Effective Date, (c) the failure to timely file any Company SEC
Documents following September 23, 2014 so long as such documents are filed prior
to the Effective Date and satisfy the Compliance Criteria, in each case due
primarily to the effects of historical ineffective controls and material
weaknesses shall not constitute a breach of any representation or warranty or
covenant in this Agreement, provided that any such restatement or filing does
not result in a Material Adverse Change.
 
Section 7.25   Fee Caps.  The Debtors shall not pay, have paid or make any
agreement to pay, the following professional firms’ fees in excess of the
following amounts incurred by such professional firm solely in the months of
October, November, and December 2014 (the “Fee Capped Months”): (i) Baker Botts
LLP, $1,793,000 aggregate fees incurred during the Fee Capped Months; (ii)
Greenberg Traurig LLP, $743,000 aggregate fees incurred during the Fee Capped
Months; (iii) Opportune, the Debtors’ current projected  aggregate fees for
Opportune incurred in the Fee Capped Months less $57,000 incurred during the
month of December; (iv) the Ad Hoc Counsel, the Debtors’ current projected
aggregate fees for the Ad Hoc Counsel incurred in the Fee Capped Months less
$182,000; (v) Alvarez & Marsal North America, LLC, the Debtors’ current
projected aggregate fees for Alvarez & Marsal North America, LLC incurred in the
Fee Capped Months less $232,000; (vi) Rothschild Inc., the Debtors’ current
projected aggregate fees for Rothschild Inc. incurred in the Fee Capped Months
less $157,000, which shall be taken as a deduction from the completion fee in
Rothschild’s engagement letter, which deduction shall be acknowledged
by  Rothschild in a notice filed with the Bankruptcy Court  within a reasonable
time after September 23, 2014; and (vii) Lazard Frères & Co. LLC and Lazard
Middle Market LLC, the Debtors’ current projected aggregate fees for Rothschild
Inc. incurred in the Fee Capped Months less $69,500, which shall be taken as a
deduction from the “success” or “completion” fee in Lazard Frères & Co. LLC and
Lazard Middle Market LLC’s engagement letter and which deduction shall be
acknowledged by Lazard Frères & Co. LLC and Lazard Middle Market LLC in a notice
filed with the Bankruptcy Court within a reasonable time after September 23,
2014 (all such amounts, collectively, the “Professional Fee Caps”); provided,
however, that the Debtors’ professionals and the Committee’s professionals may
exceed such fee caps if and to the extent they or their respective clients make
a good faith determination that the incurrence of such additional fees is
consistent

 
73

--------------------------------------------------------------------------------

 
with the applicable professional responsibilities of such professional or the
fiduciary duties of their clients; provided, further, that in such event, the
Debtors, the Committee or their respective professionals, as the case may be,
make such determination, the Debtors shall provide the Investors notice of such
event as soon as reasonably practicable.  For the avoidance of doubt, the
Professional Fee Caps shall not apply to any professionals’ fees and expenses
incurred prior to the Fee Capped Months (including any unpaid holdback amounts
accrued prior to the Fee Capped Months).  The Investors shall not be required to
close and consummate the transaction contemplated by this Agreement if there is
an amount incurred in excess of the Professional Fee Caps.   If the Investors
choose to close and consummate the transaction contemplated by this Agreement
and the Plan, the Debtors and the Investors (whether acting in their capacity as
Investors, DIP Lenders, members of the Ad Hoc Group or as holders of Senior
Notes) shall not object, and the Debtors shall cause the Committee not to
object, to the professional fees (a) incurred during the Fee Capped Months, or
(b) that are the subject of the engagement letters of Rothschild Inc., Lazard
Frères & Co. LLC and Lazard Middle Market LLC, or Opportune (as modified by any
notice filed with the Bankruptcy Court pursuant to the terms of the Plan and
this Agreement).
 
ARTICLE VIII

 
CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
 
Section 8.1     Conditions to the Obligation of the Investors.  Subject to
Section 8.2, the obligations of each of the Investors hereunder to consummate
the transactions contemplated hereby shall be subject to (unless waived by
Requisite Investors in accordance with Section 8.2) the satisfaction on or prior
to the Effective Date of each of the following conditions:
 
(a)           BCA Approval Order.  The BCA Approval Order shall have become a
Final Order.
 
(b)           Bankruptcy Approval of Plan and Disclosure Statement.  The
Disclosure Statement shall have been approved by the Bankruptcy Court and the
Plan Solicitation Order shall have been entered into by the Bankruptcy Court,
which Disclosure Statement, and the Plan Solicitation Order approving it, shall
be in form and substance satisfactory to Requisite Investors.  The Plan
confirmed by the Bankruptcy Court in the Confirmation Order (the “Confirmed
Plan”) and any amendments, supplements, changes and modifications thereto shall,
in each case, meet the requirements set forth in the definition of the Plan in
Section 1.1.  The Confirmation Order and the Orders entered by the Bankruptcy
Court for any amendments, supplements, changes or modifications to the Confirmed
Plan shall be in form and substance satisfactory to Requisite Investors;
provided, that Requisite Investors shall have the same approval rights over any
amendments, supplements, changes or modifications to the Confirmed Plan that
Requisite Investors have with respect to the Plan as set forth in the definition
of the Plan in Section 1.1. The Orders entered by the Bankruptcy Court referred
to above approving the Disclosure Statement and the Confirmed Plan and any
amendments, supplements, changes and modifications to the Confirmed Plan shall,
in each case, have become Final Orders.


 
74

--------------------------------------------------------------------------------

 
(c)           Plan of Reorganization.  The Company and all of the other Debtors
shall have complied in all material respects with the terms and conditions of
the Plan that are to be performed by the Company and the other Debtors prior to
the Effective Date.

(d)           Alternate Transaction.  Neither the Debtors nor any of their
Subsidiaries shall have entered into any Contract or written agreement in
principle providing for the consummation of any Alternate Transaction (an
“Alternate Transaction Agreement”) (or proposed or resolved to do so, which
proposal or resolution has not been withdrawn or terminated).
 
(e)           Change of Recommendation.  There shall not have been a Change of
Recommendation.
 
(f)            Conditions to Plan.  The conditions to the occurrence of the
Effective Date of the Plan as set forth in the Confirmed Plan shall have been
satisfied or, with the prior written consent of the Requisite Investors, waived
in accordance with terms of the Plan.
 
(g)           Rights Offering.  The Rights Offering shall have been conducted in
all material respects in accordance with this Agreement and the Plan, and the
Rights Offering Expiration Date shall have occurred.
 
(h)           Effective Date.  The timing of the Effective Date shall be as
agreed upon by the Company, the other Debtors and the Requisite Investors, the
Effective Date shall have occurred in accordance with the terms and conditions
in the Plan and in the Confirmation Order and the Effective Date shall have
occurred by the Outside Date.
 
(i)            Antitrust Approvals.  All terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.
 
(j)            Consents.  All governmental and third party notifications,
filings, consents, waivers and approvals, if any, required for the consummation
of the transactions contemplated by this Agreement and the Plan shall have been
made or received and all applicable waiting periods shall have expired.
 
(k)           No Legal Impediment to Issuance.  No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
 
(l)            Good Standing.  The Investors shall have received on and as of a
date no earlier than six (6) Business Days prior to the Effective Date
satisfactory evidence of the good standing of the Debtors and their Subsidiaries
in their respective jurisdictions of incorporation or organization, in each case
in writing or any standard form of telecommunication from the appropriate
Governmental Entity of such jurisdictions; provided, however, that no such
evidence

 
75

--------------------------------------------------------------------------------

 
shall be required if the applicable jurisdiction does not recognize good
standing or a similar concept.
 
(m)           Representations and Warranties.
 
(i)            The representations and warranties in Section 5.1 (Organization
and Qualification), Section 5.2 (Corporate Power and Authority),
Section 5.3 (Execution and Delivery; Enforceability), Section 5.4 (Authorized
and Issued Capital Stock), Section 5.11(a) (No Material Adverse Change),
Section 5.28 (No Broker’s Fees), Section 5.29 (No Registration Rights) and
Section 5.30 (Takeover Statutes) shall be true and correct in all respects as of
(A) the date of this Agreement and at and as of the Effective Date in the case
of those that are Transactional Representations and (B) September 23, 2014 and
at and as of the Effective Date in the case of those that are not Transactional
Representations, in each case, with the same effect as if made on and as of the
Effective Date (except for such representations and warranties made as of a
specified date, which shall be true and correct only as of the specified date).
 
(ii)            The representations and warranties in Section 5.5 (Issuance),
Section 5.6 (No Conflict), and Section 5.7 (Consents and Approvals), shall be
true and correct in all material respects as of the date of this Agreement and
at and as of the Effective Date with the same effect as if made on and as of the
Effective Date (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date).
 
(iii)           The other representations and warranties of each of the Debtors
contained in this Agreement shall be true and correct (disregarding all
“materiality” and “Material Adverse Change” qualifiers and other terms of
similar import) (A)  (1) the date of this Agreement in the case of those that
are Transactional Representations and (2) September 23, 2014 in the case of
those that are not Transactional Representations,  and (B) at and as of the
Effective Date with the same effect as if made on and as of the Effective Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date), except, in the
case of (A) and (B), where the failure to be so true and correct, individually
or in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Change.
 
(iv)           The representations and warranties of each Investor (other than
the Investor asserting the failure of this condition) contained in this
Agreement and in any other Transaction Agreement shall be true and correct
(disregarding all “materiality” and “Material Adverse Change” qualifiers) as of
the date of this Agreement and at and as of the Effective Date with the same
effect as if made on and as of the Effective Date (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where the failure to be so
true and correct, individually or in the aggregate, has not and would not
reasonably be expected to prohibit, materially delay or materially and adversely
impact such Investor’s performance of its obligations under this Agreement, the
Plan, the Ancillary Agreements and, to the extent applicable, the Exit Financing
Documents.


 
76

--------------------------------------------------------------------------------

 
(n)           Covenants.  Each of the Debtors and each Investor (other than the
Investor asserting the failure of this condition) shall have performed and
complied with all of its respective covenants and agreements contained in this
Agreement that contemplate, by their terms, performance or compliance prior to
the Effective Date, in all material respects.
 
(o)           Officer’s Certificate.  The Investors shall have received on and
as of the Effective Date a certificate of the chief financial officer or chief
accounting officer of the Company confirming that the conditions set forth in
Sections 8.1(m)(i), (m)(ii) and (m)(iii), (n), (p), and (r) have been satisfied,
other than any such conditions in Section 8.1(m) relating to the Investors.
 
(p)           No Material Adverse Change.  There shall not have occurred from
and after September 23, 2014 any Event that, individually or in the aggregate,
has had or would reasonably be expected to have a Material Adverse Change.
 
(q)           Reorganized GGS Corporate Documents.
 
(i)            Certificate and Bylaws.  The Company shall have duly approved and
adopted the Certificate of Incorporation and the Bylaws, and the Bankruptcy
Court shall have entered an Order approving such Certificate of Incorporation
and Bylaws, and they shall be in full force and effect; and
 
(ii)           Stockholders Agreement; Warrant Agreement.  The Stockholders
Agreement and Warrant Agreement shall have been executed and delivered by the
Company, the Bankruptcy Court shall have entered an Order or Orders approving
such Stockholders Agreement and Warrant Agreement, the Stockholders Agreement
and the Warrant Agreement shall have become effective with respect to the
Investors and the other parties thereto, and the Stockholders Agreement and the
Warrant Agreement shall be in full force and effect.
 
(r)            Minimum Liquidity.  The amount, determined on a pro forma basis
after giving effect to the occurrence of the transactions contemplated by the
Transaction Agreements and the Plan, including the DIP Conversion and the Exit
Term Loan, but excluding any amounts received from the Exit Revolving Facility
and any amounts transferred from the Debtors’ non-U.S. bank accounts in
violation of Section 7.23, of cash determined in accordance with the principles
and line items set forth on Schedule 2 hereto and consistent with past practice
held by the Company and its Subsidiaries in their U.S. bank accounts shall be no
less than five million dollars ($5,000,000) as of the Effective Date  without
consent of the Investors.
 
(s)           Expense Reimbursement; Administrative Expenses; Fee Caps.
 
(i)           The Company shall have paid all amounts payable as the Expense
Reimbursement accrued through the Effective Date pursuant to Section 4.3;
 
(ii)           the total amount of administrative expenses under sections 503
and 507 of the Bankruptcy Code paid by the Debtors on the Effective Date (or
prior thereto) shall not exceed the sum of  (A) fees and expenses incurred by
legal and financial advisors plus (B) such expenses set forth on Schedule 4
hereto plus (iii) (C) an additional amount

 
77

--------------------------------------------------------------------------------

 
not to exceed two hundred and fifty thousand dollars $250,000 in the aggregate,
solely as necessary to make additional payments under the KERP consistent with
the Order of the Bankruptcy Court approving the KERP on June 5, 2014; provided
that the total amount of such administrative expenses that may be paid under
this Section 8.1(s)(ii) may be increased with the consent of the Investors.
 
(iii)           The Debtors shall have performed and complied with their
covenants and agreements in Section 7.25 (Fee Caps) in all respects
 
(t)            Exit Financing; Indebtedness.  The Debtors shall have obtained
the Exit Financing and shall have executed and delivered the Exit Financing
Documents and all conditions to effectiveness of the Exit Financing Documents
shall have been satisfied or waived (or will be satisfied and waived
substantially concurrently with the occurrence of the Effective Date); provided
that no more than one hundred million dollars ($100,000,000) shall be
outstanding under the Exit Financing after giving effect to the transactions to
be consummated on the Effective Date; provided, further, that no more than a
total of four million five hundred thousand dollars ($4,500,000) of Indebtedness
of the Company or any of its Subsidiaries shall be outstanding, other than the
Exit Financing, after giving effect to the transactions to be consummated on the
Effective Date.
 
(u)           Documentation; Access to Information; SEI/GPI Agreement.  The
Debtors shall have performed and complied with their covenants and agreements in
Section 7.2 (Plan, Disclosure Statement and Other Documents),
Section 7.7 (Access to Information), Section 7.11(c) (Reasonable Best Efforts),
Section 7.21 (SEI/GPI Agreement) and Section 7.22 (Tax and Corporate Structure)
in all respects.
 
(v)           DIP Credit Agreement.  (i) The Company shall have repaid all
amounts outstanding under the DIP Credit Agreement other than any amounts that
are to be converted in the DIP Conversion  and provided evidence to the
Investors, in form and substance reasonably satisfactory to the Investors, that
on the Effective Date all obligations under the DIP Credit Agreement have been
repaid in full, all commitments under the DIP Credit Agreement have been
terminated and all liens and security interests related to the DIP Credit
Agreement have been terminated or released and (ii) no “Event of Default” or
“Default” (each as defined in the DIP Credit Agreement), or breach by the
Company or any of its Subsidiaries of the Final Order relating to the DIP Credit
Agreement entered by the Bankruptcy Court on April 25, 2014, has occurred that
has not been cured by the Debtors in a manner consistent with the DIP Credit
Agreement or waived by the lenders pursuant to the DIP Credit Agreement;
 
(w)           Cleansing Releases.  (i) At the time of filing the Disclosure
Statement with the Bankruptcy Court, the Debtors shall have publicly filed the
Disclosure Statement Cleansing Release and (ii) on the Effective Date, the
Debtors shall have publicly filed the Final Cleansing Release and, in each case,
complied in all material respects with its obligations with respect to such
cleansing releases as set forth in Section 7.19.
 
(x)            D&O Policies.  The terms and conditions of the director and
officer liability insurance policies of the Company in effect from and after the
Effective Date shall be satisfactory to the Company and the Requisite Investors.

 
78

--------------------------------------------------------------------------------

 
(y)           Certain Foreign Proceedings. From and after the date of the
Backstop Agreement, the Debtors shall not have commenced an insolvency (or
similar) proceeding in any foreign jurisdiction and the recognition proceeding
in Colombia shall not have been converted to a plenary insolvency proceeding or
liquidation.
 
(z)            Delisting and Deregistration
 
(i)            Number of New Holders.  The Requisite Investors shall be
reasonably satisfied that following the consummation of the transactions
contemplated by the Plan and this Agreement, (A) shares of New Common Stock and
(B) the New Warrants, will each not be “held of record” within the meaning of
Rule 12g5-1 under the Exchange Act by 300 or more Persons (whether such shares
of New Common Stock or New Warrants are acquired pursuant to this Agreement, the
Rights Offering, the Plan, the Management Incentive Plan or otherwise).
 
(ii)           Section 12(b) Termination.  A Form 25 for each class of the
Company’s securities that were registered under section 12(b) of the Exchange
Act has become effective.
 
(iii)          Section 12 Registration.  No classes of the Company’s securities
are registered or deemed registered under section 12 of the Exchange Act.
 
(iv)          Registration Statement Termination.  The SEC has declared
effective all post-effective amendments required to be filed by
Section 7.4(b).  There are no effective Securities Act registration statements
on file with the SEC for any of the Company’s securities.
 
(v)           SEC Reports.  The Company has filed all SEC Reports prior to the
Effective Date and such reports shall comply with the Compliance Criteria.
 
(vi)          No-Action Relief.  The Company has submitted a written or oral
request to the SEC for no-action relief from the requirement to file the
Company’s Form 10-K for the fiscal year ending December 31, 2014 in form and
substance satisfactory to the Company and the Investors.
 
Section 8.2     Waiver of Conditions to Obligation of Investors.  All or any of
the conditions set forth in Section 8.1 may only be waived in whole or in part
with respect to all Investors by a written instrument executed by Requisite
Investors in their sole discretion and if so waived, all Investors (including
Ultimate Purchasers) shall be bound by such waiver.
 
Section 8.3     Conditions to the Obligation of the Company.  The obligation of
the Company to consummate the transactions contemplated hereby is subject to
(unless waived by the Company) the satisfaction on or prior to the Effective
Date of each of the following conditions:
 
(a)           BCA Approval Order.  The BCA Approval Order shall have become a
Final Order.

 
79

--------------------------------------------------------------------------------

 
(b)           Bankruptcy Approval of Plan and Disclosure Statement.  The
Disclosure Statement shall have been approved by the Bankruptcy Court.  The
Confirmation Order and the Plan Solicitation Order entered by the Bankruptcy
Court approving the Disclosure Statement shall, in each case, have become Final
Orders.
 
(c)           Conditions to Plan.  The conditions to the occurrence of the
Effective Date of the Confirmed Plan shall have been satisfied or waived in
accordance with the Plan.
 
(d)           Antitrust Approvals.  All terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and any
other Antitrust Laws, shall have occurred and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity under any Antitrust Law shall have been made or obtained for
the transactions contemplated by this Agreement.
 
(e)           No Legal Impediment to Issuance.  No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.
 
(f)           Representations and Warranties.  The representations and
warranties of each Investor contained in this Agreement (or of a Related
Purchaser in a Related Purchaser Confirmation or an Ultimate Purchaser in a
Commitment Joinder Agreement, as applicable) shall be true and correct
(disregarding all “materiality” qualifiers or terms of similar import) as of the
date of this Agreement and at and as of the Effective Date with the same effect
as if made on and as of the Effective Date (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date), except where the failure to be so true and correct,
individually or in the aggregate, has not and would not reasonably be expected
to prohibit, materially delay or materially and adversely impact such Investor’s
performance of its obligations under this Agreement, the Plan and, to the extent
applicable, the Transaction Agreements.
 
(g)           Covenants.  Each Investor shall have performed and complied with
all of its covenants and agreements contained in this Agreement and in any other
document delivered pursuant to this Agreement (including in any Transaction
Agreement) in all material respects.
 
Section 8.4     Failure of Closing Conditions.  No Party may rely on the failure
of any condition set forth in Section 8.1 or Section 8.3, as applicable, to be
satisfied, and such condition shall be deemed to be satisfied with respect to
such Party if such failure was caused by such Party’s failure, to act in good
faith or fulfill any of its obligations contained in this Agreement.
 
ARTICLE IX

 
INDEMNIFICATION AND CONTRIBUTION
 
Section 9.1     Indemnification Obligations.

 
80

--------------------------------------------------------------------------------

 
(a)        Indemnification by the Company.  Subject to the entry of the BCA
Approval Order by the Bankruptcy Court, following September 23, 2014, the
Debtors shall indemnify and hold harmless each Investor, their respective
Affiliates, shareholders, general partners, members, managers, equity holders
and their respective Representatives, agents and controlling persons from and
against any and all losses, claims, damages, liabilities and reasonable expenses
(including any legal or other expenses reasonably incurred in connection with
defending or investigating any action or claim as to which it is entitled to
indemnification hereunder as such expenses are incurred), joint or several
(collectively, “Losses”) that such Person has incurred or to which any such
Person has become subject arising out of or in connection with this Agreement,
the Plan and the transactions contemplated hereby and thereby, including the DIP
Conversion, the Rights Offering, the payment of the Commitment Premium or the
use of the proceeds of the Rights Offering, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any such Person is a party thereto, whether or not such proceedings are
brought by the Company, the other Debtors, their respective equity holders,
Affiliates, creditors or any other Person, and reimburse each such Person upon
demand for reasonable documented (with such documentation subject to redaction
to preserve attorney client and work product privileges) legal or other
third-party expenses incurred in connection with investigating, preparing to
defend or defending, or providing evidence in or preparing to serve or serving
as a witness with respect to, any lawsuit, investigation, claim or other
proceeding relating to any of the foregoing (including in connection with the
enforcement of the indemnification obligations set forth herein), irrespective
of whether or not the transactions contemplated by this Agreement or the Plan
are consummated or whether or not this Agreement is terminated.
 
Section 9.2     Indemnification Procedure.  Promptly after receipt by a Person
entitled to indemnification under Section 9.1 (such Person, an “Indemnified
Person”) of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”) by any Person other than
the Party obligated to provide indemnification under Section 9.1 (such Person,
the “Indemnifying Party”), such Indemnified Person will, if a claim is to be
made hereunder against the Indemnifying Party in respect thereof, notify the
Indemnifying Party in writing of the commencement thereof; provided, that
(a) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure and (b) the omission to
so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability that it may have to such Indemnified Person otherwise than on
account of this Article IX.  In case any such Indemnified Claims are brought
against any Indemnified Person and it notifies the Indemnifying Party of the
commencement thereof, the Indemnifying Party will be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
such Indemnified Person, to assume the defense thereof, with counsel reasonably
acceptable to such Indemnified Person; provided, that if the parties (including
any impleaded parties) to any such Indemnified Claims include both such
Indemnified Person and the Indemnifying Party and based on advice of such
Indemnified Person’s counsel there are legal defenses available to such
Indemnified Person that are different from or additional to those available to
the Indemnifying Party, such Indemnified Person shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such Indemnified Claims on behalf of such Indemnified
Person.  Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election to so assume the defense of such Indemnified Claims with

 
81

--------------------------------------------------------------------------------

 
counsel reasonably acceptable to the Indemnified Person, the Indemnifying Party
shall not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof (other than reasonable
costs of investigation) unless (w) such Indemnified Person shall have employed
separate counsel (in addition to any local counsel) in connection with the
assertion of legal defenses in accordance with the proviso to the immediately
preceding sentence (it being understood, however, that the Indemnifying Party
shall not be liable for the expenses of more than one separate counsel
representing the Indemnified Persons who are parties to such Indemnified Claims
(in addition to one local counsel in each jurisdiction in which local counsel is
required) and that all such expenses shall be reimbursed as they occur), (x) the
Indemnifying Party shall not have employed counsel reasonably acceptable to such
Indemnified Person to represent such Indemnified Person within a reasonable time
after notice of commencement of the Indemnified Claims, (y) the Indemnifying
Party shall have failed or is failing to defend such claim, and is provided
written notice of such failure by the Indemnified Person and such failure is not
reasonably cured within fifteen (15) Business Days of receipt of such notice, or
(z) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person.
 
Section 9.3     Settlement of Indemnified Claims.  In connection with any
Indemnified Claim for which an Indemnified Person is assuming the defense in
accordance with this Article IX, the Indemnifying Party shall not be liable for
any settlement of any Indemnified Claims effected by the Indemnified Person
without written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed).  If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, the provisions of this Article IX.  The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person, effect any settlement of any pending or threatened
Indemnified Claims in respect of which indemnity or contribution has been sought
hereunder by such Indemnified Person unless such settlement (x) includes an
unconditional release of such Indemnified Person in form and substance
reasonably satisfactory to such Indemnified Person from all liability on the
claims that are the subject matter of such Indemnified Claims and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
 
Section 9.4     Contribution.  If for any reason the foregoing indemnification
is unavailable to any Indemnified Person or insufficient to hold it harmless
from Losses that are subject to Indemnification pursuant to Section 9.1, then
the Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party on
the one hand and such Indemnified Person on the other hand but also the relative
fault of the Indemnifying Party, on the one hand, and such Indemnified Person,
on the other hand, as well as any relevant equitable considerations.  It is
hereby agreed that the relative benefits to the Indemnifying Party on the one
hand and all Indemnified Persons on the other hand shall be deemed to be in the
same proportion as (a) the total value received or proposed to be received by
the Company in the DIP Conversion (measured by the aggregate principal amount of
secured

 
82

--------------------------------------------------------------------------------

 
claims to be converted or proposed to be converted to New Common Stock)
contemplated by this Agreement bears to (b) the Commitment Premium and any
Termination Payment paid or proposed to be paid to the Investors.  The
Indemnifying Parties also agree that no Indemnified Person shall have any
liability based on their comparative or contributory negligence or otherwise to
the Indemnifying Parties, any Person asserting claims on behalf of or in right
of any of the Indemnifying Parties, or any other Person in connection with an
Indemnified Claim.
 
Section 9.5     Treatment of Indemnification Payments.  The provisions of this
Article IX are an integral part of the transactions contemplated by this
Agreement and without these provisions the Investors would not have entered into
this Agreement and the obligations of the Company under this Article IX shall
constitute an allowed administrative expense of the Company under
sections 503(b)(1) and 507(a)(2) of the Bankruptcy Code.
 
Section 9.6     Survival of Representations and Warranties and Covenants.  No
representations, warranties, covenants or agreements made in this Agreement by
the Company or any Investor shall survive the Effective Date except for
covenants and agreements that by their terms are to be satisfied after the
Effective Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.
 
ARTICLE X
 
TERMINATION
 
Section 10.1   Termination Rights.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Effective Date:
 
(a)           by mutual written consent of the Debtors and Requisite Investors;
 
(b)           by the Debtors upon written notice to each Investor, or by the
Requisite Investors by written notice to the Company if:
 
(i)            any Law or Order has been enacted, adopted or issued by any
Governmental Entity, pursuant to applicable law or any change in law, that
operates to prevent, restrict or alter the implementation of the Plan, the
Rights Offering or the transactions contemplated by this Agreement;
 
(ii)           the Bankruptcy Court has determined not to approve the Plan;
 
(iii)           the Effective Date has not occurred by 11:59 p.m. (Central time)
on December 31, 2014 (as may be extended in accordance with the provisos to this
Section 10.1(b)(iii), the “Outside Date”); provided, that if (1) all of the
conditions set forth in Section 8.1(i), Section 8.1(j) and
Section 8.1(k) (collectively, the “Approval Conditions”) have not been satisfied
but still could be satisfied and (2) the Requisite Investors deliver to the
Company a written request for an extension of the Outside Date to satisfy the
Approval Conditions, the Outside Date may be extended until 11:59 p.m. (Central
time) on the date that is sixty (60) days after the entry of the Confirmation
Order by the Bankruptcy Court or, if such Confirmation Order is stayed, until
11:59 p.m. (Central time) on the date that is sixty (60) days, less that number
of days that elapsed during the period

 
83

--------------------------------------------------------------------------------

 
after the Confirmation Order was entered and before such Confirmation Order was
stayed, but in no event less than five (5) Business Days following the date that
such stay is vacated; and provided, further, that if (1) the Company
determines,  that additional time prior to December 31, 2014 and prior to the
Effective Date as a result of the matters described in Section 7.24 is required
to file the SEC Reports or prepare additional restatements of the Company’s
financial statements contained in the Company SEC Documents to satisfy
Section 8.1(z)(v), and provides notice to the Investors of the same prior to
December 6, 2014 and (2) all conditions to the Investors’ obligations in
Section 8.1 have been satisfied as of 11:59 p.m. (Central time) on December 31,
2014 except for Section 8.1(z)(v), the Outside Date shall be extended to the
earlier of (A) the first day that any conditions in Section 8.1 (other than
Section 8.1(z)(v)) are not satisfied or (B) 11:59 p.m. (Central time) on
February 28, 2015.
 
(iv)          any of the Chapter 11 Proceedings shall have been dismissed or
converted to a case under chapter 7 of the Bankruptcy Code, or the Bankruptcy
Court has entered an order in any of the Chapter 11 Proceedings appointing an
examiner with expanded powers or a trustee under chapter 7 or chapter 11 of the
Bankruptcy Code;
 
(c)           by the Requisite Investors by written notice to the Company if:
 
(i)            any inquiry, investigation (whether formal or informal) or other
proceeding has been commenced by any Governmental Entity pursuant to applicable
laws in relation to the Company or any of its Subsidiaries or any of its or its
Subsidiaries’ officers or managers which could prevent, restrict or alter the
implementation of the Plan, the Rights Offering or the transactions contemplated
by this Agreement or the Plan;
 
(ii)           a Material Adverse Change (including by reason of any catastrophe
of national or international consequence affecting the Company and its
Subsidiaries) has occurred after September 23, 2014;
 
(iii)          an “Event of Default” or “Default” (each as defined in the DIP
Credit Agreement), or breach by the Company or any of its Subsidiaries of the
Final Order relating to the DIP Credit Agreement entered by the Bankruptcy Court
on April 25, 2014, has occurred and is continuing and has not been waived by the
DIP Lenders pursuant to the DIP Credit Agreement;
 
(iv)          any of the BCA Approval Order, Plan Solicitation Order or
Confirmation Order is reversed, stayed, dismissed, vacated, reconsidered or is
modified or amended after entry without the prior written consent of the
Requisite Investors;
 
(v)           any of this Agreement, the DIP Credit Agreement, Rights Offering
Procedures, Disclosure Statement, Plan or any documents related to the Plan,
including notices, exhibits, annexes, schedules or appendices, or any of the
other Transaction Agreements is amended or modified without the prior written
consent of the Requisite Investors;

(vi)           (A) the Debtors or their Subsidiaries have breached or failed to
perform in any material respect any of the representations, warranties or
covenants or other


 
84

--------------------------------------------------------------------------------

 
agreements contained in this Agreement or any such representation or warranty
shall have become inaccurate and such breach, failure to perform or inaccuracy
would, individually or in the aggregate, cause a condition set forth in Sections
8.1(m), 8.1(n) or 8.1(p) not to be satisfied, and (B) such breach, failure to
perform or inaccuracy has not been cured or is incapable of being cured by the
third (3rd) Business Day after receipt of written notice thereof by the Ad Hoc
Counsel;
 
(vii)         any or all of the conditions to consummation of the Plan have not
been satisfied and such condition or conditions (A) are incapable of being
satisfied by the earlier of (1) the date the Bankruptcy Court enters the
Confirmation Order or (2) the Outside Date or (B) have been waived by the
Company without the consent of the Requisite Investors;
 
(viii)        the Exit Financing is not consummated and the proceeds thereof
have not been received by the Company by the Outside Date;
 
(ix)           the Bankruptcy Court has not entered the BCA Approval Order on or
before 5:00 pm (Central time) on the date that is twenty one (21) days after
September 23, 2014;
 
(x)            the Bankruptcy Court has not entered the Plan Solicitation Order
approving the Disclosure Statement on or before 5:00 pm (Central time) on the
date that is forty five (45) days after September 23, 2014;
 
(xi)           the Certification Forms are not mailed to the holders of
Financial Claims within three (3) days after the Bankruptcy Court has entered
the Rights Offering Procedures Order; provided, that the Requisite Investors
shall not be entitled to terminate this Agreement pursuant to this
Section 10.1(c)(xi) at any time after such Certification Forms have been mailed
to the holders of Financial Claims;
 
(xii)           if the Debtor’s exclusive right to propose a plan of
reorganization expires or is terminated by the Bankruptcy Court;
 
(xiii)         (A) there shall have been a Change of Recommendation, or (B) the
Company shall have entered into an Alternate Transaction Agreement;
 
(xiv)         at any time after the Outside Date, as such date may be extended
as described in Section 10.1(b)(iii);
 
(xv)          at any time after the date which is fifty (50) days after
September 23, 2014 if the Committee has not provided a letter supporting the
Plan for inclusion in materials sent to holders of Trade Claims and Financial
Claims pursuant to the Plan Solicitation Order; or
 
(xvi)         the Bankruptcy Court has not entered the Confirmation Order on or
before 5:00 pm (Central time) on December 10, 2014.

(d)           by the Debtors upon written notice to each Investor:


 
85

--------------------------------------------------------------------------------

 
(i)            any Investor (or Related Purchaser or Permitted Claim Transferee,
as applicable) shall have breached or failed to perform in any respect any
representation, warranty, covenant or other agreement made by such Investor in
this Agreement (or a Related Purchaser Certificate or Commitment Joinder
Agreement, as applicable) or any such representation or warranty shall have
become inaccurate and such breach, failure to perform or inaccuracy would,
individually or in the aggregate, cause a condition set forth in
Section 8.3(f) or Section 8.3(g) not to be satisfied, and (ii) such breach,
failure to perform or inaccuracy is not cured by such Investor (or Related
Purchaser or Permitted Claim Transferee, as applicable by the tenth (10th)
Business Day after receipt of written notice thereof from the Company; provided,
that, the Debtors shall not have the right to terminate this Agreement pursuant
to this Section 10.1(d)(i) if they are then in breach of this Agreement; or
 
(ii)           if following completion of the Auction the Company enters into
any Alternate Transaction Agreement with respect to the Successful Bid selected
at the Auction and the Investors are not the Successful Bidder; provided, that
the Debtors may only terminate this Agreement under the circumstances set forth
in this Section 10.1(d)(ii) if: (A) the Debtors have not breached any of their
obligations under Section 7.10, (B) the Board has determined in good faith,
after consultation with its outside legal counsel, its independent financial
advisor and the Committee, that such Successful Bid constitutes a Superior
Transaction and that failure to take such action would be inconsistent with the
directors’ fiduciary duties under applicable Law and (C) concurrently with such
termination, the Company pays any unpaid Expense Reimbursement pursuant to
Section 4.3.
 
Section 10.2   Alternate Transaction Termination.  The Company and the other
Debtors shall pay liquidated damages for the destruction of a capital asset in
an amount equal to three million seven hundred and fifty thousand dollars
($3,750,000) (the “Termination Payment”) to the Investors or their designees
based upon the respective pro rata share of Term B Loans held by such Investors
on the date of payment, by wire transfer of immediately available funds to such
accounts as the Investors may designate in writing if this Agreement is
terminated as follows:
 
(a)           if the Requisite Investors shall terminate this Agreement pursuant
to Section 10.1(c)(xiii)(B), the Debtors shall pay the Termination Payment on
the date of consummation of any Alternate Transaction;
 
(b)           if the Debtors shall terminate this Agreement pursuant to
Section 10.1(d)(ii), the Debtors shall then pay the Termination Payment on the
date of consummation of any Alternate Transaction;
 
(c)           if this Agreement shall be terminated (a) pursuant to
Section 10.1(b) (other than clause (i) or (ii) of Section 10.1(b)) or (b) by the
Requisite Investors pursuant to Section 10.1(c) (other than clauses (ii), (ix),
(x), (xii), or (xvi) of Section 10.1(c)), and, within twelve (12) months after
the date of such termination (A), any of the Debtors execute a definitive
agreement with respect to, or consummate, an Alternate Transaction or (B) the
Bankruptcy Court approves or authorizes an Alternate Transaction, which, in
either case, would be a Superior

 
86

--------------------------------------------------------------------------------

 
Transaction under clause (b) of the definition of Superior Transaction set forth
in Article I of this Agreement, then the Debtors shall pay the Termination
Payment (to the extent not previously paid) on the date of consummation of such
Alternate Transaction.
 
Section 10.3   Effect of Termination.  Upon termination under this Article X,
all rights and obligations of the Parties shall terminate without any liability
of any Party to any other Party except (i) the provisions of the covenants and
agreements made by the Parties herein under Article IV (Premiums and Expenses),
this Article X (Termination) and Article XI (General Provisions) will survive
termination of this Agreement and shall remain in full force and effect, in each
case, until such obligations have been satisfied in accordance with their terms,
(ii) nothing in this Section 10.3 shall relieve any Party from liability for its
gross negligence or any willful or intentional breach of this Agreement.  For
purposes of this Agreement, “willful or intentional breach” shall mean a breach
of this Agreement that is a consequence of an act undertaken by the breaching
party with the knowledge that the taking of such act would, or would reasonably
be expected to, cause a breach of this Agreement.
 
ARTICLE XI

 
GENERAL PROVISIONS
 
Section 11.1   Notices.  All notices and other communications in connection with
this Agreement will be in writing and will be deemed given (and will be deemed
to have been duly given upon receipt) if delivered personally, sent via
electronic facsimile or email (with confirmation), mailed by registered or
certified mail (return receipt requested) or delivered by an express courier
(with confirmation) to the Parties at the following addresses (or at such other
address for a Party as will be specified by like notice):
 

 
(a)
If to the Company or the Debtors:
           
Global Geophysical Services, Inc.
   
13927 South Gessner Road
   
Missouri City, TX 77489
   
Facsimile:
(713) 808-7810
   
Email:
james.brasher@GlobalGeophysical.com
     
sean.gore@GlobalGeophysical.com
   
Attention:
James Brasher
     
Sean Gore



 
87

--------------------------------------------------------------------------------

 

   
with a copy (which shall not constitute notice) to:
           
Baker Botts L.L.P.
   
910 Louisiana Street
   
Houston, TX 77002-4495
   
Facsimile:
(713) 229-7710
   
Email:
joe.poff@bakerbotts.com
     
luckey.mcdowell@bakerbotts.com
   
Attention:
Joe S. Poff
     
C. Luckey McDowell
         
(b)
If to any Investor:
           
To the address set forth opposite such Investor’s name on
   
Schedule 1
           
with a copy (which shall not constitute notice) to:
           
Akin Gump Strauss Hauer & Feld LLP
   
One Bryant Park
   
New York, New York 10036
   
Facsimile:
(212) 872-1002
   
Email:
apreis@akingump.com
     
tfeuerstein@akingump.com
   
Attention:
Arik Preis
     
Tony Feuerstein
         
(c)
If to the Ad Hoc Counsel:
           
Akin Gump Strauss Hauer & Feld LLP
   
One Bryant Park
   
New York, New York 10036
   
Facsimile:
(212) 872-1002
   
Email:
apreis@akingump.com
     
tfeuerstein@akingump.com
   
Attention:
Arik Preis
     
Tony Feuerstein

 
Section 11.2   Assignment; Third Party Beneficiaries.  Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and Requisite Investors, other than an
assignment by an Investor in accordance with Section 3.5 (Designation and
Assignment Rights), Section 7.13(d) (Transfer of Votable Claims),
Section 11.7 (Waivers and Amendments; Rights Cumulative) or any other assignment
expressly permitted by a provision of this Agreement and any purported
assignment in violation of this Section 11.2 shall be void ab initio.  Except as
provided in Article IX with respect to the Indemnified Persons, this Agreement
(including the documents and instruments referred to in this Agreement) is not

 
88

--------------------------------------------------------------------------------

 
intended to and does not confer upon any Person other than the Parties any
rights or remedies under this Agreement.
 
Section 11.3   Prior Negotiations; Entire Agreement.
 
(a)           This Agreement (including the agreements attached as Exhibits to
and the documents and instruments referred to in this Agreement) constitutes the
entire agreement of the Parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement (including but not limited to
the Plan Term Sheet and the Original Agreement).
 
(b)           Notwithstanding anything to the contrary in the Plan (including
any amendments, supplements or modifications thereto) or the Confirmation Order
(and any amendments, supplements or modifications thereto) or an affirmative
vote to accept the Plan submitted by any Investor, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Investors under this Agreement unless
such alteration, amendment or modification has been made in accordance with
Section 11.7.
 
Section 11.4   GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS RULES THEREOF, AND TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.  THE PARTIES CONSENT AND AGREE THAT ANY ACTION TO ENFORCE THIS
AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN LAW OR EQUITY, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND
DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT EXCLUSIVELY IN THE BANKRUPTCY
COURT.  THE PARTIES CONSENT TO AND AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE BANKRUPTCY COURT.  EACH OF THE PARTIES HEREBY WAIVES AND AGREES NOT TO
ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
THE BANKRUPTCY COURT, (II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM
ANY LEGAL PROCESS ISSUED BY THE BANKRUPTCY COURT OR (III) ANY LITIGATION OR
OTHER PROCEEDING COMMENCED IN THE BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT
FORUM.  THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS PROVIDED IN WRITING
BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY
LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY
OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.
 
Section 11.5   WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR

 
89

--------------------------------------------------------------------------------

 
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS
AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.
 
Section 11.6   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.
 
Section 11.7   Waivers and Amendments; Rights Cumulative.
 
(a)           Except as expressly provided in this Section 11.7, this Agreement
may be amended, modified, superseded, restated or changed only by a written
instrument signed by the Debtors and the Requisite Investors, and subject, to
the extent required, to the approval of the Bankruptcy Court; provided, that
(a) any Investor’s prior written consent shall be required for any amendment
that would, directly or indirectly:  (i) modify such Investor’s rights under
Section 3.2 to participate in the DIP Conversion based on its pro rata share of
outstanding principal of Term B Loans, (ii) increase the portion of the DIP
Facility Claims that would be converted to New Common Stock in the DIP
Conversion, (iii) increase or decrease the aggregate number of shares of New
Common Stock to be offered pursuant to the Rights Offering or (iv) have a
materially adverse and disproportionate effect on such Investor and (b) the
prior written consent of each Investor shall be required for any amendment to
the definition of “Requisite Investors.”
 
(b)           The terms and conditions of this Agreement (other than the
conditions set forth in Section 8.1 and Section 8.3 the waiver of which shall be
governed solely by Article VIII) may be waived (x) by the Company or the Debtors
only by a written instrument executed by the Company and (y) by the Investors
only by a written instrument executed by all of the Investors, and subject in
each case, to the extent required, to the approval of the Bankruptcy Court.
 
(c)           No delay on the part of any Party in exercising any right, power
or privilege pursuant to this Agreement will operate as a waiver thereof, nor
will any waiver on the part of any Party of any right, power or privilege
pursuant to this Agreement, nor will any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.
 
(d)           Except as otherwise expressly provided in this Agreement
(including Section 11.9), the rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any Party otherwise may have at law or in equity.
 
Section 11.8   No Presumption Against Drafting Party.  The Parties have
participated jointly in negotiating and drafting this Agreement. In the event
that an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Agreement.

 
90

--------------------------------------------------------------------------------

 
Section 11.9   Specific Performance; Limitation on Remedies.
 
(a)           Each Debtor and each Investor acknowledges and agrees that, in the
event any provision of this Agreement is not performed in accordance with its
specific terms or is otherwise breached (including any provision requiring the
payment of all or a portion of the Commitment Premium, Termination Payment
and/or the Expense Reimbursement), (i) the Parties may not have an adequate
remedy at law in the form of money damages and (ii) in addition to any other
rights and remedies existing in its favor, the Parties shall have the right to
bring an action to enforce specifically the terms and provisions of this
Agreement and to obtain an injunction, injunctions or any form of equitable
relief to prevent breaches of this Agreement without the necessity of posting a
bond.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, the Debtors acknowledge and agree that no Person other than the
Investors and their permitted assignees shall have any obligation under this
Agreement and that, notwithstanding that the Investors (or any of their
permitted assignees) may be a partnership or limited liability company, no
recourse under this Agreement, the Plan or any documents or instruments
delivered in connection herewith or therewith shall be had against any Related
Party of the Investors (or any of their permitted assignees) based upon the
relationship of such Related Party to any Investor, whether by or through
attempted piercing of the corporate (or limited liability company or limited
liability partnership) veil the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, or otherwise, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any such Related Party, as
such, for any obligations of the Investors (or any of their permitted assignees)
under this Agreement, the Plan or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of, or by
reason of such obligation or their creation.
 
Section 11.10  Damages.  Notwithstanding anything to the contrary in this
Agreement, (i) the liabilities and obligations of any Investor under this
Agreement shall be several and not joint and (ii) none of the Parties will be
liable for, and none of the Parties shall claim or seek to recover, any
punitive, special, indirect or consequential damages or damages for lost
profits.  A breach by any of the Investors shall not in any way relieve the
Debtors of their obligations under this Agreement with respect to any of the
non-breaching Investors.
 
Section 11.11  No Reliance.  No Investor or any of its Related Parties shall
have any duties or obligations to the other Investors in respect of this
Agreement, the Plan or the transactions contemplated hereby or thereby.  Without
limiting the generality of the foregoing, (a) no Investor or any of its Related
Parties shall be subject to any fiduciary or other implied duties to the other
Investors, (b) no Investor or any of its Related Parties shall have any duty to
take any discretionary action or exercise any discretionary powers on behalf of
any other Investor, (c) (i) no Investor or any of its Related Parties shall have
any duty to the other Investors to obtain, through the exercise of diligence or
otherwise, to investigate, confirm, or disclose to the other Investors any
information relating to the Debtors or any of their Subsidiaries or Joint
Ventures that may have been communicated to or obtained by such Investor or any
of its Affiliates in any capacity and (ii) no Investor may rely, and confirms
that it has not relied, on any due diligence investigation that any other
Investor or any Person acting on behalf of such other

 
91

--------------------------------------------------------------------------------

 
Investor may have conducted with respect to the Company or any of its Affiliates
or Subsidiaries or any of their respective securities and (d) each Investor
acknowledges that no other Investor is acting as a placement agent, initial
purchaser, underwriter, broker or finder.
 
Section 11.12  Publicity.  At all times prior to the Effective Date or the
earlier termination of this Agreement in accordance with its terms, the Debtors
and  Investors shall consult with each other prior to issuing any press releases
(and provide each other a reasonable opportunity to review and comment upon such
release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement and the Plan, and the Debtors may
not issue any such press releases or such other public announcements with
respect to the transactions contemplated by this Agreement and the Plan without
the consent of the Requisite Investors (such consent not to be unreasonably
withheld, conditioned or delayed), it being understood that nothing in this
Section 11.12 shall prohibit any Party from filing any motions or other
pleadings or documents with the Bankruptcy Court in connection with the Chapter
11 Proceedings, provided that such motion, pleading or document is not
inconsistent with this Agreement.
 
Section 11.13  Effectiveness.  This Agreement is expressly contingent on, and
shall automatically become effective on such date as both (a) the BCA Approval
Order has been entered by the Bankruptcy Court and (b) each Party to this
Agreement has executed this Agreement; provided, that notwithstanding the
foregoing, between September 23, 2014 and the date that the Bankruptcy Court
holds a hearing for the BCA Approval Order, the Debtors may not reject,
terminate or repudiate this Agreement; provided, further, that the Debtors’
obligations under ‎Section 7.1 and ‎Section 7.2 shall be effective and in full
force and effect upon the execution of this Agreement by the Parties.
 
Section 11.14  Settlement Discussions.  This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties.  Nothing herein shall be deemed an admission of any kind.  Pursuant to
section 408 of the U.S. Federal Rule of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent that this
Agreement is filed with, or disclosed to, the Bankruptcy Court in connection
with the Chapter 11 Proceedings.
 
[Signature Pages Follow]
 
 
 

 
92

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 
 

 
GLOBAL GEOPHYSICAL SERVICES, INC.
                           
By:
/s/ Sean M. Gore    
Name:
Sean M. Gore    
Title:
Senior Vice President and Chief Financial Officer
                         
AUTOSEIS DEVELOPMENT COMPANY
                           
By:
/s/ Sean M. Gore    
Name:
Sean M. Gore    
Title:
Senior Vice President and Chief Financial Officer
                         
AUTOSEIS, INC.
                           
By:
/s/ Sean M. Gore    
Name:
Sean M. Gore    
Title:
Senior Vice President and Chief Financial Officer
                 
GGS INTERNATIONAL HOLDINGS, INC.
                           
By:
/s/ Sean M. Gore    
Name:
Sean M. Gore    
Title:
Senior Vice President and Chief Financial Officer

 
 
 
[Signature Page to First Amended and Restated Backstop Agreement]


 
 

--------------------------------------------------------------------------------

 
 

 
ACCRETE MONITORING, INC.
   
(formerly known as GLOBAL MICROSEISMIC SERVICES, INC.),
                   
By:
/s/ Sean M. Gore    
Name:
Sean M. Gore    
Title:
Senior Vice President and Chief Financial Officer
                 
GLOBAL GEOPHYSICAL EAME, INC.
   
(formerly known as GGS LEASE CO., INC.,
   
formerly known as PAISANO LEASE CO., INC.)
                           
By:
/s/ Sean M. Gore    
Name:
Sean M. Gore    
Title:
Senior Vice President and Chief Financial Officer

 
 
 
 
 
 
[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
CREDIT SUISSE LOAN FUNDING LLC
                           
By:
/s/ Robert Healey    
Name:
Robert Healey    
Title:
Authorized Signatory
                   
 
   

 
 
 
 
 
[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
PEAK6 ACHIEVEMENT MASTER FUND LTD.
           
By: Achievement Asset Management LLC, its investment manager
                           
By:
/s/ Donna MacDonald    
Name:
Donna MacDonald    
Title:
Chief Compliance Officer
 

 
 
 
 
[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 

 
BARCLAYS BANK PLC
                           
By:
/s/ James R. Felty    
Name:
James R. Felty    
Title:
Managing Director
 


 


 
[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
WINGSPAN MASTER FUND, LP
   
By WINGSPAN GP, LLC, as its general partner
                           
By:
/s/ Brendan Driscoll    
Name:
Brendan Driscoll     Title:  CFO  

 

 
 
 
[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
THIRD AVENUE TRUST, on behalf of THIRD AVENUE FOCUSED CREDIT FUND
                           
By:
/s/ W. James Hall    
Name:
W. James Hall    
Title:
General Counsel
 

 
 
 
 
 
[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------


 
CWD OC 522 MASTER FUND, LTD.
                           
By:
/s/ David Koenig    
Name:
David Koenig    
Title:
Authorized Signatory
 

 
 

 
 


[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------

 

 
CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.
                           
By:
/s/ David Koenig    
Name:
David Koenig    
Title:
Authorized Signatory
 

 
 






[Signature Page to First Amended and Restated Backstop Agreement]
 
 
 

--------------------------------------------------------------------------------

 



 
LITESPEED MASTER FUND LTD.
                           
By:
/s/ Charles Murphy    
Name:
Charles Murphy    
Title:
Chief Financial Officer
 







 
 
[Signature Page to First Amended and Restated Backstop Agreement]
 
 

--------------------------------------------------------------------------------

 